Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 1 of 98
                                                                                       1


        1
                                 UNITED STATES DISTRICT COURT
        2                        SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
        3                         C A S E N U M B E R 1 6 - C V - 2 3 3 0 0- K M W

        4    Balearia Caribbean Ltd., Corp.

        5
                   vs.
        6
             Hernan Calvo
        7    _______________________________________________________________

        8                       BENCH TRIAL HELD 9-10-2018
                       BEFORE THE HONORABLE KATHLEEN M. WILLIAMS
        9                   UNITED STATES DISTRICT COURT JUDGE
             _______________________________________________________________
       10
             APPEARANCES:
       11
             FOR THE PLAINTIFF:                Brett Alan Barfield, Esq.
       12                                      Daniel Patrick Hanlon, Esq.
                                               701 Brickell Avenue
       13                                      Miami, FL 33131

       14
             FOR THE DEFENDANT:                Robert G. Post, Esq.
       15                                      804 South Douglas Road
                                               Coral Gables, FL 33134
       16
             REPORTED BY:                      PATRICIA SANDERS, RPR
       17                                      United States Court Reporter
                                               400 North Miami Avenue, Suite 11-3
       18                                      Miami, FL 33128
                                               T: 305.523.5528
       19                                      patricia_sanders@flsd.uscourts.gov.

       20

       21

       22

       23

       24

       25
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 2 of 98
                                                                                       2


        1                                     I N D E X

        2                            DIRECT        CROSS        REDIRECT

        3    Adolfo Utor Martinez       4            47           81

        4

        5

        6

        7

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25              THE COURT:    Call your first witness, Mr. Barfield.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 3 of 98
                                                                                       3


        1                MR. BARFIELD:   I have one item to take up regarding

        2    the e-mails that we heard argument about this morning.

        3                THE COURT:   Okay.

        4                MR. BARFIELD:   I could use some guidance.     We just got

        5    the e-mail, and it is very, very important.        It is very

        6    possible it has information about Mr. Utor's parent company,

        7    but we have not had a chance to fully read it.

        8                I believe that Mr. Utor might be the best person to

        9    discuss it, so I would ask that he have an opportunity to read

       10    it.

       11                THE COURT:   Well, he could read it over lunch.

       12                MR. BARFIELD:   Thank you.   We probably won't be

       13    finished before lunch, so that's probably a good idea.

       14                THE COURT:   And again, he won't be introducing the

       15    document.    So until it's introduced, it's just a thought out

       16    there possibly waiting to be expressed.

       17                As I said, I could give you that time over lunch.

       18                MR. BARFIELD:   Yes, Your Honor.    We probably won't be

       19    done with Mr. Utor by lunch, so that will be fine.

       20                THE COURT:   All right.   Are we are still on the

       21    schedule that the parties believe we will be done by this week?

       22                MR. BARFIELD:   Yes.   Hopefully by Thursday, if not

       23    Wednesday.

       24                THE COURT:   All right.

       25                MR. BARFIELD:   The plaintiffs will call Mr. Adolfo
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 4 of 98
                                                                                       4


        1    Utor.

        2               Your Honor, we would like to invoke the rule at this

        3    time.

        4               THE COURT:   All right.    Anyone who anticipates

        5    testifying should leave the courtroom.

        6               Mr. Barfield, call your first witness.

        7               MR. BARFIELD:   We would call Mr. Utor at this time,

        8    Your Honor.

        9                      WITNESS SWORN

       10    BY MR. BARFIELD:

       11    Q.   Good morning, Mr. Utor.

       12         If you would, please state your name.

       13    A.   My name is Adolfo Utor Martinez.

       14    Q.   And where do you reside?

       15    A.   In Denia Alicante, Spain.

       16    Q.   What is your profession?

       17    A.   I am a businessman.    I am the president of a shipping

       18    company.

       19    Q.   Which company?

       20    A.   Balearia Eurolineas Maritimas.

       21    Q.   What is the nature of Balearia's business?

       22    A.   Balearia provides combined transportation service for

       23    passengers, merchandise, and rolling equipment.

       24    Q.   And how long have you been the president of Balearia?

       25    A.   I have been the president of Balearia since its inception.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 5 of 98
                                                                                       5


        1    I am also the founder of the company and its majority stock

        2    holder.

        3    Q.   What geographic regions does Balearia operate in?

        4    A.   Spain, the Mediterranean, also in North Africa, in the

        5    Caribbean, in the Florida, Bahamas area.

        6    Q.   What is the relationship between Balearia, of which you are

        7    the president, and Balearia Caribbean Ltd., the plaintiff in

        8    this case?

        9    A.   Balearia Eurolineas Maritimas is the parent company of

       10    Balearia Caribbean Ltd.

       11    Q.   When was Balearia Caribbean formed as a company?

       12    A.   When the opportunity arose in Florida for operating in the

       13    Bahama Island.

       14    Q.   When did you first meet the defendant Hernan Calvo?

       15    A.   In 2006.

       16    Q.   What were the circumstances of your meeting him?

       17    A.   We were competitors.    At that time, he was the director

       18    general of Buquebus Spain.      So we were competitors in lines

       19    across the Straits of Gibraltar between Spain and Africa.

       20    Q.   And did you meet him while he was -- in the nature of your

       21    business relationship between the two companies?

       22    A.   He called on me on one occasion and came to see me.

       23    Q.   And did Mr. Calvo eventually come to work for you?

       24    A.   That was in 2007 when Balearia bought Buquebus Spain and

       25    Mr. Calvo came over and began working with me.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 6 of 98
                                                                                       6


        1    Q.   What was Mr. Calvo's initial position with you?

        2    A.   Mr. Calvo had the responsibility -- his position was

        3    director general of business development.

        4    Q.   In that role, who did he report to?

        5    A.   He would report directly to me.

        6    Q.   And where did he live to work in that role?

        7    A.   He used to initially live in Southern Spain, in Cadiz, and

        8    then he would do his work based in Madrid.

        9    Q.   What were his main responsibilities as the director of

       10    business development?

       11    A.   His responsibility was to look for new business, for new

       12    shipping lines in the international market, to start new

       13    opportunities, look into the viability of these opportunities,

       14    to submit them to me so that a decision could be made.

       15    Q.   And how long did he do that job as development manager?

       16    A.   For approximately six years; from 2007 to approximately

       17    2013.

       18    Q.   During those six years, how would you describe your

       19    relationship with Mr. Calvo?

       20    A.   It was a very close relationship.      We traveled together to

       21    many countries; Brazil, Venezuela.       We also traveled to Gozo

       22    Island.   During that time, we had a very close relationship, a

       23    relationship based on trust.

       24         We had just come out of a crisis in Spain.        The years 2007,

       25    2008, there was an international crisis.        He had a lot of
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 7 of 98
                                                                                       7


        1    problems with his own private business.        I considered him to be

        2    a very worthy, a very capable man, and I helped him out with

        3    many of his private issues.      I helped him a lot, and I helped

        4    his family a lot.

        5         It was a very close relationship that developed.         It was a

        6    relationship based on trust, on confidence, and friendship.

        7    Q.   Did you know his family?

        8    A.   I know his wife Raquel, and I met their children.

        9    Q.   And did you spend time with him and sometimes the family

       10    outside of business and work?

       11    A.   I generally was with him during our trips outside of

       12    business, and I also had the occasion to spend time socially

       13    with his family.

       14    Q.   After Mr. Calvo finished serving as the director of

       15    business development, what was his next position at Balearia?

       16    A.   I would say that, during the course of those six years,

       17    none of the projects that he proposed made any headway.          It

       18    looked as though his position as director of business

       19    development was coming to an end.

       20         His former employer, Buquebus, offered him a job

       21    opportunity in Brazil.     He was concerned about his family,

       22    about Brazil, and what Brazil meant.       He had two small

       23    children, one on the way.      He was concerned over his family's

       24    welfare and security.

       25         So I offered him the possibility of coming to Miami as CEO,
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 8 of 98
                                                                                       8


        1    as a top executive of Balearia Caribbean with a very promising

        2    project of expansion in the Caribbean Sea.        And he accepted my

        3    proposal.   He preferred his family to grow in the United States

        4    rather than in Brazil.

        5    Q.   When did he become CEO of Balearia Caribbean?

        6    A.   In early 2013.

        7    Q.   In that role, who did he report to?

        8    A.   He would report directly to me.

        9    Q.   Was there any set protocol of how you would communicate;

       10    verbally, by e-mail?

       11    A.   We followed the same procedure that we did when he was

       12    director of business development, but now only on a more

       13    intensive basis because there was a lot of activity on this

       14    project.

       15    Q.   Did he receive a raise to come to Florida to be the CEO of

       16    Balearia Caribbean?

       17    A.   His financial situation improved substantially.

       18    Q.   Do you remember what his total -- do you remember what his

       19    total compensation package totaled?

       20    A.   We had worked out some figures.      The total compensation

       21    that he received, between his direct salary and certain

       22    benefits like housing and vehicles, was half a million dollars.

       23    Q.   How often did you speak with Mr. Calvo when he was the CEO?

       24    A.   Several times a week.     Sometimes several times in the

       25    course of the day.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 9 of 98
                                                                                       9


        1    Q.   What topics or issues did you typically discuss with him

        2    during those conversations?

        3    A.   Issues related to operations, to business, to institutions,

        4    company strategy, financial decisions, corporate decisions,

        5    everything that pertains to the management of a company.

        6    Q.   At Balearia Caribbean, did Mr. Calvo use a Balearia

        7    computer for work or a personal computer?

        8    A.   At the beginning, he used a company computer, and at a

        9    certain period in time, he switched over to a personal

       10    computer.

       11    Q.   And it was his request to go to a personal computer; is

       12    that right?

       13    A.   Yes.

       14    Q.   Did you have to approve that request?

       15    A.   Yes.

       16    Q.   Was it typical for a Balearia executive to have a personal

       17    computer instead of a company computer?

       18    A.   Never.   He was the exception.

       19    Q.   Why did you approve it?

       20    A.   He asked me because our environment is Microsoft and IBM.

       21    He preferred an Apple platform.      I authorized him to buy a

       22    computer, and I authorized Balearia systems to be uploaded onto

       23    his personal computer.

       24    Q.   And separate from having access to the Balearia computer

       25    system through his personal computer, did you ever authorize
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 10 of
                                      98                                           10


       1    him to download company documents directly into his own

       2    computer outside the company system?

       3    A.   Never.

       4    Q.   I want to move to a different topic and ask you some

       5    questions about the Bimini ferry market.

       6         Is the Bimini route of importance in the Caribbean market?

       7    A.   Very important.

       8    Q.   Why?

       9    A.   It is very important because the triangle that consists of

      10    Florida, Bimini, and Bahamas, that is to say Freeport, enables

      11    us to cover that route daily with one single trip.         The

      12    profitability of that single ship can be multiplied and, as a

      13    result of that, we would be more competitive.

      14         This was a goal that I shared with Mr. Calvo, and the two

      15    of us were fully in agreement.

      16    Q.   Did Balearia once have a Bimini Line?

      17    A.   Balearia first came to the United States, Florida, in order

      18    to run a line between Miami and Bimini in 2011.

      19    Q.   What happened to that line?

      20    A.   Initially, the operations could not start because the port

      21    was not deep enough.     It had to be dredged, and we had to delay

      22    the beginning -- the commencement of the operation.

      23         We initially brought a ship, the Pinar del Rio, that could

      24    not go into Bimini, and then later on, in 2012, we brought

      25    another smaller ship, which operated for a few months.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 11 of
                                      98                                           11


       1    Q.   Bimini, Miami or Bimini, Freeport?

       2    A.   Miami, Bimini.

       3    Q.   And how long did it operate?

       4    A.   In 2012, because the change took place in 2013.

       5    Q.   What change took place in 2013?      What happened?

       6    A.   A Malayan investor approached our partner in Bimini and he

       7    was prepared to make large investments in Bimini north, and he

       8    was demanding exclusivity for the Maritime traffic between

       9    Miami and Bimini and for the entertainment business as well.

      10         Balearia Caribbean held those rights under the 2011

      11    agreement, and Balearia gave up those rights in favor of

      12    Genting, and beginning in 2013, Genting began to conduct

      13    operations with its own ship.      So Balearia pulled out of the

      14    Miami, Bimini Line of travel.

      15    Q.   You mentioned your partner in Bimini.       Who was that?

      16    A.   The Capo Group.

      17    Q.   Who was Capo?    Was he the principal of the group?

      18    A.   Gerardo Capo was the owner, the patriarch of the family who

      19    basically owns the whole of Bimini north.

      20    Q.   Did a lawsuit eventually arise between you and Mr. Capo and

      21    your group about this agreement that you just described?

      22    A.   That happened later when Capo failed to honor his

      23    commitments.

      24    Q.   All I want to know is if a lawsuit arose between Balearia

      25    and Capo, and if so, who initiated the lawsuit?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 12 of
                                      98                                           12


       1    A.   Balearia sued the Capo Group in 2013 as a result of the

       2    failure to honor the agreement of April the 26th, 2013.

       3    Q.   When was that lawsuit filed?

       4    A.   In Spain, ten days ago.

       5    Q.   What date was it begun in the Court?

       6    A.   In February 2014.

       7    Q.   Going back to the agreement that Balearia reached with

       8    Genting so they could start their SuperFast, did that agreement

       9    permit Balearia to resume a Bimini Line in the future or not?

      10    A.   That contract of April 2013 had a clause in which Mr. Capo

      11    undertook to make its best efforts with Genting to have

      12    Balearia be the entity that would provide the service between

      13    Miami and Bimini.

      14    Q.   After the Bimini Line that Balearia had up until 2013

      15    ended, was Balearia interested in starting up the line again?

      16    A.   From the very outset, Balearia was interested in servicing

      17    Bimini, but the Genting company decided to have its own

      18    SuperFast provide service to Bimini.

      19         But the profitability of our company depended on being able

      20    to work that triangle of Port Everglades, Bimini, and Freeport.

      21    Q.   Was the SuperFast, in your professional opinion, a good

      22    vessel for the Miami, Bimini Line?

      23    A.   Genting was and is a mult-national company specializing in

      24    hotels and casinos.     From the very outset, we saw that the

      25    model that Genting had chosen was doomed to failure.          We knew
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 13 of
                                      98                                           13


       1    that, sooner or later, they were going to discard that model.

       2         Our strategy was to bide our time, and this was a strategy

       3    that I always shared with Mr. Calvo.

       4    Q.   Did you have that discussion with him about the importance

       5    of the Bimini Line shortly after he became CEO of Balearia

       6    Caribbean?

       7    A.   Shortly thereafter and on numerous occasions.        As a matter

       8    of fact, we had a very well defined strategy to see to it that

       9    that process was accelerated.

      10    Q.   And what was that strategy?      What did you specifically say

      11    to Mr. Calvo about that strategy?

      12    A.   We followed quite closely the number of passengers that

      13    they would ferry over every day, its structure, its costs, its

      14    operations, and in addition to that, we competed with them

      15    quite aggressively in the day-tripper market; that is one-day

      16    voyages from Miami.

      17         Day-to-day we were following things and seeing how they

      18    were losing millions of dollars on these projects.         Basically

      19    because it was an unsustainable model.        It was a big mistake.

      20    Q.   Focusing now only on the year 2015, how often,

      21    approximately, did the topic of Bimini come up in your

      22    conversations with Mr. Calvo?

      23    A.   Until March of 2015, everything remained practically the

      24    same; that is to say we were just on a standby-by.         We were

      25    just waiting to see what would happen with this model.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 14 of
                                      98                                           14


       1         In March, we were able to see that Genting was beginning to

       2    show signs of weakness.     It was based on rumors and comments

       3    from international brokers and also because they seemed to give

       4    the impression that they were actively looking to seek -- I'm

       5    sorry, looking to sell the SuperFast and replace it with a

       6    smaller ship.

       7    Q.   And did you have conversations about this with Mr. Calvo,

       8    these signs and --

       9    A.   Of course, and on an ongoing basis.       I told Mr. Calvo to

      10    keep his eyes peeled, to be very attentive because the

      11    situation may come to pass at any time.

      12    Q.   Tell me, as specifically as you can recall, the actual

      13    conversations you had with Mr. Calvo about Genting in 2015.

      14    A.   Until March of 2015, the conversations had to do basically

      15    with our follow-up of what was going on with Genting, the

      16    commercial activity in the day trip segment of the market, and

      17    watching any calls, any movement.

      18    Q.   And what about after March?      What were the conversations

      19    about?

      20    A.   In March, the change took place and we began to see that

      21    things were happening, that the fruit was beginning to ripen.

      22    I would ask Mr. Calvo whether there was any news on the

      23    subject, and he said no, everything remains the same.

      24    Q.   Did Mr. Calvo ever tell you about meetings that he had with

      25    Genting executives during 2015?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 15 of
                                      98                                           15


       1    A.   No.

       2    Q.   Did he ever tell you that he had discussed submitting a

       3    contract proposal to Genting with Genting in 2015?

       4    A.   He didn't say anything.

       5    Q.   Did he tell you that he had discussed contract terms like

       6    possible seat guarantees with Genting in 2015?

       7    A.   Never.

       8    Q.   Did he tell you about a dock test that he arranged for the

       9    Pinar del Rio in -- at the dock in the Resorts World Bimini

      10    dock?

      11    A.   Never.

      12    Q.   Did he tell you that he had Genting executives come visit

      13    him and inspect two of the Balearia ships in Fort Lauderdale in

      14    2015?

      15    A.   Never.

      16    Q.   Did he tell you that his family had gone on a trip to

      17    Resorts World Bimini that was paid for largely by Genting in

      18    May or April of 2015?

      19    A.   I seem to recall that he told me he was going to take a

      20    trip with his family for vacation purposes and also with the

      21    intention to spy.

      22    Q.   Spy on what?

      23    A.   Spy on the operations, see how their operations were doing,

      24    see how things were going.

      25    Q.   Did he tell you that, during that trip, that Genting had
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 16 of
                                      98                                           16


       1    arranged for him to go and inspect the dock to see if it was

       2    suitable for a Balearia ship?

       3    A.   No.

       4    Q.   Did you later learn that such meetings and visits and

       5    discussions as those I just described had occurred between Mr.

       6    Calvo and Genting during 2015?

       7    A.   I have learned of that during the course of these

       8    proceedings, many months after he left Balearia.

       9    Q.   Tell the Court what you learned happened between Mr. Calvo

      10    and Genting in 2015 that you were otherwise unaware of.

      11    A.   I have been able to learn that, on March 23rd, he met with

      12    Mr. Dana Leiboviz, who was the president of Genting.          On the

      13    30th, he met with Mr. Leiboviz and Mr. Farrell, who was the new

      14    president of Genting.

      15         In late April, Mr. Leiboviz, Mr. Farrell, and Mr. Karavias,

      16    who was the technical director, visited our ships the Bahia

      17    Mama and the Pinar del Rio.      He had scheduled a test run for

      18    the Pinar del Rio in Bimini, which he cancelled two days

      19    earlier on May the 13th, apparently at Genting's request.

      20         On July the 4th, unilaterally, he halted the conversations

      21    that he was having with Genting as Balearia's representative

      22    and put them off until August.

      23         On August 26th, Mr. Farrell sent an e-mail to Hernan to

      24    resume the conversations, and on September 9th, he held a

      25    secret meeting with the people from --
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 17 of
                                      98                                           17


       1                MR. POST:    Objection, beyond the scope of his

       2    knowledge.

       3                THE COURT:   I think we're getting afield in a lot of

       4    respects.    I think he's telling us what he learned; not

       5    necessarily that it's true.

       6                MR. BARFIELD:   That was the last question on that

       7    line, to the extent it matters.

       8                THE COURT:   Okay.   What was the answer?

       9                THE WITNESS:    I found out about that meeting months

      10    later.

      11    BY MR. BARFIELD:

      12    Q.   You said you learned about some things that happened in May

      13    of 2015 between Mr. Calvo and Genting.

      14         In May of 2015 when he visited Bimini with his family, had

      15    you spent time with Mr. Calvo in May?

      16    A.   I made a trip together with him to Puerto Rico the 14th,

      17    15th, 16th of May, thereabouts.       We stayed in the same hotel.

      18    We would have breakfast, lunch, and dinner together.          It was a

      19    meeting with American Cruises, a Puerto Rican company that was

      20    looking to buy Balearia.

      21    Q.   How long was that trip with Mr. Calvo.

      22    A.   Three days, perhaps four days we spent that time together.

      23    24 hours a day except at night except.

      24    Q.   During that trip, did Mr. Calvo mention Genting?

      25    A.   He did not mention Genting.      He did not mention the trial
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 18 of
                                      98                                           18


       1    for the Pinar del Rio on the 15th, which had been cancelled a

       2    couple of days earlier.      I am certain that, by that time, Mr.

       3    Calvo already had a plan that was different from Balearia's.

       4                MR. POST:    Objection.

       5                THE COURT:   Sustained.   Any speculation on the part of

       6    Mr. Utor as to Mr. Calvo, we need to steer clear of that.

       7    BY MR. BARFIELD:

       8    Q.   You mentioned a deal with American Cruise Ferries.

       9         Very brief, what was the nature of that deal?

      10    A.   Simply put, Balearia Caribbean was going to take over

      11    American Cruises.

      12    Q.   This is one of the documents we discussed this morning that

      13    has to do with the American Cruises.

      14                THE COURT:   It's one of the e-mails?

      15                MR. BARFIELD:   It is not one of the new e-mails.       It's

      16    one of the e-mails we discussed in arguing over the new

      17    e-mails.    In other words, they're related.

      18                THE COURT:   Which number is it in the contested

      19    exhibits?

      20                MR. BARFIELD:   P11 and P50.

      21                THE COURT:   Okay.   If you would hand them to Mr. Utor,

      22    he can lay a predicate.

      23                Is this one of the documents?

      24                MR. BARFIELD:   Yes.   I thought you said lay a

      25    predicate.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 19 of
                                      98                                           19


       1                THE COURT:   I was thinking old school like you have a

       2    paper document and you hand it to him.

       3                MR. BARFIELD:   We do.

       4                If I might approach?

       5                THE COURT:   Yes.

       6    BY MR. BARFIELD:

       7    Q.   I'm showing you the second page of what has been marked for

       8    identification as Plaintiff's Exhibit P11.

       9         Do you recognize this document?

      10    A.   Yes.

      11    Q.   Can you tell the Court what this document is.

      12    A.   These are three different offers we made to American

      13    Cruises in order to acquire it.

      14                MR. POST:    I would object to this line of questioning

      15    on the grounds that it's irrelevant to this case.         This case

      16    involves a route between Miami to Bimini.        It has nothing to do

      17    with the American Cruise Ferries issue, and it's just an

      18    attempt to hurt Mr. Calvo's credibility on a collateral matter.

      19                THE COURT:   All right.   I have overruled that

      20    objection.    Right now I'm just trying to ascertain what this is

      21    in terms of predicate.      Is it an e-mail?    Is it an actual

      22    document that was given to American Cruises?         What is it?

      23    BY MR. BARFIELD:

      24    Q.   Let's go to the first page of the exhibit.

      25         Do you recognize that document?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 20 of
                                      98                                           20


       1    A.   Yes.

       2    Q.   What is that document?

       3    A.   An e-mail sent by Hernan Calvo to an e-mail address of a

       4    hotel in Puerto Rico.

       5    Q.   Have you stayed in that hotel in Puerto Rico?

       6    A.   Mr. Calvo and I were staying at that hotel in Puerto Rico.

       7    Q.   Do you have an understanding of why this document would

       8    have been attached to that e-mail to the hotel?

       9    A.   Because we were in Puerto Rico and we needed those

      10    documents printed.

      11                MR. BARFIELD:   Your Honor, this is an e-mail that was

      12    sent to be printed during the negotiations in Puerto Rico of

      13    the deal reflected in the second page of the document.

      14                THE COURT:   Okay.   Just so I'm clear, so P11 is an

      15    e-mail sent to Mr. Calvo --

      16                MR. BARFIELD:   By Mr. Calvo.

      17                THE COURT:   Sent by Mr. Calvo to?

      18                MR. BARFIELD:   The hotel concierge where they were

      19    staying during the negotiations to have it printed.

      20    QUESTIONING BY THE COURT:

      21    Q.   And if I understand this correctly, Mr. Utor, the document

      22    attached to the e-mail are the terms of an agreement that you

      23    were suggesting to American Cruises?

      24    A.   Correct.

      25    Q.   And you had reviewed these terms and approved these terms?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 21 of
                                      98                                           21


       1    A.   Hernan Calvo and I had agreed on these terms.

       2    Q.   This was the type of document that you would generate in

       3    the course of your business; is that correct?

       4    A.   Yes.

       5    Q.   As part of your negotiations with American Cruises, you

       6    would have retained a copy of this document for future

       7    reference; is that correct?

       8    A.   Yes.

       9    Q.   So I'm clear, you actually gave this document to a

      10    representative of American Cruises to discuss its terms?

      11    A.   This was our internal use document.

      12    Q.   So it wouldn't have been given to American Cruises?

      13    A.   There are three options here.      The first one is more

      14    beneficial for us, and the third one is more beneficial for

      15    American Cruises.

      16    Q.   But you didn't give this document to American Cruises?

      17    A.   I gave them the contents of these documents in different

      18    phases -- over different phases.

      19                THE COURT:   All right.   I think it's clear that this

      20    was a document generated by Balearia for this business

      21    negotiation.    It would have been maintained -- was it

      22    maintained by someone at Balearia other than Mr. Calvo?

      23                MR. BARFIELD:   This particular copy would have been

      24    retained by Balearia, but this particular copy was in Mr.

      25    Calvo's hard drive.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 22 of
                                      98                                           22


       1                THE COURT:   I'm going to overrule the objection as to

       2    relevance.    I'm going to allow Plaintiff's Exhibit 11 to be

       3    admitted.

       4                MR. BARFIELD:   Thank you, Your Honor.

       5    BY MR. BARFIELD:

       6    Q.   I'm going to turn your attention to another document that

       7    is also the subject of the same objection.        If you would turn

       8    to P50.

       9    A.   Yes.

      10    Q.   Do you recognize any of the -- first of all, do you

      11    recognize this document?

      12    A.   I recognize it because I have seen it subsequently.

      13                THE COURT:   Is this something that was taken off the

      14    hard drive?

      15                MR. BARFIELD:   Yes.

      16                THE COURT:   Is it from originally the Balearia Group?

      17                MR. POST:    Your Honor --

      18                MR. BARFIELD:   No.

      19                MR. POST:    I object on the grounds that, number one,

      20    the witness has no knowledge of the document.

      21                Number two, the document was never sent to anyone.

      22    This is just taken from Mr. Calvo's hard drive as part of the

      23    imaging done by the master.        It's not an attachment to any

      24    e-mail.

      25                Therefore, this witness certainly can't authenticate
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 23 of
                                      98                                           23


       1    or testify concerning this document.

       2                MR. BARFIELD:   I will take this exhibit up with Mr.

       3    Calvo.    I'm not going to try to admit it now.

       4                Thank you, Your Honor.

       5    BY MR. BARFIELD:

       6    Q.   Mr. Utor, are you aware of any communications, during May

       7    of 2015, that Mr. Calvo was having with the company Buquebus?

       8    A.   I have later learned about them.

       9    Q.   At the time in May of 2015, did you have any reason to

      10    believe that Mr. Calvo was communicating with Buquebus about

      11    matters that interested Balearia?

      12    A.   In no event.

      13    Q.   Did you ever authorize Mr. Calvo to share Balearia business

      14    information that was non-public with Buquebus?

      15    A.   It was inconceivable that Balearia's information would be

      16    shared with another operator.

      17    Q.   Why?

      18    A.   Because Balearia's interest, under no circumstances, come

      19    into conflict with those of a competitor.        In any event,

      20    Balearia's business secrets are Balearia's and not anyone

      21    else's.

      22    Q.   Did you consider Buquebus to be a competitor of Balearia?

      23    A.   If it had the intent to obtain information about my

      24    business and be able to enter into my business, then it would

      25    be a competitor.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 24 of
                                      98                                           24


       1    Q.   In 2015, did you consider Buquebus to be a competitor of

       2    Balearia -- let me withdraw that question.

       3         What business was Buquebus in, in 2015?

       4    A.   They were in Maritime transportation of passengers,

       5    vehicles, and merchandise on the river plate.

       6    Q.   Were they essentially in the same business as Balearia?

       7    A.   Correct.

       8    Q.   Under your agreement with Mr. Calvo, his employment as CEO,

       9    was he authorized to engage in business on the side for

      10    himself?

      11    A.   Providing he had my consent and kept me apprised of what he

      12    might do.

      13    Q.   Would you have ever authorized him to do business with

      14    another ferry operator as part of that private business outside

      15    of Balearia?

      16    A.   That is absurd.

      17    Q.   Moving on to the things that you learned after Mr. Calvo

      18    was gone from Balearia that he had done with Genting --

      19                MR. POST:   I would object to this line of questioning.

      20    If they want to present a witness who can actually testify

      21    concerning the discussions that took place with Genting, then

      22    they are free to do so.

      23                This witness has no knowledge concerning what took

      24    place with Genting.     Therefore, his testifying about it is pure

      25    speculation.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 25 of
                                      98                                           25


       1                MR. BARFIELD:   I haven't asked the question yet.

       2                THE COURT:   Right.   I think, and I could be wrong, Mr.

       3    Post -- and if I am wrong, then Mr. Barfield will have to get

       4    off this line of questioning.

       5                He's going to ask Mr. Utor about certain

       6    representations or conversations that were made to Genting and

       7    whether he authorized it or knew about it or would have

       8    authorized it or knew about it.

       9                MR. BARFIELD:   Even better than that.

      10                THE COURT:   What is it?

      11                MR. BARFIELD:   I'm going to ask him about direct

      12    events between him and Mr. Calvo.

      13                THE COURT:   Okay.    Let's go to that then.

      14                Objection overruled.

      15    BY MR. BARFIELD:

      16    Q.   In July of 2015, did you spend time with Mr. Calvo in

      17    person?

      18    A.   In early July, 6th or 7th of July, we were in Havana

      19    together.    We were together 24 hours a day except for when we

      20    went to bed at night.

      21    Q.   During that trip, did Mr. Calvo mention Genting?

      22    A.   In answer to my question as to whether there was any news

      23    about Genting, he answered that there was no news.

      24    Q.   Was the Cuba project that you were on that trip for a very

      25    important project to Balearia?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 26 of
                                      98                                           26


       1    A.   We had received our OFAC licenses on July 15th and our --

       2                THE COURT:   Let me stop you there.    The question was,

       3    was the trip important?      Was the deal important.

       4                THE WITNESS:   Okay, yes.

       5                THE COURT:   Okay.

       6    BY MR. BARFIELD:

       7    Q.   And why?

       8    A.   As part of our expansion project within the Caribbean, it

       9    was an important line for us.

      10    Q.   Had you been aware of active talks, meetings, and

      11    negotiations between Mr. Calvo and Genting, would Balearia have

      12    been in a position to enter the Bimini Line given the resources

      13    it was putting into Cuba?

      14                MR. POST:    Leading, Your Honor.

      15                THE COURT:   I'm going to allow this.

      16                THE WITNESS:   The Bimini Line was something very

      17    concrete.    The Cuba Line was something very abstract.        Had

      18    anything happened, we would have acted immediately on the

      19    Bimini Line.

      20    BY MR. BARFIELD:

      21    Q.   Why was the Cuba Line abstract, as you called it?

      22    A.   All we wanted to do in Cuba was a docking test.         We were

      23    aware of the Cuban Government's resistance to this link, even

      24    though we had the licenses from the U.S. Government.

      25         So, if I had known that Genting wanted to come to an
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 27 of
                                      98                                           27


       1    agreement with us, we would have focused our efforts on

       2    Genting.

       3    Q.   In August of 2015, did you spend time in person with Mr.

       4    Calvo?

       5    A.   I was with him in mid August when he submitted his

       6    resignation and then again in late August.

       7    Q.   During either of these meetings, did Mr. Calvo mention

       8    Genting?

       9    A.   If he did, it was in answer to a question from me as to

      10    whether there was news about Bimini, and the answer was always

      11    no, there is no news.

      12         As a matter of fact, he was with me in Denia on August 26th

      13    and 27th, and he received an e-mail from Mr. Farrell -- from

      14    Genting.

      15    Q.   What was the purpose of his meeting with you in Denia,

      16    Spain on August 26th and 27th?

      17    A.   To prepare the transition with him and with Victor Karavias

      18    as director general and with our new CEO of Balearia Caribbean

      19    to prepare the transition.      He was exiting and the others were

      20    coming in.

      21    Q.   And during those meetings with those gentlemen on

      22    August 26th and 27th, did Mr. Calvo mention Genting at any

      23    time?

      24    A.   Not only did he not say anything about the e-mail he had

      25    received that same day from Mr. Farrell, but in addition, he
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 28 of
                                      98                                           28


       1    said that there was no news.

       2    Q.   I want to go back to the first meeting in August that you

       3    mentioned when Mr. Calvo came to Spain earlier in August .

       4         What date was that, if you remember?

       5    A.   August 14th.

       6    Q.   What was the purpose of that visit?

       7    A.   At his request, we met in Madrid, and I initially believed

       8    that it was a procedural meeting just to talk about things.

       9    Q.   And was it a procedural meeting?

      10    A.   At that meeting, he submitted to me his resignation as CEO

      11    in Miami.

      12                MR. BARFIELD:   I don't know what time you had in mind

      13    to break, but this might be a good stopping place.

      14                THE COURT:   Okay.   We will break till 1:15.

      15                MR. BARFIELD:   That's fine.

      16                THE COURT:   And you can review the e-mails.

      17                MR. POST:    1:15 is fine.   I already provided Mr.

      18    Barfield with copies of the e-mails in question.

      19                THE COURT:   All right.   Then I will see everybody back

      20    at 1:15.

      21                RECESS TAKEN

      22                THE COURT:   Everyone can be seated.

      23                You may resume, Mr. Barfield.

      24    BY MR. BARFIELD:

      25    Q.   Good afternoon, Mr. Utor.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 29 of
                                      98                                           29


       1    A.   Good afternoon.

       2    Q.   Before we broke, we had begun talking about a meeting that

       3    you had with Mr. Calvo on August 14th when he turned in his

       4    resignation.

       5         Do you recall that?

       6    A.   Perfectly well.

       7    Q.   And how did you react when Mr. Calvo announced his

       8    resignation on August 14th?

       9    A.   I was greatly surprised.     He had never hinted that

      10    possibility in the past.

      11    Q.   Did Mr. Calvo give you a reason or reasons why he was

      12    resigning?

      13    A.   He had a keen interest in beginning his own project, a

      14    project in which he would be a shareholder.        He had a great

      15    opportunity of representing that project in the whole of the

      16    American continent.     The name of that project was Plastic

      17    Energy.

      18    Q.   Did he give you any other reason, things that had happened

      19    in the recent past, things that made him unhappy, anything like

      20    that?

      21    A.   We certainly had a bad year.      We had just brought on a ship

      22    that was generating losses, and there was a certain amount of

      23    tension there.    So, of course, the situation was a fluid one,

      24    but our relationship was a relationship based on trust, as it

      25    had always been.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 30 of
                                      98                                           30


       1    Q.   So when he resigned, what was your response to him?

       2    A.   I attempted to persuade him to continue.        I told him that

       3    our project was a very good one and that his involvement in it

       4    was very important.

       5    Q.   Did he change his mind?

       6    A.   No.

       7    Q.   Had he spoken to you before about the company Plastic

       8    Energy?

       9    A.   Yes.   He had known that company for many years.        It

      10    belonged to a friend of his in London, and he held a small

      11    interest in it.

      12    Q.   Did you have any other discussions in the meeting that you

      13    had with him when he resigned?

      14    A.   We talked a little bit about everything.        We discussed the

      15    situation in Cuba.     We talked about the Genting matter again.

      16    I asked him how it was going with Genting.        So we talked a

      17    little about everything.

      18    Q.   Did you have any reason to be suspicious about the reason

      19    Mr. Calvo was leaving?

      20    A.   I had absolute trust in him, and I believed what he told

      21    me, that he was going to be greatly involved with that project

      22    Plastic Energy.

      23    Q.   Would you have considered working with him again in the

      24    future after his resignation?

      25    A.   My answer was in these exact terms; if at any time in the
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 31 of
                                      98                                           31


       1    future you have any problems with Plastic Energy, Balearia's

       2    doors are open for you to come back.

       3    Q.   What kind of notice did he give?

       4         How long was he going to work before he was completely

       5    finished?

       6    A.   He wanted to leave right away, but I asked that he stay on

       7    for a while so that we could have an adequate transition in his

       8    office.

       9    Q.   If he was resigning for a reason other than to leave the

      10    ferry industry, would you have invited him to stay for a

      11    transition period?

      12    A.   Obviously not.    If he had wanted to leave to go on working

      13    in the ferry business, I would very likely have taken a

      14    different path.

      15    Q.   What you would have done differently?

      16    A.   If he had told me that he was going to go and work with a

      17    competitor of Balearia's, I would have taken steps to ensure

      18    that Balearia's information and data and also his situation

      19    vis-a-vis Balearia.

      20    Q.   When you asked him to stay on for a transition period, what

      21    did he respond?

      22    A.   Initially, he said no.     But he really couldn't say no, so

      23    eventually he did accept.

      24    Q.   What do you mean he couldn't say no?

      25    A.   Because his relationship -- the relationship he had with me
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 32 of
                                      98                                           32


       1    and with the company for eight years sort of obliged him to be

       2    flexible.

       3    Q.   And did you discuss what you meant by a transition period?

       4    A.   Yes.

       5    Q.   And what did that entail?

       6    A.   Two, three months.

       7    Q.   What would happen during that two, three months?

       8    A.   During those three months, Mr. Calvo was going to work out

       9    a transition with his replacement.       He was going to transfer to

      10    him the knowledge about the company's finances, corporate

      11    affairs, operations.

      12    Q.   When did you announce Mr. Calvo's replacement as CEO?

      13    A.   A few days later, a week perhaps.

      14    Q.   Did Mr. Calvo agree to share all of that information that

      15    you just described as part of the transition with his

      16    replacement?

      17    A.   Mr. Calvo agreed to continue being the CEO until

      18    October 30th, and he agreed to transfer all of that information

      19    to the new CEO.

      20    Q.   Did you have any discussion, after Mr. Calvo's resignation,

      21    about any financial terms related to his resignation?

      22    A.   Initially, Mr. Calvo asked me to pay for his home at Key

      23    Biscayne for three months following his leaving the company, an

      24    approximate amount including expenses of $50,000.         I agreed

      25    without reservations.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 33 of
                                      98                                           33


       1         I also offered him a monthly payment for him to continue

       2    cooperating on an individual and personal basis with the

       3    company.   Back at that time, my relationship with him, as I

       4    said, was based on total, full, and absolute trust.

       5    Q.   First, would you have agreed to pay the housing expenses

       6    you just described if you had known that Mr. Calvo was not

       7    leaving the ferry industry?

       8    A.   I would not have paid that, and I would not have offered to

       9    pay him a monthly fee either.

      10    Q.   When you describe that monthly fee, do you mean like a

      11    consulting relationship?

      12    A.   Exactly.

      13    Q.   And did Mr. Calvo accept your offer to work on a consulting

      14    basis after he left the company?

      15    A.   He told me he would think about it and let me know later.

      16    Q.   Did he ever let you know?

      17    A.   On November the 15th, he sent me a letter in which he

      18    waived or rejected that fee.      He, again, said that he was going

      19    to be devoting himself full-time to Plastic Energy.

      20         I was very much surprised by that response -- which he

      21    mailed in, by the way -- but not enough to cause me to suspect

      22    or have suspicions as to what he was doing.

      23         Again, I firmly believed that he was devoting himself

      24    full-time to Plastic Energy and that he was not going to go

      25    over to a competitor.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 34 of
                                      98                                           34


       1    Q.   When Mr. Calvo, after he resigned -- well, did you ever

       2    have any non-compete agreement with Mr. Calvo -- strike that.

       3         At any time, did Mr. Calvo sign a non-competition agreement

       4    with Balearia?

       5    A.   That never came up at any time.

       6    Q.   Why?

       7    A.   The relationship with Mr. Calvo was based on such trust.

       8    He was my confidant.     He was my friend, and I never thought

       9    that he would go over to the competition.

      10         Moreover, in that meeting on August the 14th, I said to him

      11    kiddingly, "You wouldn't be thinking about going over to a

      12    competitor, would you?"     And he answered, "How could you think

      13    that?"

      14    Q.   Moving forward in time, did Balearia eventually learn that

      15    the Genting ferry route to Bimini was becoming available?

      16    A.   No.

      17    Q.   Did Balearia eventually make a proposal to Genting to take

      18    over the Bimini Line when the SuperFast stopped that service?

      19    A.   Not in 2005 -- I'm sorry, 2015.

      20                MR. BARFIELD:   I will come back to those questions in

      21    a moment.

      22                Your Honor, we just got the copies of the documents

      23    that were produced this morning.       I'm going to show part of

      24    those documents to the witness and switch gears here.

      25                THE COURT:   Is Mr. Utor here for the week or just for
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 35 of
                                      98                                           35


       1    today?

       2                THE INTERPRETER:   The witness has indicated he is

       3    leaving tomorrow.

       4                THE COURT:   In the evening?

       5                THE WITNESS:    Yes.

       6                THE COURT:   If you perhaps wanted to contemplate this

       7    over the evening and call him tomorrow.

       8                MR. BARFIELD:   Thank you, Your Honor.     I will try to

       9    avoid it.

      10    BY MR. BARFIELD:

      11    Q.   I want to go back to earlier testimony about negotiations

      12    you engaged in, in May of 2015, with a company called American

      13    Cruise Ferries.

      14         Do you recall that testimony?

      15    A.   Yes.

      16    Q.   In the course of your negotiations with American Cruise

      17    Ferries, did American Cruise Ferries provide Balearia with its

      18    financial information?

      19    A.   Yes, so that we could make a financial offer.

      20                MR. POST:    If I could have a continuing objection to

      21    this line of questions on the grounds that it is irrelevant to

      22    the issues in this case.

      23                THE COURT:   You have a continuing and standing

      24    objection to the matters with regard to the Puerto Rico and

      25    American Cruise negotiations.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 36 of
                                      98                                           36


       1                MR. POST:    Thank you, Your Honor.

       2    BY MR. BARFIELD:

       3    Q.     In order to receive American Cruise Ferries' financial

       4    information, did Balearia have to sign a non-disclosure

       5    agreement?

       6    A.     Yes, it is customary in these cases.

       7    Q.     And who signed that non-disclosure agreement in this

       8    particular case?

       9    A.     I signed for it as the highest authority in the company.

      10    Q.     To your knowledge, did Mr. Calvo have knowledge that you

      11    signed that non-disclosure agreement?

      12    A.     Fully aware.

      13    Q.     I'm going to show you a document and ask you some

      14    preliminary questions about it before I ask you any substantive

      15    questions.

      16           I'm showing you for identification P85.     If you could look

      17    through that, I will have some preliminary questions about your

      18    familiarity with it.

      19                MR. BARFIELD:   This is one of those documents that was

      20    provided to the company as part of the negotiations under the

      21    NDA.    I would like to make an ore tenus motion, if it's

      22    admitted, to do so under seal.

      23                THE COURT:   Back up.   This is a document provided by

      24    American Cruise to Balearia as part of their negotiations?

      25                MR. BARFIELD:   Correct.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 37 of
                                      98                                           37


       1                 THE COURT:   And was subject to the non-disclosure?

       2                 MR. BARFIELD:   Correct.

       3                 THE COURT:   Okay.   For the time being, because I don't

       4    want delve into whether I need to since this is a bench trial,

       5    for the time being, it will be under seal.

       6                 MR. BARFIELD:   Thank you, Your Honor.

       7    BY MR. BARFIELD:

       8    Q.    Have you seen this document before?

       9    A.    Yes.

      10    Q.    And how did you come to receive this document?

      11    A.    Through Hernan, through my financial director Ricardo

      12    Clemente, and the secretary general.

      13    Q.    And why did they give it to you?     What was it in relation

      14    to?

      15    A.    This is related to the valuation that we were going to make

      16    for our offer to American Cruises.

      17                 MR. BARFIELD:   I would like to admit the document

      18    marked as Plaintiff's Exhibit 85.

      19                 MR. POST:    For the same reasons I have articulated, we

      20    object.

      21                 THE COURT:   Let me ask you this, Mr. Utor.     These

      22    documents were given to you, and did you maintain these

      23    documents, either physically in a desk or on a computer, as

      24    part of this potential business deal?

      25                 THE WITNESS:    These documents were sent to American
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 38 of
                                      98                                           38


       1    Cruise Ferries, the secretary general, and to Hernan, not to

       2    me.   They were under obligation to have them in custody in the

       3    company's files or archives.

       4                THE COURT:   Are these part of the documents, Mr.

       5    Barfield, you say that you just discovered, or is this a

       6    different set of documents?

       7                MR. BARFIELD:   This is part of what we received today.

       8    It was attached to an e-mail --

       9                THE COURT:   My understanding is the gentleman said his

      10    financial officer and also some other gentleman in his office

      11    had this.

      12                MR. BARFIELD:   What I understood him to say was this

      13    was sent to them as part of the negotiations, and his finance

      14    director gave it to him to review because he was the

      15    negotiator.

      16                He did not receive the e-mail directly.      His finance

      17    director received the e-mail of the documents and gave them to

      18    him to review.

      19                THE COURT:   What I'm not understanding is how is it

      20    then that Balearia did not have this document about a business

      21    deal that may not have come to fruition?        That's why I was

      22    asking -- I assume they would maintain such documents in case

      23    it came to fruition or --

      24                MR. BARFIELD:   Your Honor, I will be frank because

      25    it's a bench trial.      This document in Balearia's files would
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 39 of
                                      98                                           39


       1    have no relevance whatsoever to this case until we discovered

       2    this morning that Mr. Calvo e-mailed this document, along with

       3    a lot of other information about this deal, to Buquebus while

       4    the negotiations with Balearia were going on.

       5               MR. POST:    That is the point I have been making from

       6    the beginning, and that is it has no relevance to the case

       7    because there is no deal with Buquebus.        There is no deal with

       8    American Cruise Ferries.      It's an attempt to impeach my client

       9    on a completely collateral matter.

      10               THE COURT:   I hardly think your client's relationship

      11    to Buquebus is collateral to any of this.        I guess I didn't

      12    understand why nobody thought to explore this until now.          But I

      13    assume it's because you --

      14               MR. BARFIELD:   The other reason, Your Honor, is that

      15    under the NDA the documents were to be destroyed when the

      16    negotiations ended if they were not successful, and they

      17    weren't.   I cannot guarantee that they were destroyed, but they

      18    probably were.    Those were the terms of the NDA.

      19               THE COURT:   I'm going to admit these documents as a

      20    business record.    I'm going to overrule the objection as to

      21    relevance.

      22               I suppose we could ask Mr. Utor if --

      23               MR. BARFIELD:   For the record, it's 84, Your Honor.

      24               THE COURT:   So it's 84 on the contested exhibits of

      25    five e-mails?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 40 of
                                      98                                           40


       1               MR. BARFIELD:   The last uncontested exhibit of

       2    plaintiff is 83.

       3               THE COURT:   On page 9, Plaintiff's 84 is a composite

       4    of five e-mails.

       5               MR. BARFIELD:   Let's make this 84 -- let me explain

       6    what's happening here.

       7               THE COURT:   Why can't we make it 85?

       8               MR. BARFIELD:   We can make it 85 and the next one will

       9    be 84.   The e-mail that this was attached to, he could not

      10    testify to, so we separated it into two.

      11               THE COURT:   So we'll call this 84A.

      12               MR. BARFIELD:   84 is the e-mail.     It is what we were

      13    fighting about this morning.      Let's make it 85.

      14               THE COURT:   If you could ask Mr. Utor if he knows if

      15    his company destroyed this pursuant to the directive, and then

      16    we can look at it.

      17    BY MR. BARFIELD:

      18    Q.   All right.    Mr. Utor, do you know if, under the terms of

      19    the non-disclosure agreement, the documents that you received

      20    from American Cruise Ferries were destroyed by Balearia at the

      21    end of the negotiations?      Do you know?

      22    A.   I would like to think it was, but I am not absolutely

      23    certain.

      24    Q.   I want to make sure you had the opportunity to explain what

      25    those documents contained, and I'm not sure if we got there.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 41 of
                                      98                                           41


       1         If you could tell us what Exhibit 85 -- what the

       2    information is more specifically.

       3    A.   We are referring to this document?

       4    Q.   Yes.

       5    A.   This document contains information about the American

       6    Cruise Ferries conglomerate and future projections that seek to

       7    establish future value for the company.

       8         It is a document that American Cruises provides to us so

       9    that we can get a better understanding of the company and how

      10    they arrived at the valuation that is reflected on the

      11    document.   It is sensitive and confidential information about

      12    the company.

      13    Q.   And what about the structure of the deal you were

      14    negotiating required you to know the value of American Cruise

      15    Ferries?

      16    A.   We needed this information in order for us to submit an

      17    offer that American Cruises could entertain and accept.          We

      18    need to have full knowledge of the company in order to be able

      19    to submit a proposal, an offer.

      20    Q.   I will try one different way.

      21         Was the offer to buy the company, or merge with the

      22    company, or what kind of offer were you considering?

      23    A.   It was a mixed operation.     We would fuse together American

      24    Cruises and Balearia Caribbean, and we would pay the owners of

      25    American Cruises in cash and in shares of stock.         They would
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 42 of
                                      98                                           42


       1    hold a minority interest.

       2    Q.   I want to now bring you back to the questions before we

       3    went to American Cruise Ferries.

       4         Thinking about 2016 -- not 2015 -- did Balearia eventually

       5    come to learn that the Genting ferry was going to be sold, the

       6    SuperFast was going to be taken out of service?

       7    A.   We learned for certain on January the 8th.        That was the

       8    date in which Genting made the announcement that they were

       9    stopping the SuperFast service to Bimini.

      10    Q.   How did Balearia respond or react?

      11    A.   Instructions were quickly given to Mr. Herrero, who was

      12    responsible for Balearia operations in the Caribbean, to

      13    contact Genting and to approach them with a solution to try to

      14    come to an agreement.

      15         At that time, we still had no knowledge that there were

      16    contacts between Buquebus, Genting, and Mr. Calvo.         We had no

      17    knowledge of this situation.      We thought we were the

      18    best-suited operator to provide answers to Genting's needs when

      19    it withdrew its ship SuperFast from operation.

      20    Q.   Did then Balearia submit a proposal to Genting?

      21    A.   Within the time of one month, we submitted four different

      22    proposals trying to tailor it to their needs.

      23    Q.   Were you involved in discussions about what those proposals

      24    contained?

      25    A.   Yes, of course.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 43 of
                                      98                                           43


       1    Q.   Did you attend any meetings with Genting?

       2    A.   No.

       3    Q.   Who attended the meetings?

       4    A.   The director general of Balearia Eurolineas Maritimas, the

       5    parent company.

       6    Q.   Did Balearia submit a successful bid?

       7    A.   It submitted an offer in February, and it was unsuccessful.

       8    Q.   Were any of Balearia's offers successful?

       9    A.   No.

      10    Q.   Was there -- at this time, in February 2016, was there any

      11    competition in the Caribbean market for a ferry service between

      12    Florida and the Bahamas?

      13    A.   Balearia was very well positioned.       It was a big company, a

      14    great company with many ships.       It had a presence in Florida.

      15    It had ships that had met the Coast Guard requirements, and

      16    that is a very lengthy process that takes many months.

      17                THE COURT:   I think, Mr. Utor, the question is did you

      18    have any competition?

      19                THE WITNESS:   No.

      20                THE COURT:   Okay.

      21    BY MR. BARFIELD:

      22    Q.   Did Genting tell Balearia why it did not accept its last

      23    proposal?    What was wrong with it?

      24    A.   Back in that time, I don't think they did.        We later

      25    learned that the reason why they did not accept our proposals
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 44 of
                                      98                                           44


       1    was that we had arrived late.

       2    Q.   Now, if you had known about an opportunity to contract with

       3    Genting or to enter negotiations with them in 2015, would you

       4    have done anything differently than you did in 2016?

       5    A.   Of course I would.

       6    Q.   What?

       7    A.   I would have sped up contacts with Genting.        I would have

       8    contacted them.     I would have arrived on time to provide

       9    Genting with the best solution, among other things, because

      10    Genting was interested in that, and so were we.

      11    Q.   Would Mr. Calvo have had the opportunity to bring a

      12    competitor into the Bahamas market in late 2015 if Balearia and

      13    you had known about how serious Genting was about replacing the

      14    SuperFast?

      15                 MR. POST:    Objection, speculation.

      16                 THE COURT:   Sustained.

      17    BY MR. BARFIELD:

      18    Q.   I will move to a different area briefly.

      19         Do you rely on financial projections in your review of

      20    potential business deals?

      21    A.   Yes.

      22    Q.   And what is the importance of those projections?

      23    A.   Depending on what these projections say, the decision is

      24    made whether or not to pursue a business deal.

      25    Q.   I am going to ask you about a few specific kinds of numbers
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 45 of
                                      98                                           45


       1    and financial projections and ask you about their relative

       2    importance.

       3         For example, seasonability percentages, do you know what

       4    that is?

       5    A.   Yes.

       6    Q.   What is the relevance or importance of that number for new

       7    business?

       8    A.   These figures, in essence, they manage cash flow, and in

       9    that regard, they are essential to know what your capital needs

      10    are in order to undertake the business and also the wherewithal

      11    necessary to work every month or every season.

      12    Q.   The next number I will ask you about are commission rates.

      13         Are commission rates important to the financial projections

      14    for a new business?

      15    A.   They are very important inasmuch as they determine the

      16    financial costs that are necessary in order to be able to

      17    undertake the business.

      18    Q.   How about average passenger price?       Of what relative

      19    importance is that number?

      20    A.   It determines revenue, and for that purpose, you have to

      21    know the market very, very well.

      22    Q.   The last number I will ask you about is the bin, pallet,

      23    car unit, and price numbers.

      24         Of what relevance or importance is that number or those

      25    numbers?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 46 of
                                      98                                           46


       1    A.   Bin and pallet activity together with the average price

       2    determines the revenue for that business plan, and the

       3    advisability or otherwise of undertaking or not undertaking it.

       4    And for that purpose, it is also very important to know the

       5    market in order to know these figures.

       6              MR. BARFIELD:    If I could have a moment.

       7              THE COURT:    Yes, of course.

       8    BY MR. BARFIELD:

       9    Q.   If you and Balearia had learned in early September 2015

      10    that Genting had done a summer experiment to try to make the

      11    SuperFast successful and failed -- and therefore Genting was

      12    ready to find an alternative to the SuperFast -- in your years

      13    of experience with deals of that nature, how long would it

      14    normally take to close a deal if you could reach one?

      15              MR. POST:    Objection, speculation.

      16              MR. BARFIELD:    Your Honor, based on his --

      17              THE COURT:    Overruled.

      18              THE WITNESS:    If we had the information about Mr.

      19    Calvo and Mr. Farrell's meeting on September the 9th, we would

      20    have taken advantage of the opportunity.        We would have acted

      21    with alacrity.

      22              We would have moved individuals, ships, resources, and

      23    we would have provided Genting with an answer they could not

      24    have said no to.    We had been waiting for that moment for two

      25    years.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 47 of
                                      98                                           47


       1              THE COURT:     Mr. Utor, the question is how long would

       2    it have taken to close the deal?       If you can't give a number,

       3    that's fine.

       4    BY MR. BARFIELD:

       5    Q.   In your experience.

       6    A.   Weeks, I believe.

       7    Q.   In your answer, you mentioned if you had known about the

       8    September meeting that Mr. Calvo had.        What if you or Mr.

       9    Herrero or someone acting actively to pursue this deal had been

      10    at all the meetings you now know happened in 2015, how long

      11    would it take?

      12              MR. POST:    Objection, Your Honor.

      13              THE COURT:     Sustained.   I think generally, because he

      14    is a very experienced CEO, he can give me some indication of

      15    how long he thinks a deal could be put together, but I don't

      16    think he can say with any assuredness this deal would close in

      17    this amount of time.

      18              MR. BARFIELD:    I have no further questions.

      19              THE COURT:     All right, cross-examination, Mr. Post.

      20              MR. POST:    Thank you.

      21              CROSS-EXAMINATION:

      22    BY MR. POST:

      23    Q.   Good afternoon, Mr. Utor.

      24    A.   Good afternoon.

      25    Q.   Let's go to American Cruise Ferries.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 48 of
                                      98                                           48


       1         There were actually two meetings with American Cruise

       2    Ferries, correct, not one?

       3    A.   I believe there were several.

       4    Q.   And you walked out of one of those meetings, correct?

       5    A.   It is possible that there was some sort of an argument and

       6    that I walked out on one of them, yes.

       7    Q.   Was it possible, or did it actually happen?

       8    A.   I seem to recall that it was possible.       I cannot say for

       9    certain, but if you are persuaded it was so, then it was so.

      10    Q.   Sir, you recall meeting with American Cruise Ferries on

      11    more than one occasion, correct?

      12    A.   Yes.

      13    Q.   And at least one of those meetings was in late February or

      14    early March 2015, correct?

      15    A.   What was the year again?

      16    Q.   2015.

      17    A.   It's possible.

      18    Q.   At least at one of the meetings you got angry, correct?

      19    A.   Moments of tension can occur in any negotiation, and I have

      20    no doubt that that happened in this one as well.         But I do not

      21    agree with the characterization "got angry".

      22    Q.   Well, you walked out of the meeting, correct?

      23    A.   It's possible.

      24    Q.   And when you went back to Puerto Rico with Mr. Calvo in

      25    May, you were going to Puerto Rico for another purpose, weren't
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 49 of
                                      98                                           49


       1    you?

       2    A.     I do not remember.

       3    Q.     There wasn't a conference in Puerto Rico, at that point in

       4    time, that you were planning to go to and you just went back to

       5    American Cruise Ferries to see if you could patch things up?

       6    A.     Whenever I traveled to Puerto Rico, there are several

       7    points on my agenda.         It is possible I was going there for a

       8    conference, and it was also possible I was there for meetings.

       9                  THE COURT:   Is it possible meaning you don't remember

      10    what happened in May of 2015?        I'm unclear.

      11                  THE WITNESS:    It's been three years, and I have

      12    traveled to Puerto Rico several times for different reasons.

      13    If I don't have my agenda in front of me, it is difficult for

      14    me to tell which meetings I went to and what meetings I did not

      15    go to.    In Puerto Rico, we had many, many relationships.

      16    BY MR. POST:

      17    Q.     In any event, sir, am I correct that no agreement was ever

      18    reached between Balearia and American Cruise Ferries?

      19    A.     Yes.

      20    Q.     And the reason for that is because there was a generational

      21    issue between the father owner of American Cruise Ferries and

      22    the son because the father wanted to cash out and get a large

      23    payment and keep a significant minority interest, but Balearia

      24    was unwilling to meet his demands, correct?

      25    A.     That issue was part of the conversations, but normally,
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 50 of
                                      98                                           50


       1    whenever a business deal fails to come through, there is often

       2    more than one cause for that.

       3    Q.   Am I correct that the person who brought the concept of the

       4    American Cruise Ferries deal to Balearia was Mr. Calvo because

       5    he had a long relationship with the people at American Cruise

       6    Ferries?

       7    A.   That is not true.

       8    Q.   How did you learn about the deal?

       9    A.   We learned of the deal -- of the business through different

      10    ways.   We knew of a link between Puerto Rico and the Dominican

      11    Republic, and we knew that there was a company, an operator in

      12    Puerto Rico, and we decided to contact this company.

      13         In addition to which, on one occasion, we did travel with

      14    this company once from San Juan, Puerto Rico to Santo Domingo.

      15    But that Mr. Calvo had a relationship of long standing with

      16    this company, that piece of news I hear it today for the first

      17    time.

      18    Q.   As far as you know, sir, was a deal ever worked out between

      19    American Cruise Ferries and Buquebus?

      20    A.   I have been able to learn that he was in touch with

      21    Buquebus --

      22    Q.   That wasn't my question.

      23    A.   You asked whether I know -- could you repeat your question.

      24    Q.   As far as you know, sir, was a deal ever worked out between

      25    American Cruise Ferries and Buquebus?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 51 of
                                      98                                           51


       1    A.   I don't know it for a fact, but I suspect that was the

       2    case.

       3    Q.   You suspect there is an agreement between American Cruise

       4    Ferries and Buquebus?

       5    A.   I suspect that there might have been offers between

       6    Buquebus and American Cruise Ferries.

       7    Q.   That was not my question.

       8         My question is very simple.      Sitting here today, as far as

       9    you know, was a deal ever worked out between Buquebus and

      10    American Cruise Ferries?

      11    A.   No, not that I know of.

      12    Q.   As far as you know, was a deal ever worked out between

      13    American Cruise Ferries and any other third party along the

      14    lines that you were discussing with American Cruise Ferries

      15    back in 2015?

      16    A.   Not that I know of.

      17    Q.   Let's move to what is relevant to this case.

      18         The ship that Balearia was intending to use if they were

      19    getting the Bimini route was the Pinar del Rio, correct?

      20    A.   No.

      21    Q.   What was the vessel they intended to use?

      22    A.   Whatever ship Genting required for its traffic.         Balearia

      23    has 35 ships.

      24    Q.   You're aware that Balearia has made a claim for damages in

      25    this case, correct?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 52 of
                                      98                                           52


       1    A.   Yes, yes.

       2    Q.   Have you seen the report prepared by Balearia's expert

       3    concerning the damages that Balearia claims to have sustained?

       4    A.   Yes.

       5    Q.   Am I correct that, in that damage calculation, Balearia's

       6    expert calculates the alleged damages based on the ship the

       7    Pinar del Rio?

       8    A.   Sort of a sample ship of the company was used in order to

       9    calculate damages.

      10    Q.   Well, sir, you indicated before that Balearia has many

      11    ships, correct?

      12    A.   Yes.

      13    Q.   Sir, the damage calculation submitted by your expert

      14    doesn't have alternative calculations for various ships.          It

      15    has a single calculation for the ship, the Pinar del Rio; is

      16    that correct?

      17    A.   There is a reason for that; the Pinar del Rio was in Port

      18    Everglades.

      19    Q.   I didn't ask the reason.     I wanted to know whether that was

      20    the case.

      21    A.   Yes.

      22    Q.   And the damage calculations submitted by your expert has

      23    two components to it, correct?

      24    A.   I think so.

      25    Q.   One is a projection of lost profits that they would have
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 53 of
                                      98                                           53


       1    gained had they obtained this route, correct?

       2    A.    I do not have any knowledge of nor have I reviewed that

       3    calculation, and I am not qualified to argue with you about its

       4    contents.

       5    Q.    I'm not going to get into the nitty gritty.       I wanted to

       6    find out whether you were aware generally that there were two

       7    components to the damage calculation; one for lost profits and

       8    one for an idle ship.

       9          Are you aware of that?

      10    A.    I do not know that detail.

      11    Q.    The Pinar del Rio was not owned by Balearia Caribbean, was

      12    it?

      13    A.    No.

      14    Q.    In fact, it was owned by the parent company of which you're

      15    the chairman, correct?

      16    A.    As I am of Balearia Caribbean.

      17    Q.    Right, but the owner of the Pinar del Rio is the parent

      18    company, Balearia Eurolineas Maritimas -- and I apologize for

      19    my very poor pronunciation.

      20          Do you mind if I call it the parent company?

      21    A.    No.

      22    Q.    So the parent company owned the Pinar del Rio, correct?

      23    A.    Yes.

      24    Q.    And the Balearia Caribbean operated the Pinar del Rio

      25    pursuant to a charter with the parent company, correct?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 54 of
                                      98                                           54


       1    A.   A contract.

       2    Q.   It was what's known as a bare boat charter, correct?

       3    A.   Correct, yes.

       4    Q.   It wasn't a long-term charter such as for a specified

       5    number of years.     Instead, it was a charter for short periods

       6    of time, renewable frequently, correct?

       7    A.   It is -- I'm not sure.     It's possible it was though.

       8    Q.   Do you recall when I took your deposition back in March?

       9    A.   Yes.

      10    Q.   Do you recall that I asked you the question on, page 27,

      11    "Was the charter for a specific period of time, for example,

      12    six months or one year?"

      13         Answer:   "I don't recall the term.      It could have been for

      14    short periods of time, renewable frequently given -- or by

      15    necessity."

      16         Do you recall giving that answer?

      17    A.   Yes, it's the same thing I just said, no.

      18                MR. BARFIELD:   Objection, Your Honor.

      19                THE COURT:   Well --

      20                MR. BARFIELD:   I withdraw the objection.

      21                THE COURT:   Okay, but I'm confused.

      22                So you don't know what the terms of the bare boat

      23    charter between the parent company and Balearia Caribbean was?

      24                THE WITNESS:    I do not know it in detail.    I'm

      25    applying commonsense and logic.       We're talking about a parent
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 55 of
                                      98                                           55


       1    company and a 100 percent owned subsidiary.        They have common

       2    shared interests.

       3               THE COURT:   So the short answer is he does not

       4    remember the terms.     Move on.

       5               THE WITNESS:   I do not recall the exact terms of the

       6    charter.

       7    BY MR. POST:

       8    Q.   But you do recall that it was for short periods of time,

       9    correct?

      10    A.   I have said that I believe that possibly they could have

      11    been -- they could have been short-term charters.

      12    Q.   If the ship, had worked the charter would be renewed,

      13    correct?

      14    A.   If the ship had continued to operate, it is obvious.         It is

      15    reasonable that the charters would have been renewed upon

      16    expiration, of course.

      17    Q.   If it was decided to move the vessel back to Europe, there

      18    would be no financial penalty to Balearia Caribbean, correct?

      19    A.   Moving a ship to Europe has a significant cost, and finding

      20    work for a ship to do also requires significant work.

      21    Q.   And having a ship wait for an opportunity to arise also

      22    involves a high cost?

      23               THE COURT:   Mr. Post, I assume you're referring to a

      24    penalty clause in the charter?

      25               MR. POST:    Exactly.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 56 of
                                      98                                           56


       1                THE COURT:   You see, Mr. Utor doesn't know, so we'll

       2    have to find someone who does.

       3    BY MR. POST:

       4    Q.   Is there anyone at Balearia Caribbean who knows the exact

       5    terms of the charter?

       6    A.   Possibly.    For sure, yes.   Of course.

       7    Q.   Who?

       8    A.   I wouldn't be able to tell you that.

       9    Q.   When Mr. Calvo was CEO, would he have been knowledgeable

      10    about the terms of the charter agreement between Balearia

      11    Caribbean and the parent company?

      12    A.   I think so.

      13    Q.   So if Mr. Calvo testifies --

      14                THE COURT:   No, no, no.

      15    BY MR. POST:

      16    Q.   You mentioned that this was a bare boat charter before.

      17         It's my understanding that there's a bare boat charter and

      18    a time charter.    You're familiar with both of those terms?

      19    A.   Yes.

      20    Q.   And the difference between the two is that a bare boat

      21    charter is just for the vessel itself while the time charter

      22    includes the cost of the crew, the cost of repair and

      23    maintenance, and the cost of insurance, correct?

      24    A.   Yes, yes.

      25    Q.   Like renting an unfurnished villa as opposed to renting a
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 57 of
                                      98                                           57


       1    furnished villa with a staff, correct?

       2    A.   Or a car with a driver or a car without a driver.

       3    Q.   You are aware that at least some of the terms of the

       4    charter -- for example, you're aware that, under the charter,

       5    Balearia Caribbean was supposed to pay $1.5 million a year to

       6    the parent company, correct?

       7    A.   That's a reasonable figure.      It possibly is the figure.

       8    Q.   And Balearia Caribbean was responsible for the maintenance

       9    of the ship, the cost of the crew, and the insurance, correct?

      10    A.   Yes.

      11    Q.   When did the Pinar del Rio first begin operations in South

      12    Florida?

      13    A.   It arrived in Florida in 2011, and it is possible that it

      14    began operations in late 2011.       I may be wrong though.

      15    Q.   In any event, at some point in time, the -- strike that.

      16         In 2013, the Pinar del Rio serviced the route to Freeport;

      17    did it not?

      18    A.   I think so.

      19    Q.   Am I correct that, in the year 2014, the Pinar del Rio

      20    serviced Freeport?

      21    A.   We have had four ships in the area that have been replacing

      22    one another.

      23    Q.   I understand that.

      24    A.   If you say that it was, I believe you.

      25    Q.   That's not what we're doing here today.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 58 of
                                      98                                           58


       1    A.   I cannot tell you for sure during which times each ship was

       2    operational every year.

       3                THE COURT:   We're going to take a break now.

       4                Mr. Barfield, if there's anything that might refresh

       5    Mr. Utor's recollection that would move this along, it would be

       6    appreciated.

       7                MR. BARFIELD:   He's not the corporate rep, Your Honor.

       8    If he doesn't know, he doesn't know.       But I will see what we

       9    can do to move things along.

      10                MR. POST:    I will try to move it along.

      11                RECESS TAKEN

      12    BY MR. POST:

      13    Q.   Do you have in front of you, Mr. Utor, the exhibits that

      14    Balearia put together in a notebook?

      15    A.   Yes.

      16    Q.   Could you take a look at Balearia Exhibit 17 for a moment.

      17         Do you recognize this document as Balearia Caribbean's

      18    profit and loss statement for the year 2014?

      19    A.   It says here it is the profit and loss for 2014, yes.

      20    Q.   Have you ever seen the document before?

      21    A.   I do not remember it.

      22    Q.   Do you ordinarily, as the chairman of the Balearia Group,

      23    see profit and loss statements for your subsidiaries?

      24    A.   Yes, but not in this format.

      25    Q.   This is the format that it was produced to us.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 59 of
                                      98                                           59


       1         Can you take a look at the line item "fletes" under the

       2    expenses.

       3    A.   Yes.

       4    Q.   "Fletes" means charter expense, correct?

       5    A.   Yes.

       6    Q.   Does this refresh your recollection that, in 2014, the

       7    charter expense for the Pinar del Rio was $1.5 million and

       8    change?

       9    A.   I already told you that I thought it was a reasonable

      10    figure.

      11    Q.   I just wanted to see whether this refreshed your

      12    recollection that this was the actual figure, not just a

      13    reasonable figure or a possible figure.

      14    A.   I assume so.

      15    Q.   There were several other items of expenses on this profit

      16    and loss statement that are consistent with what you indicated

      17    before, and that is that Balearia Caribbean would have been

      18    responsible for repairs and maintenance.        That's a line item,

      19    correct?

      20    A.   Insurance, crew, everything points in that direction.

      21    Q.   So the record is clear, there are four different line items

      22    relating to the charter.      You have the charter fletes number,

      23    you've got the repairs and maintenance, you have the insurance,

      24    and you have the crew, correct?

      25    A.   I have said so, yes.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 60 of
                                      98                                           60


       1    Q.   Let's move on to another subject.

       2         Now, on direct, Mr. Barfield asked you some questions about

       3    Gerardo Capo.

       4         Do you remember that?

       5    A.   Quite well.

       6    Q.   Not only was Mr. Capo one of the largest land owners in

       7    Bimini, but he is also the minority partner in Resorts World

       8    Bimini, correct?

       9    A.   I do not know that.

      10    Q.   You don't know that Mr. Capo is a minority owner in Resorts

      11    World Bimini?

      12    A.   I don't know that, and I don't know why I should know that.

      13    Q.   Didn't you just have a trial in Spain last week against Mr.

      14    Capo?

      15    A.   Yes.

      16    Q.   How long did that trial last?

      17    A.   One day.

      18    Q.   Back in 2016 and 2015, when Balearia was interested in

      19    convincing Genting to allow Balearia Caribbean to do the Bimini

      20    service, were you aware then that Mr. Capo was a minority owner

      21    in Resorts World Bimini?

      22    A.   No.

      23    Q.   What is the permanent commission at Balearia?

      24    A.   Permanent commission?

      25    Q.   Perhaps I got it -- you have a board of directors or the
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 61 of
                                      98                                           61


       1    equivalent?

       2    A.   Yes.

       3    Q.   And what's that called?

       4    A.   It's the board of directors.

       5    Q.   During the course of the negotiations between Balearia and

       6    Genting, the board of directors was kept apprised of the

       7    developments by Mr. Vicente Herrero; was it not?

       8    A.   Yes, yes.

       9    Q.   Isn't it a fact that the board of directors was very

      10    concerned about the impact of the lawsuit that you had filed

      11    against Mr. Capo on the company's ability to successfully

      12    obtain this contract?

      13    A.   No -- quite the opposite.

      14    Q.   Why was it the opposite?

      15    A.   Because we had worked with Capo to try to work it out into

      16    an agreement, a global agreement, with Genting.         And Capo

      17    himself acknowledged that to me ten days ago.

      18    Q.   So, you were not concerned that the pending lawsuit that

      19    you had against the minority owner of Resorts World Bimini

      20    would impact negatively your bid for this project; is that your

      21    testimony?

      22                MR. BARFIELD:   Objection, we have not established that

      23    he knew that he was the minority owner of Genting.

      24                THE COURT:   Overruled.

      25                THE WITNESS:    Quite the opposite.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 62 of
                                      98                                           62


       1    BY MR. POST:

       2    Q.   As an experienced business executive, you're aware of what

       3    a non-competition agreement is, correct?

       4    A.   Yes.

       5    Q.   Am I correct that non-competition agreements are also used

       6    in Spain?

       7    A.   Yes.

       8    Q.   And you're aware that a non-competition agreement is an

       9    agreement whereby an employee agrees not to compete with its

      10    former employer for a specified period of time and sometimes in

      11    a specified region, correct?

      12    A.   Yes.

      13    Q.   And you're aware that, in the State of Florida, a

      14    non-compete agreement must be in writing?

      15    A.   Yes.

      16    Q.   Did Balearia ever ask Mr. Calvo to execute a non-compete

      17    agreement?

      18    A.   Possibly it did.    For sure it did.

      19    Q.   Did Balearia Caribbean ever ask Mr. Calvo to sign a

      20    non-compete agreement?

      21    A.   It did ask him.

      22    Q.   Did Mr. Calvo ever execute a non-compete agreement?

      23    A.   It was never asked for.     It's a problem with the tense of

      24    the question.

      25    Q.   I'm very confused.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 63 of
                                      98                                           63


       1    A.   I never did ask for it.

       2    Q.   He never gave one, correct?

       3    A.   Correct.

       4    Q.   Did Balearia Caribbean ever ask Mr. Calvo to execute an

       5    agreement whereby he agreed not to solicit the customers of

       6    Balearia Caribbean?

       7    A.   He was never asked to sign an agreement.

       8    Q.   Did Balearia Caribbean ask him to execute an agreement

       9    whereby he would not solicit employees of Balearia Caribbean?

      10    A.   I never asked him to sign any agreement.

      11    Q.   So your answer would be the same then whether he was asked

      12    to execute a written agreement whereby he agreed to maintain

      13    certain types of documents as confidential, correct?

      14    A.   He was never asked because it was not necessary.

      15    Q.   And because Mr. Calvo didn't have an employment agreement,

      16    he could be fired at will, correct?

      17    A.   No.

      18    Q.   Did you have an agreement with Mr. Calvo whereby he could

      19    only be fired with cause?

      20    A.   Mr. Calvo has a long employment relationship with the

      21    Balearia company that goes all the way back to Spain under

      22    which you cannot fire an employee at will, and the Spanish

      23    regulations may govern that.      The U.S. contract could be

      24    construed as a Spanish contract.

      25    Q.   Was there a contract between Balearia Caribbean and Mr.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 64 of
                                      98                                           64


       1    Calvo whereby Mr. Calvo could only be fired for cause, yes or

       2    no?

       3    A.    I do not know.

       4    Q.    Some companies, in order to emphasize the importance or

       5    sensitivity of certain documents, have a policy of marking on

       6    the document itself that it is sensitive or confidential.

       7          Have you ever seen any Balearia Caribbean documents that

       8    are marked confidential?

       9    A.    No.

      10    Q.    You are aware, sir -- because you testified to this -- that

      11    in November of 2014, Mr. Calvo purchased a Mac laptop and

      12    requested technical assistance from Balearia to reconfigure it,

      13    correct?

      14    A.    Yes.

      15    Q.    And you personally authorized Balearia's director of

      16    information to reconfigure the laptop so that he could use it

      17    for Balearia business, correct?

      18    A.    Yes.

      19    Q.    And by so authorizing that, you understood and you knew

      20    that Mr. Calvo would have on his laptop sensitive and propriety

      21    confidential Balearia Caribbean information, correct?

      22    A.    He was going to have access through his computer to

      23    Balearia's files and archives.

      24    Q.    And he would also have access on his laptop to the

      25    corporate e-mail, correct?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 65 of
                                      98                                           65


       1    A.   Specifically, Lotus Notes.

       2    Q.   That's the corporate e-mail system, correct?

       3    A.   Yes.

       4    Q.   So if someone at Balearia Caribbean sent him sensitive

       5    financial information via e-mail, he would have access to that

       6    information on his laptop, correct?

       7    A.   Only through a password that would enable him to enter the

       8    system from his computer.

       9    Q.   But he had such a password, correct?

      10    A.   For as long as he was working at Balearia Caribbean, yes,

      11    he did.

      12    Q.   So the point is that he had on his laptop, at his beck and

      13    call, all of Balearia's financial information that had been

      14    sent to him by e-mail, correct?

      15    A.   As the company's CEO, he had access through a password from

      16    his personal computer to all the systems, to all the files, and

      17    to the e-mail of the company.

      18    Q.   In response to some questions to Mr. Barfield, you

      19    indicated that Mr. Calvo put a command onto his e-mail to

      20    forward his e-mails to his personal e-mail address, and you

      21    thought that was improper in some fashion, correct?

      22    A.   That is categorically forbidden by our company.

      23    Q.   Well, he already had the e-mails on his computer, so did it

      24    ever occur to you that he forwarded the e-mails because he

      25    couldn't get access to Lotus Notes when he was traveling?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 66 of
                                      98                                           66


       1    A.   Possibly.    That should have been the reasonable answer, but

       2    later I thought otherwise.

       3    Q.   But the fact is that that command was put into his computer

       4    after he had been traveling to Cuba in June or July of 2015,

       5    correct?

       6    A.   I don't remember the date.      I do know that it was

       7    installed, and I know that it was categorically forbidden by

       8    company policy.    It was unnecessary because anywhere in the

       9    world you can get e-mails through any electronic or data

      10    device.

      11    Q.   So if Mr. Calvo had difficulty accessing Lotus Notes while

      12    in Cuba, that would not provide an explanation to you as to why

      13    he forwarded his e-mails since he already had them on the

      14    laptop in the first place?

      15    A.   I do not agree with that explanation.

      16    Q.   I will move on.

      17         You're aware that his last day of employment was

      18    October 30th, 2015, correct?

      19    A.   That is what was agreed upon, yes.

      20    Q.   Did anyone at Balearia, to your knowledge, ask Mr. Calvo to

      21    delete all of the confidential information on his laptop before

      22    he left the company?

      23    A.   Yes, yes.

      24    Q.   Do you recall my taking your deposition back in March?

      25    A.   Yes.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 67 of
                                      98                                           67


       1    Q.   Do you recall me asking the following question and you

       2    giving the following answer?

       3         Question, page 123, line 4:      "Did anyone at Balearia, to

       4    your knowledge, ask Mr. Calvo to delete all of the confidential

       5    information on his laptop before he left the company?"

       6         Answer:   "I am not aware of that."

       7         Do you recall giving that answer?

       8    A.   Back then, I did not have any knowledge.        Today I do.

       9    Q.   What knowledge do you have today?

      10    A.   I learned of that subsequent to that deposition, and I

      11    learned by preparing myself for this testimony here today and

      12    also because our new CEO informed me that he had given orders

      13    to cut all access to Balearia's system and e-mail from Mr.

      14    Calvo's personal computer.

      15              THE COURT:    Mr. Utor, you must listen to the question

      16    that you are asked, and the question you were asked was did

      17    anyone tell Mr. Calvo when he left to delete all confidential

      18    information from his laptop?

      19              THE WITNESS:    I know for a fact that the order was

      20    issued to withdraw all of Mr. Calvo's passwords.

      21              THE COURT:    I don't know if we're having a language

      22    difficulty.    Again, Mr. Utor, the question is -- it's not a

      23    withdrawal of passwords.

      24              Was Mr. Calvo told to delete all confidential

      25    information on his laptop?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 68 of
                                      98                                           68


       1                THE WITNESS:   Yes.

       2                THE COURT:   You can take it from there, Mr. Post.

       3    BY MR. POST:

       4    Q.   And who told him that?

       5    A.   The person in charge of the Balearia systems.

       6                THE COURT:   We need a name, Mr. Utor.

       7                THE WITNESS:   Antonio Garcia.    He was given the order

       8    to delete all access and all contents of Mr. Calvo's computer

       9    -- and the contents.

      10                MR. POST:    Move to strike the answer as hearsay.

      11                THE COURT:   I am still not certain that we have an

      12    answer.   It appears that Mr. Utor is telling us someone was

      13    told to delete remotely.      I imagine that some people have that

      14    capacity.

      15                Is that what you're telling us, Mr. Utor, that Mr.

      16    Garcia was given the order to delete items from Mr. Calvo's

      17    laptop remotely?

      18                THE WITNESS:   May I explain myself?

      19                THE COURT:   Well, what we need to know is not what you

      20    believed, but what happened --

      21                (WITNESS BEGINS TO SPEAK IN SPANISH)

      22                THE COURT:   Well, wait a minute -- and this seems to

      23    be a theme here.    You actually have to wait until I am done

      24    speaking.    That is one of the perks of the job.

      25                So you told us that Mr. Garcia was told to delete Mr.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 69 of
                                      98                                           69


       1    Calvo's access.    We understand that.      Did Mr. Garcia delete or

       2    was he told to delete content off of Mr. Calvo's laptop?

       3                THE WITNESS:   I do not know.

       4                THE COURT:   All right.

       5    BY MR. POST:

       6    Q.   Did anyone at Balearia, to your knowledge, ask Mr. Calvo to

       7    return copies of any allegedly confidential information in his

       8    possession before he left the company?

       9    A.   I do not know that.

      10    Q.   Are you aware of anyone conducting an exit interview at

      11    Balearia of Mr. Calvo upon his departure from the company?

      12    A.   I do not know.

      13    Q.   Let's move to the August 14th meeting you had with Mr.

      14    Calvo in Spain where he told you that he wanted to leave.

      15         Mr. Calvo told you he wanted to leave right away, correct?

      16    A.   Yes.

      17    Q.   The only reason he stayed on is because you specifically

      18    requested that he stay on, correct?

      19    A.   Yes.

      20    Q.   During the course of the meeting, you discussed with him

      21    the situation then existing with Genting: Did you not?

      22    A.   Yes.

      23    Q.   You told Mr. Calvo that this topic, meaning the Genting

      24    ferry deal, was mature already and that this was the time for

      25    this contract to be procured, correct?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 70 of
                                      98                                           70


       1    A.   No.

       2    Q.   You did not tell Mr. Calvo that this was a mature

       3    opportunity?

       4    A.   Not exactly.

       5    Q.   Do you recall me asking you the following question and you

       6    giving the following answer?

       7         On page 125, question:     "When you had your meeting with Mr.

       8    Calvo on August 15th, 2015, you had come to the conclusion that

       9    this was a mature opportunity, correct?"

      10         Answer:    "Yes."

      11         Does that refresh your recollection?

      12    A.   I thought then, and I think now, that the question wasn't

      13    ripe; that it was beginning to ripen.

      14    Q.   Now, October 30th is Mr. Calvo's last day.        Mr. Herrero

      15    takes over immediately, correct?

      16    A.   Yes.

      17    Q.   So I would presume then -- because this was such a ripe

      18    opportunity -- that the first thing you told Mr. Herrero was to

      19    march himself over to the Genting offices right down the street

      20    and talk to them about the Bimini ferry deal, correct?

      21    A.   May I explain what I told Mr. Herrero?

      22                THE COURT:   Mr. Utor, you can answer the question yes

      23    or no.     Your lawyer, Mr. Barfield, is going to have a chance to

      24    talk to you again on redirect and ask for any explanations you

      25    have of these answers.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 71 of
                                      98                                           71


       1                  So let's start with yes or no and see if we can move

       2    along from there.

       3                  THE WITNESS:   No.

       4    BY MR. POST:

       5    Q.     All right.   Did you tell Mr. Herrero to review the various

       6    business plans that had been prepared at Balearia Caribbean for

       7    the eventuality that they might have a deal with Genting

       8    concerning Bimini?

       9    A.     No.

      10    Q.     How about on December 1st?    He's been there for a month

      11    now.    Did you ask him to go over to Genting and see whether he

      12    could -- see whether they could complete this ripe opportunity

      13    on December 1st?

      14    A.     No, and I do not agree with your characterization.

      15    Q.     Did you ask Mr. Herrero, in December, to educate himself

      16    about the potential Bimini deal so that he would be prepared in

      17    the event that something happened in that regard?

      18    A.     Yes.

      19    Q.     What did you tell Mr. Herrero to do in December?

      20                  THE COURT:   I don't think he said it was in December.

      21    I think he just -- when did you tell Mr. Herrero, and what did

      22    you tell him?

      23                  THE WITNESS:   I can explain now.

      24                  THE COURT:   Okay.

      25                  THE WITNESS:   I discussed with Mr. Herrero the
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 72 of
                                      98                                           72


       1    strategies that Mr. Calvo and I had discussed for Genting,

       2    which was nothing more than waiting until Genting contacted us

       3    considering that the situation was beginning to ripen.

       4                THE COURT:   Mr. Utor, the question was when did you

       5    tell him?    You have told us what you told him, but maybe you

       6    could give us a when.

       7                THE WITNESS:   In August, in September, in October, in

       8    November, in December, and in January.

       9    BY MR. POST:

      10    Q.   Are you aware of any contact that Mr. Herrero made with

      11    anyone at Genting in October, November, or December?

      12    A.   No -- in January, yes.

      13    Q.   On January 8th, Genting made a public announcement that

      14    they were going to cease operation of the SuperFast, correct?

      15    A.   Yes.

      16    Q.   Within eight days following that, Balearia had already

      17    contacted Genting concerning the possibility that Balearia

      18    would be able to secure that deal, correct?

      19    A.   We tried it before, but yes, it was eight days.

      20    Q.   Sitting here today, you're certainly aware that, in mid

      21    June, an agreement was entered into between FRS and Genting to

      22    provide ferry service from Miami to Bimini, correct?

      23    A.   Yes.

      24    Q.   I want to get the timeframe here.

      25         Mr. Calvo leaves on October 30th, 2015.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 73 of
                                      98                                           73


       1         No later than January 16th, Balearia Caribbean is in

       2    contact with Genting about the route.

       3         Five months later, Genting chose FRS to provide the

       4    service, correct?

       5    A.   Yes.

       6    Q.   During that five-month period, from mid January 2016 to mid

       7    June 2016, there were ongoing negotiations between Balearia and

       8    Genting for this route, correct?

       9    A.   No.

      10    Q.   Do you recall when I asked you the following question and

      11    you gave the following answer at your deposition on page 131?

      12         Question:   "During that five-month period" -- excuse me,

      13    starting at the bottom of page 130, going to 131.

      14         Question:   "Now, during that five-month period from

      15    January 16th -- mid January 16th to mid June 2016, there were

      16    ongoing negotiations between Balearia and Genting; were there

      17    not?"

      18         And the answer was:     "There were many comes and goes,

      19    true."

      20         Do you recall giving me that answer back when your

      21    deposition was taken?

      22    A.   Yes, until February the 22nd.

      23    Q.   And the delegation for Balearia who headed those

      24    negotiations was Mr. Herrero and Mr. Terricabras, correct?

      25    A.   Yes.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 74 of
                                      98                                           74


       1    Q.   And those two gentlemen would keep you and the Permanent

       2    Commission or the Board of Directors regularly informed

       3    concerning the status of negotiations, correct?

       4    A.   Yes.

       5    Q.   During that five-month period, there were a number of

       6    face-to-face meetings between representatives of Balearia and

       7    Genting, correct?

       8    A.   I seem to recall those meetings stopped to take place as of

       9    February after we made our last offer.

      10    Q.   Well, they resumed though when Buquebus pulled out, right?

      11    A.   I'm not sure.    I'm sorry.

      12    Q.   Did negotiations recommence after February?

      13    A.   I'm not sure.

      14    Q.   You're are not sure whether there were face-to-face

      15    meetings on multiple occasions in May and June 2016 between

      16    Balearia and Genting?

      17    A.   I'm sorry, I do not remember that.

      18    Q.   You recall that there were a number of face-to-face

      19    meetings and there were also regular e-mails and phone

      20    communications between representatives of Genting and Balearia

      21    during that five-month period; do you not?

      22    A.   As I stated earlier, I believe those relations ended in

      23    February.

      24    Q.   So you're not familiar with the negotiations that took

      25    place in May and June; is that what your testimony is?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 75 of
                                      98                                           75


       1    A.     I'm not sure they took place.

       2    Q.     Didn't Mr. Terricabras and Mr. Herrero regularly give you

       3    updates on those negotiations?

       4    A.     Yes, but I do not recall everything that takes place in my

       5    company over the years.

       6    Q.     Let me ask if you recall me asking these questions and your

       7    answers from your deposition beginning at the bottom of page

       8    131.

       9           Question:   "In addition to the face-to-face meetings,

      10    there was regular e-mail contact or phone communications

      11    between representatives of Balearia and Genting, correct?"

      12           Answer:   "Yes."

      13    A.     Yes.

      14    Q.     Then I asked you:   "And because of that fact, you were

      15    regularly informed of what was going on, you were familiar with

      16    the various proposals that were made by Balearia to Genting,

      17    correct?"

      18           And your answer was:   "Not to all detail of it, but in

      19    general manner, yes."

      20    A.     Yes, but not of the distinct times at which those

      21    communications took place.      That I do not remember.

      22    Q.     I will ask that of Mr. Herrero when he's on the stand.

      23           But you were aware, generally, sir, of the proposals that

      24    were made and the interest of Genting for the potential carrier

      25    for this route, correct?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 76 of
                                      98                                           76


       1    A.   I'm sorry, carrier?

       2    Q.   Ferry service provider for this route.

       3    A.   In January.

       4    Q.   You were aware of it all along.      It wasn't that

       5    complicated, right?

       6    A.   Yes, it was very complicated.      It became complicated.

       7    Q.   Didn't Genting simply want someone who could provide

       8    quality service with a top flight vessel so that they could get

       9    tourists from South Florida to Bimini?

      10    A.   Yes.

      11    Q.   You believed, because Balearia was a first class company

      12    with good ships, that you had a very, very good chance of

      13    getting that route, correct?

      14    A.   Yes, and that's what we expected or hoped for.

      15    Q.   Exactly.   Because of that, when you made proposals to

      16    Genting, you tried to stress what a great company Balearia was

      17    and how good its ships were, correct?

      18    A.   Yes, but we came late.

      19    Q.   We'll get to that.

      20                THE COURT:   When do you think we might get to that,

      21    Mr. Post?    I know Mr. Barfield had a very optimistic -- even

      22    when I wasn't going to going to rush us -- a three-witness day.

      23                How much longer do you think you will be?

      24                MR. POST:    I think I will finish with him before 4:30,

      25    4:40.   I was hoping that the witness would be a little bit more
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 77 of
                                      98                                           77


       1    responsive.

       2               THE COURT:   Well, let's move along then.

       3    BY MR. POST:

       4    Q.   By mid April, you had learned that Mr. Calvo was

       5    partnering, in some fashion, with Buquebus to try and secure

       6    the route, correct?

       7    A.   That's when I began to suspect.

       8    Q.   Sir, you were absolutely aware of it by April 11th,

       9    correct?

      10    A.   I believe in April, as of late April, May, I already knew.

      11    Q.   You indicated before that you knew there were some

      12    negotiations in February, correct?

      13    A.   With whom?

      14    Q.   There were negotiations between your group and Genting in

      15    February, correct?

      16    A.   Yes, yes, of course.

      17    Q.   At some point in time, even though I'm sure you don't

      18    recall the day, negotiations recommenced between Genting and

      19    Balearia for that route, correct?

      20    A.   I'm sorry, I do not know that.

      21    Q.   Did you personally attend any of the negotiations with the

      22    people at Genting for this route?

      23    A.   No.

      24    Q.   You went to Cuba three times in 2015, but you didn't have a

      25    single meeting with Genting, did you?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 78 of
                                      98                                           78


       1    A.   Yes.

       2    Q.   Now, did you learn that Goetz Becker, the chairman of FRS,

       3    had personally come to South Florida to pitch FRS's proposal to

       4    Genting?

       5    A.   Yes, he is the general manager.

       6    Q.   Do you know how many times he came to pitch the deal?

       7    A.   No.

       8    Q.   If this was such an important deal for Balearia, why didn't

       9    you come?

      10    A.   My general manager came.

      11    Q.   Am I correct that you have never spoken with Edward

      12    Farrell, the president of -- the then president of Resorts

      13    World Bimini?

      14    A.   Yes.

      15    Q.   You have never spoken with him, correct?

      16    A.   Yes.

      17    Q.   You have never spoken to Dana Leiboviz, the prior president

      18    of Resorts World Bimini, correct?

      19    A.   No.

      20    Q.   Have you ever spoken to Victor Karavias?

      21    A.   No.

      22    Q.   Have you ever spoken to anyone at Genting concerning the

      23    negotiations for this route?

      24    A.   No.

      25    Q.   Who told you that you came late to the negotiations?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 79 of
                                      98                                           79


       1    A.   In Farrell's declaration in these proceedings.        He did not

       2    tell me.   He said that in his deposition.

       3    Q.   So your conclusion that you came late to the negotiations

       4    is based upon what you read in Mr. Farrell's deposition?

       5    A.    No, it is based on more things, a chain of events, a chain

       6    of facts and information that I have been receiving in the

       7    course of these proceedings.

       8    Q.   Information from your attorneys?

       9    A.   Information from my attorneys, yes, depositions and

      10    information that I have been receiving from different sources

      11    in these proceedings.

      12    Q.   Isn't it a fact that no one at Genting ever said to you

      13    that Balearia came too late to the negotiations?

      14    A.   That could hardly be possible if I never spoke with anyone

      15    at Genting.

      16    Q.   That's exactly right.

      17         Now, it's your understanding, sir, is it not, that Genting

      18    chose FRS over Balearia because of two main reasons; one,

      19    because Genting did not want Balearia to have a monopoly in the

      20    region, and two, because Mr. Calvo had earned their trust?

      21    A.   That is your opinion.

      22    Q.   Do you recall being asked the following question at your

      23    deposition, beginning at page 139:

      24         Question:   "Okay, do you know why Genting chose FRS over

      25    Balearia?"
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 80 of
                                      98                                           80


       1         And your answer was this:     "First, because of Hernan Calvo.

       2    He earned their trust.      And second of all, according to

       3    Farrell, because they did not want to have a monopoly."

       4         Do you recall giving that answer to the question I asked

       5    you during the deposition?

       6    A.   Because I answered that doesn't mean I am in agreement with

       7    that.   I said according to Farrell.      I had read that in

       8    Farrell's deposition.      That is why I am saying "according to

       9    Farrell".    I am not saying in my opinion.

      10    Q.   I asked whether you were told why FRS chose --

      11                THE COURT:   Mr. Post, this applies to you as well.

      12    When I start to speak, I would like people to pause for a

      13    moment.

      14                I think the problem is -- I'm not sure what we're

      15    presenting to Mr. Utor anymore.       He didn't speak to anyone at

      16    Genting, so he wouldn't know from them who told them what.

      17                MR. POST:    I will move on, Your Honor.    I'm almost

      18    done.

      19                THE COURT:   All right.

      20    BY MR. POST:

      21    Q.   Would you agree with me, Mr. Utor, that the key to this

      22    deal did not lay with FRS or Buquebus, but with Hernan Calvo?

      23    A.   No.

      24    Q.   Do you recall me asking you the following question at your

      25    deposition on page 137:
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 81 of
                                      98                                           81


       1            Question:   "FRS doesn't get involved until mid May 2016,

       2    four months later, and yet you're claiming that you lost the

       3    deal because you were late in the game, correct?"

       4            Answer:   "Yes, because the key does not lay with FRS nor

       5    in Buquebus.      It's in Hernan Calvo.   He is the one that

       6    possesses the information, the knowledge, and he is the one

       7    closing and opening the door."

       8         Do you remember giving that answer?

       9    A.   No, I'm sorry.

      10    Q.   Isn't it a fact, sir, that Mr. Calvo had been the image of

      11    Balearia Caribbean to everyone here in South Florida?

      12    A.   He was the first executive officer.       He was Balearia's

      13    face.    He was my trusted man with full powers.

      14    Q.   And the reason we are here today is because Balearia

      15    Caribbean didn't obtain a non-compete agreement with Mr. Calvo,

      16    who was the image, the brand, the face of Balearia Caribbean

      17    and the person who you trusted, correct?

      18                THE COURT:   I'm going to sustain the objection.       I'm

      19    going to give you ample closing argument, Mr. Post.

      20                MR. POST:    I have no further questions for Mr. Utor.

      21                THE COURT:   Redirect, Mr. Barfield.

      22                REDIRECT EXAMINATION

      23    BY MR. BARFIELD:

      24    Q.   Mr. Utor, you testified a few moments ago to Mr. Post that

      25    you did not tell Mr. Herrero to go visit Genting immediately
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 82 of
                                      98                                           82


       1    when he took over as CEO to talk about the SuperFast.

       2         Do you remember that?

       3    A.   Yes.

       4    Q.   Why ; did you not tell him that?

       5    A.   Because the strategy was different, was another.

       6    Q.   What did you tell him?

       7    A.   That we had to continue following, transmitting Genting's

       8    operations, that we had to continue competing against them in

       9    the excursion and day trip portion of the market, and we had to

      10    wait for Genting to give the first sign that it had realized

      11    that the model it was using was wrong in order to come to an

      12    agreement with us; a signal that we did not receive at Balearia

      13    until January the 8th or the 9th.

      14    Q.   And you also testified that you did not tell Mr. Herrero to

      15    educate himself about the Genting deal and the Bimini Line; is

      16    that what I understood?

      17    A.   Yes.

      18    Q.   What did you tell him in that regard about educating

      19    himself as the new CEO?

      20    A.   To closely follow Genting's moves.       We know that the matter

      21    was beginning to ripen and at some point they were going to

      22    look to Balearia as the only operator in the area.

      23    Q.   This is the same strategy that you had discussed numerous

      24    times with Mr. Calvo earlier -- or was there anything different

      25    about that?
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 83 of
                                      98                                           83


       1    A.   This was my strategy, and it was my director Mr. Calvo's

       2    strategy.   It was our strategy.

       3    Q.   And would your instruction to Mr. Herrero about the

       4    strategy have been different had you known, in 2015, what you

       5    know now had happened between Balearia and Genting in 2015?

       6    A.   Yes.

       7    Q.   Was education about the Genting situation part of what you

       8    anticipated would be the transition period where Mr. Herrero

       9    and Mr. Calvo worked together?

      10    A.   My understanding was that Mr. Calvo would bring Mr. Herrero

      11    up-to-date on all matters in order to make the decisions that

      12    were best for the company, in a matter as important as the

      13    matter of Genting and Bimini.

      14    Q.   Why; did you not personally come to any meetings with

      15    Genting in 2016?

      16    A.   First of all, because I thought it was an easy thing

      17    because, at that time, I did not think that there was another

      18    competitor.    As you can see, I do not speak English, and I do

      19    not feel comfortable in meetings of that sort.

      20         And because I have a manager, Mr. Terricabras, who can

      21    perform that role in exactly the same fashion that Mr. Goetz

      22    does for FRS.

      23         I also wish to remind you that I am the owner of Balearia

      24    while Mr. Goetz is an employee of FRS.

      25    Q.   If you could turn to P81 in your notebook.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 84 of
                                      98                                           84


       1                THE COURT:   Is P81 in evidence?

       2                MR. BARFIELD:   Yes.

       3                THE COURT:   All right.

       4    BY MR. BARFIELD:

       5    Q.   If you would look at the first page, have you seen this

       6    document before?

       7    A.   I do not remember it.

       8    Q.   Look at the attachment.

       9    A.   Probably I have.

      10    Q.   And are you a recipient according to the e-mail addresses?

      11    A.   Yes.

      12    Q.   And does this document relate to Balearia Caribbean and its

      13    financials?

      14    A.   Yes.

      15    Q.   Could you read the legend at the bottom -- you don't have

      16    to read it, but what is it about?

      17    A.   It is confidential -- the information is confidential and

      18    may not be used individually.      It's a confidential document.

      19                MR. BARFIELD:   Thank you.   I have no further

      20    questions, Your Honor.

      21                THE COURT:   Thank you, Mr. Utor.    You may step down.

      22                WITNESS EXCUSED

      23                THE COURT:   Is there anything we could handle within

      24    the next 20 or 25 minutes?

      25                MR. BARFIELD:   We could start another witness.
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 85 of
                                      98                                           85


       1                THE COURT:   I understand.

       2                MR. BARFIELD:   I don't think there is any housekeeping

       3    or anything.

       4                THE COURT:   Let me give you what is the tentative

       5    schedule.    I thought we would start again at 9:30 tomorrow.         I

       6    have a calendar call at 11:00.        That will last about

       7    20 minutes.    I have a 4:00 sentencing.

       8                Wednesday is open until -- I'm going to open Wednesday

       9    up for you.

      10                Thursday I'm going to open up for you.

      11                I have things Friday that I hadn't rescheduled because

      12    I thought we might conclude.

      13                With those matters coming up, do you both think we

      14    will conclude on Thursday or should we take the 20 minutes now?

      15                MR. BARFIELD:   I am optimistic that we will still

      16    finish on Thursday.      With the shorter day tomorrow, could we

      17    perhaps start at 8:30 or 9:00?

      18                THE COURT:   We could start at 9:00 tomorrow.

      19                MR. BARFIELD:   That would be great.

      20                THE COURT:   Is that all right, Mr. Post?

      21                MR. POST:    That would be fine.

      22                THE COURT:   All right.    I will see everyone back here

      23    tomorrow at 9:00.

      24

      25
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 86 of
                                      98                                           86


       1                                 -   -   -

       2                            C E R T I F I C A T E

       3              I hereby certify that the foregoing is an accurate

       4    transcription of proceedings in the above-entitled matter.

       5

       6                                                 /S/PATRICIA SANDERS

       7    __________                               _____________________

       8    DATE FILED                               PATRICIA SANDERS, RPR

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 87 of
                                      98                                    1


               $                15:14, 15:18, 16:6,       84 [6] - 39:23, 39:24,     actual [3] - 14:12,        American [46] - 17:19,
                                16:10, 17:13, 17:14,       40:3, 40:5, 40:9,          19:21, 59:12               18:8, 18:11, 18:13,
    $50,000 [1] - 32:24         23:7, 23:9, 24:1,          40:12                     addition [4] - 13:14,       19:12, 19:17, 19:22,
                                24:3, 25:16, 27:3,        84A [1] - 40:11             27:25, 50:13, 75:9         20:23, 21:5, 21:10,
                /               34:19, 35:12, 42:4,       85 [5] - 37:18, 40:7,      address [2] - 20:3,         21:12, 21:15, 21:16,
                                44:3, 44:12, 46:9,         40:8, 40:13, 41:1          65:20                      29:16, 35:12, 35:16,
    /S/PATRICIA [1] - 86:6      47:10, 48:14, 48:16,      8:30 [1] - 85:17           addresses [1] - 84:10       35:17, 35:25, 36:3,
                                49:10, 51:15, 60:18,      8th [3] - 42:7, 72:13,     adequate [1] - 31:7         36:24, 37:16, 37:25,
               1                66:4, 66:18, 70:8,         82:13                     admit [3] - 23:3,           39:8, 40:20, 41:5,
                                72:25, 77:24, 83:4,                                   37:17, 39:19               41:8, 41:14, 41:17,
    1.5 [2] - 57:5, 59:7        83:5                                                                             41:23, 41:25, 42:3,
                                                                     9               admitted [2] - 22:3,
    100 [1] - 55:1             2016 [10] - 42:4, 43:10,                               36:22                      47:25, 48:1, 48:10,
    11 [1] - 22:2               44:4, 60:18, 73:6,        9 [1] - 40:3               Adolfo [2] - 2:3, 4:13      49:5, 49:18, 49:21,
    11-3 [1] - 1:17             73:7, 73:15, 74:15,       9-10-2018 [1] - 1:8        adolfo [1] - 3:25           50:4, 50:5, 50:19,
    11:00 [1] - 85:6            81:1, 83:15               9:00 [3] - 85:17, 85:18,   advantage [1] - 46:20       50:25, 51:3, 51:6,
    11th [1] - 77:8            22nd [1] - 73:22            85:23                     advisability [1] - 46:3     51:10, 51:13, 51:14
    123 [1] - 67:3             23rd [1] - 16:11           9:30 [1] - 85:5            affairs [1] - 32:11        amount [3] - 29:22,
    125 [1] - 70:7             24 [2] - 17:23, 25:19      9th [3] - 16:24, 46:19,    afield [1] - 17:3           32:24, 47:17
    130 [1] - 73:13            25 [1] - 84:24              82:13                     Africa [2] - 5:4, 5:19     ample [1] - 81:19
    131 [3] - 73:11, 73:13,    26th [5] - 12:2, 16:23,                               afternoon [4] - 28:25,     angry [1] - 48:18
     75:8                       27:12, 27:16, 27:22                  A                29:1, 47:23, 47:24        angry" [1] - 48:21
    137 [1] - 80:25            27 [1] - 54:10                                        agenda [2] - 49:7,         announce [1] - 32:12
    139 [1] - 79:23            27th [3] - 27:13, 27:16,   ability [1] - 61:11         49:13                     announced [1] - 29:7
    13th [1] - 16:19            27:22                     able [9] - 12:19, 14:1,    aggressively [1] -         announcement [2] -
    14th [6] - 17:16, 28:5,                                16:11, 23:24, 41:18,       13:15                      42:8, 72:13
     29:3, 29:8, 34:10,                    3               45:16, 50:20, 56:8,       ago [3] - 12:4, 61:17,     answer [29] - 17:8,
     69:13                                                 72:18                      81:24                      25:22, 27:9, 27:10,
    15th [5] - 17:17, 18:1,    305.523.5528 [1] -         above-entitled [1] -       agree [5] - 32:14,          30:25, 46:23, 47:7,
     26:1, 33:17, 70:8          1:18                       86:4                       48:21, 66:15, 71:14,       54:13, 54:16, 55:3,
    16-CV-23300-KMW [1]        30th [5] - 16:13, 32:18,   absolute [2] - 30:20,       80:21                      63:11, 66:1, 67:2,
     - 1:3                      66:18, 70:14, 72:25        33:4                      agreed [8] - 21:1,          67:6, 67:7, 68:10,
    16th [4] - 17:17, 73:1,    33128 [1] - 1:18           absolutely [2] - 40:22,     32:17, 32:18, 32:24,       68:12, 70:6, 70:10,
     73:15                     33131 [1] - 1:13            77:8                       33:5, 63:5, 63:12,         70:22, 73:11, 73:18,
    17 [1] - 58:16             33134 [1] - 1:15           abstract [2] - 26:17,       66:19                      73:20, 75:12, 75:18,
    1:15 [3] - 28:14, 28:17,   35 [1] - 51:23              26:21                     agreement [39] -            80:1, 80:4, 81:4,
     28:20                                                absurd [1] - 24:16          10:15, 11:11, 11:21,       81:8
    1st [2] - 71:10, 71:13                 4              accelerated [1] - 13:9      12:2, 12:7, 12:8,         answered [3] - 25:23,
                                                          accept [5] - 31:23,         20:22, 24:8, 27:1,         34:12, 80:6
                               4 [2] - 2:3, 67:3           33:13, 41:17, 43:22,                                 answers [3] - 42:18,
               2               400 [1] - 1:17
                                                                                      34:2, 34:3, 36:5,
                                                                                                                 70:25, 75:7
                                                           43:25                      36:7, 36:11, 40:19,
    20 [3] - 84:24, 85:7,      47 [1] - 2:3               accepted [1] - 8:2          42:14, 49:17, 51:3,       anticipated [1] - 83:8
     85:14                     4:00 [1] - 85:7            access [9] - 9:24,          56:10, 61:16, 62:3,       anticipates [1] - 4:4
    2005 [1] - 34:19           4:30 [1] - 76:24            64:22, 64:24, 65:5,        62:8, 62:9, 62:14,        Antonio [1] - 68:7
    2006 [1] - 5:15            4:40 [1] - 76:25            65:15, 65:25, 67:13,       62:17, 62:20, 62:22,      apologize [1] - 53:18
    2007 [3] - 5:24, 6:16,     4th [1] - 16:20             68:8, 69:1                 63:5, 63:7, 63:8,         aPPEARANCES [1] -
     6:24                                                 accessing [1] - 66:11       63:10, 63:12, 63:15,       1:10
    2008 [1] - 6:25                        6              according [4] - 80:2,       63:18, 72:21, 80:6,       Apple [1] - 9:21
    2011 [4] - 10:18,                                      80:7, 80:8, 84:10          81:15, 82:12              applies [1] - 80:11
     11:10, 57:13, 57:14       6th [1] - 25:18            accurate [1] - 86:3        agreements [1] - 62:5      applying [1] - 54:25
    2012 [2] - 10:24, 11:4                                acknowledged [1] -         agrees [1] - 62:9          appreciated [1] - 58:6
    2013 [10] - 6:17, 8:6,                 7               61:17                     alacrity [1] - 46:21       apprised [2] - 24:11,
     11:4, 11:5, 11:12,                                   acquire [1] - 19:13        Alan [1] - 1:11             61:6
     12:1, 12:2, 12:10,        701 [1] - 1:12             acted [2] - 26:18,                                    approach [2] - 19:4,
                                                                                     Alicante [1] - 4:15
     12:14, 57:16              7th [1] - 25:18             46:20                                                 42:13
                                                                                     alleged [1] - 52:6
    2014 [6] - 12:6, 57:19,                               acting [1] - 47:9          allegedly [1] - 69:7       approached [1] - 11:6
     58:18, 58:19, 59:6,                   8              active [1] - 26:10         allow [3] - 22:2, 26:15,   approve [2] - 9:14,
     64:11                                                actively [2] - 14:4,        60:19                      9:19
                               804 [1] - 1:15
    2015 [38] - 13:20,                                     47:9                      almost [1] - 80:17         approved [1] - 20:25
                               81 [1] - 2:3               activity [3] - 8:13,
     13:23, 14:13, 14:14,                                                            alternative [2] - 46:12,   approximate [1] -
     14:25, 15:3, 15:6,        83 [1] - 40:2               14:16, 46:1                                           32:24
                                                                                      52:14
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 88 of
                                      98                                    2


    April [8] - 12:2, 12:10,   aware [22] - 23:6,         79:18, 79:19, 79:25,      begin [1] - 57:11          61:4, 61:6, 61:9
     15:18, 16:15, 77:4,        26:10, 26:23, 36:12,      81:11, 81:14, 81:16,      beginning [12] - 9:8,     boat [5] - 54:2, 54:22,
     77:8, 77:10                51:24, 53:6, 53:9,        82:12, 82:22, 83:5,        10:22, 11:12, 14:1,       56:16, 56:17, 56:20
    archives [2] - 38:3,        57:3, 57:4, 60:20,        83:23, 84:12               14:21, 29:13, 39:6,      bottom [3] - 73:13,
     64:23                      62:2, 62:8, 62:13,       Balearia's [19] - 4:21,     70:13, 72:3, 75:7,        75:7, 84:15
    area [4] - 5:5, 44:18,      64:10, 66:17, 67:6,       16:21, 18:3, 23:15,        79:23, 82:21             bought [1] - 5:24
     57:21, 82:22               69:10, 72:10, 72:20,      23:18, 23:20, 31:1,       BEGINS [1] - 68:21        brand [1] - 81:16
    argue [1] - 53:3            75:23, 76:4, 77:8         31:17, 31:18, 38:25,      begun [2] - 12:5, 29:2    Brazil [5] - 6:21, 7:21,
    arguing [1] - 18:16                                   43:8, 52:2, 52:5,         belonged [1] - 30:10       7:22, 8:4
    argument [3] - 3:2,                   B               64:15, 64:23, 65:13,      bench [2] - 37:4,         break [3] - 28:13,
     48:5, 81:19                                          67:13, 81:12               38:25                     28:14, 58:3
    arise [2] - 11:20, 55:21   bad [1] - 29:21           bare [5] - 54:2, 54:22,    BENCH [1] - 1:8           breakfast [1] - 17:18
    arose [2] - 5:12, 11:24    Bahama [1] - 5:13          56:16, 56:17, 56:20       beneficial [2] - 21:14    Brett [1] - 1:11
    arranged [2] - 15:8,       Bahamas [4] - 5:5,        BARFIELD [75] - 3:1,       benefits [1] - 8:22       Brickell [1] - 1:12
     16:1                       10:10, 43:12, 44:12       3:4, 3:12, 3:18, 3:22,    best [5] - 3:8, 12:11,    brief [1] - 18:9
    arrived [4] - 41:10,       Bahia [1] - 16:16          3:25, 4:7, 4:10, 17:6,     42:18, 44:9, 83:12       briefly [1] - 44:18
     44:1, 44:8, 57:13         Balearia [149] - 1:4,      17:11, 18:7, 18:15,       best-suited [1] - 42:18   bring [3] - 42:2, 44:11,
    articulated [1] - 37:19     4:20, 4:22, 4:24,         18:20, 18:24, 19:3,       better [2] - 25:9, 41:9    83:10
    ascertain [1] - 19:20       4:25, 5:3, 5:6, 5:7,      19:6, 19:23, 20:11,       between [41] - 5:6,       broke [1] - 29:2
    assistance [1] - 64:12      5:9, 5:10, 5:11, 5:24,    20:16, 20:18, 21:23,       5:19, 5:21, 8:21,        brokers [1] - 14:3
    assume [4] - 38:22,         7:15, 8:1, 8:5, 8:16,     22:4, 22:5, 22:15,         10:18, 11:8, 11:20,      brought [4] - 10:23,
     39:13, 55:23, 59:14        9:6, 9:16, 9:22, 9:24,    22:18, 23:2, 23:5,         11:24, 12:12, 16:5,       10:24, 29:21, 50:3
    assuredness [1] -           10:16, 10:17, 11:10,      25:1, 25:9, 25:11,         16:9, 17:13, 19:16,      Buquebus [23] - 5:18,
     47:16                      11:11, 11:13, 11:24,      25:15, 26:6, 26:20,        25:12, 26:11, 42:16,      5:24, 7:20, 23:7,
    attached [4] - 20:8,        12:1, 12:7, 12:9,         28:12, 28:15, 28:24,       43:11, 49:18, 49:21,      23:10, 23:14, 23:22,
     20:22, 38:8, 40:9          12:12, 12:14, 12:15,      34:20, 35:8, 35:10,        50:10, 50:18, 50:24,      24:1, 24:3, 39:3,
                                12:16, 13:5, 15:13,       36:2, 36:19, 36:25,        51:3, 51:5, 51:9,         39:7, 39:11, 42:16,
    attachment [2] -
                                16:2, 16:8, 17:20,        37:2, 37:6, 37:7,          51:12, 54:23, 56:10,      50:19, 50:21, 50:25,
     22:23, 84:8
                                18:10, 21:20, 21:22,      37:17, 38:7, 38:12,        56:20, 61:5, 63:25,       51:4, 51:6, 51:9,
    attempt [2] - 19:18,
                                21:24, 22:16, 23:11,      38:24, 39:14, 39:23,       72:21, 73:7, 73:16,       74:10, 77:5, 80:22,
     39:8
                                23:13, 23:22, 24:2,       40:1, 40:5, 40:8,          74:6, 74:15, 74:20,       81:5
    attempted [1] - 30:2
                                24:6, 24:15, 24:18,       40:12, 40:17, 43:21,       75:11, 77:14, 77:18,
    attend [2] - 43:1,                                                                                        business [40] - 4:21,
                                25:25, 26:11, 27:18,      44:17, 46:6, 46:8,         83:5
     77:21                                                                                                     5:21, 6:3, 6:10, 6:11,
                                31:19, 34:4, 34:14,       46:16, 47:4, 47:18,       beyond [1] - 17:1
    attended [1] - 43:3                                                                                        7:1, 7:10, 7:12, 7:15,
                                34:17, 35:17, 36:4,       54:18, 54:20, 58:7,       bid [2] - 43:6, 61:20
    attention [1] - 22:6                                                                                       7:18, 8:12, 9:3, 11:9,
                                36:24, 38:20, 39:4,       61:22, 81:23, 84:2,       bide [1] - 13:2
    attentive [1] - 14:10                                                                                      21:3, 21:20, 23:13,
                                40:20, 41:24, 42:4,       84:4, 84:19, 84:25,
    attorneys [2] - 79:8,                                                           big [2] - 13:19, 43:13     23:20, 23:24, 24:3,
                                42:10, 42:12, 42:20,      85:2, 85:15, 85:19
     79:9                                                                           Bimini [52] - 10:5,        24:6, 24:9, 24:13,
                                43:4, 43:6, 43:13,       barfield [2] - 4:6, 58:4
    August [17] - 16:22,                                                             10:6, 10:10, 10:16,       24:14, 31:13, 37:24,
                                43:22, 44:12, 46:9,      Barfield [11] - 1:11,
     16:23, 27:3, 27:5,                                                              10:18, 10:24, 11:1,       38:20, 39:20, 44:20,
                                49:18, 49:23, 50:4,       2:25, 25:3, 28:18,
     27:6, 27:12, 27:16,                                                             11:2, 11:6, 11:7,         44:24, 45:7, 45:10,
                                51:18, 51:22, 51:24,      28:23, 38:5, 60:2,
     27:22, 28:2, 28:3,                                                              11:9, 11:14, 11:15,       45:14, 45:17, 46:2,
                                52:3, 52:10, 53:11,       65:18, 70:23, 76:21,
     28:5, 29:3, 29:8,                                                               11:19, 12:9, 12:13,       50:1, 50:9, 62:2,
                                53:16, 53:18, 53:24,      81:21
     34:10, 69:13, 70:8,                                                             12:14, 12:17, 12:18,      64:17, 71:6
                                54:23, 55:18, 56:4,      based [11] - 6:8, 6:23,
     72:7                                                                            12:20, 12:22, 13:5,      businessman [1] -
                                56:10, 57:5, 57:8,        7:6, 14:2, 29:24,
    authenticate [1] -                                                               13:21, 15:9, 15:17,       4:17
                                58:14, 58:16, 58:17,      33:4, 34:7, 46:16,
     22:25                                                                           16:18, 17:14, 19:16,     buy [3] - 9:21, 17:20,
                                58:22, 59:17, 60:18,      52:6, 79:4, 79:5
    authority [1] - 36:9                                                             26:12, 26:16, 26:19,      41:21
                                60:19, 60:23, 61:5,      basis [4] - 8:13, 14:9,
    authorize [2] - 9:25,                                                            27:10, 34:15, 34:18,     BY [36] - 1:16, 4:10,
                                62:16, 62:19, 63:4,       33:2, 33:14
     23:13                                                                           42:9, 51:19, 60:7,        17:11, 18:7, 19:6,
                                63:6, 63:8, 63:9,        became [2] - 13:5,
    authorized [7] - 9:21,                                                           60:8, 60:11, 60:19,       19:23, 20:20, 22:5,
                                63:21, 63:25, 64:7,       76:6
     9:22, 24:9, 24:13,                                                              60:21, 61:19, 70:20,      23:5, 25:15, 26:6,
                                64:12, 64:17, 64:21,     beck [1] - 65:12
     25:7, 25:8, 64:15                                                               71:8, 71:16, 72:22,       26:20, 28:24, 35:10,
                                65:4, 65:10, 66:20,      Becker [1] - 78:2
    authorizing [1] - 64:19                                                          76:9, 78:13, 78:18,       36:2, 37:7, 40:17,
                                67:3, 68:5, 69:6,        become [1] - 8:5
    available [1] - 34:15                                                            82:15, 83:13              43:21, 44:17, 46:8,
                                69:11, 71:6, 72:16,      becoming [1] - 34:15
    Avenue [2] - 1:12,                                                              bin [2] - 45:22, 46:1      47:4, 47:22, 49:16,
                                72:17, 73:1, 73:7,       bed [1] - 25:20
     1:17                                                                           Biscayne [1] - 32:23       55:7, 56:3, 56:15,
                                73:16, 73:23, 74:6,      began [5] - 5:25,
    average [2] - 45:18,                                                            bit [2] - 30:14, 76:25     58:12, 62:1, 68:3,
                                74:16, 74:20, 75:11,      11:12, 14:20, 57:14,
     46:1                                                                           Board [1] - 74:2           69:5, 71:4, 72:9,
                                75:16, 76:11, 76:16,      77:7                      board [4] - 60:25,         77:3, 80:20, 81:23,
    avoid [1] - 35:9            77:19, 78:8, 79:13,
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 89 of
                                      98                                    3


     84:4                      capable [1] - 7:2           change [5] - 11:4,          11:23                     52:23, 53:7
                               capacity [1] - 68:14         11:5, 14:20, 30:5,        common [1] - 55:1         composite [1] - 40:3
               C               capital [1] - 45:9           59:8                      commonsense [1] -         computer [20] - 9:7,
                               Capo [16] - 11:16,          characterization [2] -      54:25                     9:8, 9:10, 9:11, 9:17,
    Cadiz [1] - 6:7             11:17, 11:18, 11:20,        48:21, 71:14              communicate [1] - 8:9      9:22, 9:23, 9:24,
    calculate [1] - 52:9        11:22, 11:25, 12:1,        charge [1] - 68:5          communicating [1] -        9:25, 10:2, 37:23,
    calculates [1] - 52:6       12:10, 60:3, 60:6,         charter [22] - 53:25,       23:10                     64:22, 65:8, 65:16,
    calculation [5] - 52:5,     60:10, 60:14, 60:20,        54:2, 54:4, 54:5,         communications [4] -       65:23, 66:3, 67:14,
     52:13, 52:15, 53:3,        61:11, 61:15, 61:16         54:11, 54:23, 55:6,        23:6, 74:20, 75:10,       68:8
     53:7                      car [3] - 45:23, 57:2        55:12, 55:24, 56:5,        75:21                    concept [1] - 50:3
    calculations [2] -         Caribbean [46] - 1:4,        56:10, 56:16, 56:17,      companies [2] - 5:21,     concerned [4] - 7:21,
     52:14, 52:22               5:5, 5:7, 5:10, 5:11,       56:18, 56:21, 57:4,        64:4                      7:23, 61:10, 61:18
    calendar [1] - 85:6         8:1, 8:2, 8:5, 8:16,        59:4, 59:7, 59:22         company [62] - 3:6,       concerning [8] - 23:1,
    Calvo [102] - 1:6, 5:14,    9:6, 10:6, 11:10,          charters [2] - 55:11,       4:18, 4:19, 5:1, 5:9,     24:21, 24:23, 52:3,
     5:25, 6:2, 6:19, 7:14,     13:6, 18:10, 26:8,          55:15                      5:11, 9:4, 9:5, 9:8,      71:8, 72:17, 74:3,
     8:23, 9:6, 10:14,          27:18, 41:24, 42:12,       children [2] - 7:8, 7:23    9:17, 10:1, 10:2,         78:22
     13:3, 13:11, 13:22,        43:11, 53:11, 53:16,       chose [4] - 73:3,           12:17, 12:19, 12:23,     concierge [1] - 20:18
     14:7, 14:9, 14:13,         53:24, 54:23, 55:18,        79:18, 79:24, 80:10        17:19, 23:7, 30:7,       conclude [2] - 85:12,
     14:22, 14:24, 16:6,        56:4, 56:11, 57:5,         chosen [1] - 12:25          30:9, 32:1, 32:23,        85:14
     16:9, 17:13, 17:15,        57:8, 59:17, 60:19,        circumstances [2] -         33:3, 33:14, 35:12,      conclusion [2] - 70:8,
     17:21, 17:24, 18:3,        62:19, 63:4, 63:6,          5:16, 23:18                36:9, 36:20, 40:15,       79:3
     18:6, 20:3, 20:6,          63:8, 63:9, 63:25,         claim [1] - 51:24           41:7, 41:9, 41:12,       concrete [1] - 26:17
     20:16, 20:17, 21:1,        64:7, 64:21, 65:4,         claiming [1] - 81:2         41:18, 41:21, 41:22,     conduct [1] - 11:12
     21:22, 23:3, 23:7,         65:10, 71:6, 73:1,         claims [1] - 52:3           43:5, 43:13, 43:14,      conducting [1] - 69:10
     23:10, 23:13, 24:8,        81:11, 81:15, 81:16,       class [1] - 76:11           50:11, 50:12, 50:14,     conference [2] - 49:3,
     24:17, 25:12, 25:16,       84:12                      clause [2] - 12:10,         50:16, 52:8, 53:14,       49:8
     25:21, 26:11, 27:4,       Caribbean's [1] -            55:24                      53:18, 53:20, 53:22,     confidant [1] - 34:8
     27:7, 27:22, 28:3,         58:17                      clear [5] - 18:6, 20:14,    53:25, 54:23, 55:1,      confidence [1] - 7:6
     29:3, 29:7, 29:11,        carrier [2] - 75:24,         21:9, 21:19, 59:21         56:11, 57:6, 63:21,      confidential [13] -
     30:19, 32:8, 32:14,        76:1                       Clemente [1] - 37:12        65:17, 65:22, 66:8,       41:11, 63:13, 64:6,
     32:17, 32:22, 33:6,       case [13] - 1:3, 5:8,       client [1] - 39:8           66:22, 67:5, 69:8,        64:8, 64:21, 66:21,
     33:13, 34:2, 34:3,         19:15, 35:22, 36:8,                                    69:11, 75:5, 76:11,       67:4, 67:17, 67:24,
                                                           client's [1] - 39:10
     34:7, 36:10, 39:2,         38:22, 39:1, 39:6,                                     76:16, 83:12              69:7, 84:17, 84:18
                                                           close [6] - 6:20, 6:22,
     42:16, 44:11, 46:19,       51:2, 51:17, 51:25,                                   company's [4] -           conflict [1] - 23:19
                                                            7:5, 46:14, 47:2,
     47:8, 48:24, 50:4,         52:20                                                  32:10, 38:3, 61:11,      confused [2] - 54:21,
                                                            47:16
     50:15, 56:9, 56:13,       cases [1] - 36:6                                        65:15                     62:25
                                                           closely [2] - 13:12,
     62:16, 62:19, 62:22,      cash [3] - 41:25, 45:8,                                compensation [2] -
                                                            82:20                                               conglomerate [1] -
     63:4, 63:15, 63:18,        49:22                                                  8:19, 8:20
                                                           closing [2] - 81:7,                                   41:6
     63:20, 64:1, 64:20,       casinos [1] - 12:24                                    compete [7] - 34:2,
                                                            81:19                                               consent [1] - 24:11
     65:19, 66:20, 67:4,       categorically [2] -                                     62:9, 62:14, 62:16,
                                                           Coast [1] - 43:15                                    consider [2] - 23:22,
     67:17, 67:24, 69:6,        65:22, 66:7                                            62:20, 62:22, 81:15
                                                           collateral [3] - 19:18,                               24:1
     69:11, 69:14, 69:15,      cease [1] - 72:14                                      competed [1] - 13:14
                                                            39:9, 39:11                                         considered [2] - 7:1,
     69:23, 70:2, 70:8,        CEO [17] - 7:25, 8:5,                                  competing [1] - 82:8
                                                           combined [1] - 4:22                                   30:23
     72:1, 72:25, 77:4,         8:15, 8:23, 13:5,                                     competition [7] - 34:3,
                                                           comfortable [1] -                                    considering [2] -
     79:20, 80:1, 80:22,        24:8, 27:18, 28:10,                                    34:9, 43:11, 43:18,
                                                            83:19                                                41:22, 72:3
     81:5, 81:15, 82:24,        32:12, 32:17, 32:19,                                   62:3, 62:5, 62:8
                                                           coming [4] - 7:19,                                   consistent [1] - 59:16
     83:9, 83:10                47:14, 56:9, 65:15,                                   competitive [1] -
                                                            7:25, 27:20, 85:13                                  consists [1] - 10:9
    calvo [6] - 5:23, 20:15,    67:12, 82:1, 82:19                                     10:13
                                                           command [2] - 65:19,                                 construed [1] - 63:24
     34:1, 64:11, 66:11,       certain [11] - 8:21, 9:9,                              competitor [9] -
                                                            66:3                                                consulting [2] - 33:11,
     81:10                      18:2, 25:5, 29:22,                                     23:19, 23:22, 23:25,
                                                           commencement [1] -                                    33:13
    Calvo's [14] - 6:1,         40:23, 42:7, 48:9,                                     24:1, 31:17, 33:25,
                                                            10:22                                               contact [5] - 42:13,
     19:18, 21:25, 22:22,       63:13, 64:5, 68:11                                     34:12, 44:12, 83:18
                                                           comments [1] - 14:2                                   50:12, 72:10, 73:2,
     32:12, 32:20, 67:14,      certainly [3] - 22:25,                                 competitors [2] -
                                                           commercial [1] -                                      75:10
     67:20, 68:8, 68:16,        29:21, 72:20                                           5:17, 5:18
                                                            14:16                                               contacted [3] - 44:8,
     69:1, 69:2, 70:14,        certify [1] - 86:3                                     complete [1] - 71:12
                                                           Commission [1] -                                      72:2, 72:17
     83:1                      chain [2] - 79:5                                       completely [2] - 31:4,
                                                            74:2                                                contacts [2] - 42:16,
    cancelled [2] - 16:18,     chairman [3] - 53:15,                                   39:9
                                                           commission [4] -                                      44:7
     18:1                       58:22, 78:2                                           complicated [3] -
                                                            45:12, 45:13, 60:23,                                contained [2] - 40:25,
    cannot [4] - 39:17,        chance [3] - 3:7,                                       76:5, 76:6
                                                            60:24                                                42:24
     48:8, 58:1, 63:22          70:23, 76:12                                          components [2] -
                                                           commitments [1] -                                    contains [1] - 41:5
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 90 of
                                      98                                    4


    contemplate [1] - 35:6     77:12, 77:15, 77:19,       - 47:19                   78:8, 80:22, 81:3,       developments [1] -
    content [1] - 69:2         78:11, 78:15, 78:18,      CROSS-                     82:15                     61:7
    contents [4] - 21:17,      81:3, 81:17                EXAMINATION [1] -        deals [2] - 44:20,        device [1] - 66:10
     53:4, 68:8, 68:9         correctly [1] - 20:21       47:21                     46:13                    devoting [2] - 33:19,
    contested [2] - 18:18,    cost [6] - 55:19, 55:22,   Cruise [29] - 18:8,       December [7] - 71:10,      33:23
     39:24                     56:22, 56:23, 57:9         19:17, 35:13, 35:16,      71:13, 71:15, 71:19,     difference [1] - 56:20
    continent [1] - 29:16     costs [2] - 13:13,          35:17, 35:25, 36:3,       71:20, 72:8, 72:11       different [17] - 10:4,
    continue [5] - 30:2,       45:16                      36:24, 38:1, 39:8,       decided [3] - 12:17,       18:3, 19:12, 21:17,
     32:17, 33:1, 82:7,       countries [1] - 6:21        40:20, 41:6, 41:14,       50:12, 55:17              21:18, 31:14, 38:6,
     82:8                     couple [1] - 18:2           42:3, 47:25, 48:1,       decision [2] - 6:14,       41:20, 42:21, 44:18,
    continued [1] - 55:14     course [16] - 7:16,         48:10, 49:5, 49:18,       44:23                     49:12, 50:9, 59:21,
    continuing [2] - 35:20,    8:25, 14:9, 16:7,          49:21, 50:4, 50:5,       decisions [3] - 9:4,       79:10, 82:5, 82:24,
     35:23                     21:3, 29:23, 35:16,        50:19, 50:25, 51:3,       83:11                     83:4
    contract [10] - 12:10,     42:25, 44:5, 46:7,         51:6, 51:10, 51:13,      declaration [1] - 79:1    differently [2] - 31:15,
     15:3, 15:5, 44:2,         55:16, 56:6, 61:5,         51:14                    deep [1] - 10:21           44:4
     54:1, 61:12, 63:23,       69:20, 77:16, 79:7        Cruises [16] - 17:19,     defendant [1] - 5:14      difficult [1] - 49:13
     63:24, 63:25, 69:25      COURT [97] - 1:1, 1:9,      18:11, 18:13, 19:13,     DEFENDANT [1] -           difficulty [2] - 66:11,
    conversations [10] -       2:25, 3:3, 3:11, 3:14,     19:22, 20:23, 21:5,       1:14                      67:22
     9:2, 13:22, 14:7,         3:20, 3:24, 4:4, 17:3,     21:10, 21:12, 21:15,     defined [1] - 13:8        dinner [1] - 17:18
     14:13, 14:14, 14:18,      17:8, 18:5, 18:14,         21:16, 37:16, 41:8,      del [17] - 10:23, 15:9,   DIRECT [1] - 2:2
     16:20, 16:24, 25:6,       18:18, 18:21, 19:1,        41:17, 41:24, 41:25       16:17, 16:18, 18:1,      direct [3] - 8:21,
     49:25                     19:5, 19:19, 20:14,       Cuba [9] - 25:24,          51:19, 52:7, 52:15,       25:11, 60:2
    convincing [1] - 60:19     20:17, 20:20, 21:19,       26:13, 26:17, 26:21,      52:17, 53:11, 53:17,     direction [1] - 59:20
    cooperating [1] - 33:2     22:1, 22:13, 22:16,        26:22, 30:15, 66:4,       53:22, 53:24, 57:11,     directive [1] - 40:15
    copies [3] - 28:18,        25:2, 25:10, 25:13,        66:12, 77:24              57:16, 57:19, 59:7       directly [4] - 6:5, 8:8,
     34:22, 69:7               26:2, 26:5, 26:15,        Cuban [1] - 26:23         delay [1] - 10:21          10:1, 38:16
    copy [3] - 21:6, 21:23,    28:14, 28:16, 28:19,      custody [1] - 38:2        delegation [1] - 73:23    director [14] - 5:17,
     21:24                     28:22, 34:25, 35:4,       customary [1] - 36:6      delete [10] - 66:21,       6:3, 6:9, 7:14, 7:18,
    Coral [1] - 1:15           35:6, 35:23, 36:23,       customers [1] - 63:5       67:4, 67:17, 67:24,       8:12, 16:16, 27:18,
    Corp [1] - 1:4             37:1, 37:3, 37:21,        cut [1] - 67:13            68:8, 68:13, 68:16,       37:11, 38:14, 38:17,
    corporate [5] - 9:4,       38:4, 38:9, 38:19,                                   68:25, 69:1, 69:2         43:4, 64:15, 83:1
     32:10, 58:7, 64:25,       39:10, 39:19, 39:24,                 D              delve [1] - 37:4          Directors [1] - 74:2
     65:2                      40:3, 40:7, 40:11,                                  demanding [1] - 11:8      directors [4] - 60:25,
    correct [87] - 20:24,      40:14, 43:17, 43:20,      daily [1] - 10:11         demands [1] - 49:24        61:4, 61:6, 61:9
     21:3, 21:7, 24:7,         44:16, 46:7, 46:17,       damage [4] - 52:5,        Denia [3] - 4:15,         discard [1] - 13:1
     36:25, 37:2, 48:2,        47:1, 47:13, 47:19,        52:13, 52:22, 53:7        27:12, 27:15             disclosure [5] - 36:4,
     48:4, 48:11, 48:14,       49:9, 54:19, 54:21,       damages [4] - 51:24,      departure [1] - 69:11      36:7, 36:11, 37:1,
     48:18, 48:22, 49:17,      55:3, 55:23, 56:1,         52:3, 52:6, 52:9         depended [1] - 12:19       40:19
     49:24, 50:3, 51:19,       56:14, 58:3, 61:24,       Dana [2] - 16:12,                                   discovered [2] - 38:5,
                                                                                   deposition [12] - 54:8,
     51:25, 52:5, 52:11,       67:15, 67:21, 68:2,        78:17                                               39:1
                                                                                    66:24, 67:10, 73:11,
     52:16, 52:23, 53:1,       68:6, 68:11, 68:19,       Daniel [1] - 1:12          73:21, 75:7, 79:2,       discuss [4] - 3:9, 9:1,
     53:15, 53:22, 53:25,      68:22, 69:4, 70:22,       data [2] - 31:18, 66:9     79:4, 79:23, 80:5,        21:10, 32:3
     54:2, 54:3, 54:6,         71:20, 71:24, 72:4,       DATE [1] - 86:8            80:8, 80:25              discussed [9] - 15:2,
     55:9, 55:13, 55:18,       76:20, 77:2, 80:11,       date [5] - 12:5, 28:4,    depositions [1] - 79:9     15:5, 18:12, 18:16,
     56:23, 57:1, 57:6,        80:19, 81:18, 81:21,       42:8, 66:6, 83:11        describe [2] - 6:18,       30:14, 69:20, 71:25,
     57:9, 57:19, 59:4,        84:1, 84:3, 84:21,        day-to-day [1] - 13:17     33:10                     72:1, 82:23
     59:19, 59:24, 60:8,       84:23, 85:1, 85:4,        day-tripper [1] - 13:15   described [4] - 11:21,    discussing [1] - 51:14
     62:3, 62:5, 62:11,        85:18, 85:20, 85:22       days [9] - 12:4, 16:18,    16:5, 32:15, 33:6        discussion [2] - 13:4,
     63:2, 63:3, 63:13,       Court [4] - 1:17, 12:5,     17:22, 18:2, 32:13,      desk [1] - 37:23           32:20
     63:16, 64:13, 64:17,      16:9, 19:11                61:17, 72:16, 72:19      destroyed [4] - 39:15,    discussions [4] -
     64:21, 64:25, 65:2,      courtroom [1] - 4:5        deal [34] - 18:8, 18:9,    39:17, 40:15, 40:20       16:5, 24:21, 30:12,
     65:6, 65:9, 65:14,       cover [1] - 10:11           20:13, 26:3, 37:24,      detail [3] - 53:10,        42:23
     65:21, 66:5, 66:18,      credibility [1] - 19:18     38:21, 39:3, 39:7,        54:24, 75:18             distinct [1] - 75:20
     69:15, 69:18, 69:25,     crew [4] - 56:22, 57:9,     41:13, 44:24, 46:14,     determine [1] - 45:15     DISTRICT [3] - 1:1,
     70:9, 70:15, 70:20,       59:20, 59:24               47:2, 47:9, 47:15,       determines [2] -           1:2, 1:9
     72:14, 72:18, 72:22,     crisis [2] - 6:24, 6:25     47:16, 50:1, 50:4,        45:20, 46:2              DIVISION [1] - 1:2
     73:4, 73:8, 73:24,       cross [1] - 47:19           50:8, 50:9, 50:18,       developed [1] - 7:5       dock [4] - 15:8, 15:9,
     74:3, 74:7, 75:11,       CROSS [2] - 2:2,            50:24, 51:9, 51:12,      development [6] - 6:3,     15:10, 16:1
     75:17, 75:25, 76:13,      47:21                      69:24, 70:20, 71:7,       6:10, 6:15, 7:15,        docking [1] - 26:22
     76:17, 77:6, 77:9,       cross-examination [1]       71:16, 72:18, 78:6,       7:19, 8:12               document [39] - 3:15,
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 91 of
                                      98                                    5


     19:2, 19:9, 19:11,         38:17, 40:9, 40:12,       equipment [1] - 4:23       existing [1] - 69:21         80:7
     19:22, 19:25, 20:2,        64:25, 65:2, 65:5,        equivalent [1] - 61:1      exit [1] - 69:10           Farrell" [1] - 80:9
     20:7, 20:13, 20:21,        65:14, 65:17, 65:19,      Esq [3] - 1:11, 1:12,      exiting [1] - 27:19        farrell's [1] - 46:19
     21:2, 21:6, 21:9,          65:20, 67:13, 75:10,       1:14                      expansion [2] - 8:2,       Farrell's [3] - 79:1,
     21:11, 21:16, 21:20,       84:10                     essence [1] - 45:8          26:8                        79:4, 80:8
     22:6, 22:11, 22:20,       e-mailed [1] - 39:2        essential [1] - 45:9       expected [1] - 76:14       fashion [3] - 65:21,
     22:21, 23:1, 36:13,       e-mails [15] - 3:2,        essentially [1] - 24:6     expense [2] - 59:4,          77:5, 83:21
     36:23, 37:8, 37:10,        18:14, 18:15, 18:16,      establish [1] - 41:7        59:7                      father [2] - 49:21,
     37:17, 38:20, 38:25,       18:17, 28:16, 28:18,      established [1] -          expenses [4] - 32:24,        49:22
     39:2, 41:3, 41:5,          39:25, 40:4, 65:20,        61:22                      33:5, 59:2, 59:15         favor [1] - 11:11
     41:8, 41:11, 58:17,        65:23, 65:24, 66:9,       Eurolineas [4] - 4:20,     experience [2] -           February [10] - 12:6,
     58:20, 64:6, 84:6,         66:13, 74:19               5:9, 43:4, 53:18           46:13, 47:5                 43:7, 43:10, 48:13,
     84:12, 84:18              early [4] - 8:6, 25:18,    Europe [2] - 55:17,        experienced [2] -            73:22, 74:9, 74:12,
    documents [22] -            46:9, 48:14                55:19                      47:14, 62:2                 74:23, 77:12, 77:15
     10:1, 18:12, 18:23,       earned [2] - 79:20,        evening [2] - 35:4,        experiment [1] - 46:10     fee [3] - 33:9, 33:10,
     20:10, 21:17, 34:22,       80:2                       35:7                      expert [4] - 52:2, 52:6,     33:18
     34:24, 36:19, 37:22,      easy [1] - 83:16           event [5] - 23:12,          52:13, 52:22              Ferries [26] - 18:8,
     37:23, 37:25, 38:4,       educate [2] - 71:15,        23:19, 49:17, 57:15,      expiration [1] - 55:16       19:17, 35:13, 35:17,
     38:6, 38:17, 38:22,        82:15                      71:17                     explain [5] - 40:5,          38:1, 39:8, 40:20,
     39:15, 39:19, 40:19,      educating [1] - 82:18      events [2] - 25:12,         40:24, 68:18, 70:21,        41:6, 41:15, 42:3,
     40:25, 63:13, 64:5,       education [1] - 83:7        79:5                       71:23                       47:25, 48:2, 48:10,
     64:7                      Edward [1] - 78:11         eventuality [1] - 71:7     explanation [2] -            49:5, 49:18, 49:21,
    dollars [2] - 8:22,        efforts [2] - 12:11,       eventually [6] - 5:23,      66:12, 66:15                50:4, 50:6, 50:19,
     13:18                      27:1                       11:20, 31:23, 34:14,      explanations [1] -           50:25, 51:4, 51:6,
    Domingo [1] - 50:14        eight [3] - 32:1, 72:16,    34:17, 42:4                70:24                       51:10, 51:13, 51:14
    Dominican [1] - 50:10       72:19                     Everglades [2] -           explore [1] - 39:12        Ferries' [1] - 36:3
    done [9] - 3:19, 3:21,     either [3] - 27:7, 33:9,    12:20, 52:18              expressed [1] - 3:16       ferry [13] - 10:5, 13:13,
     22:23, 24:18, 31:15,       37:23                     evidence [1] - 84:1        extent [1] - 17:7            24:14, 31:10, 31:13,
     44:4, 46:10, 68:23,       electronic [1] - 66:9      exact [3] - 30:25, 55:5,                                33:7, 34:15, 42:5,
                                                                                     eyes [1] - 14:10
     80:18                     emphasize [1] - 64:4        56:4                                                   43:11, 69:24, 70:20,
    doomed [1] - 12:25         employee [3] - 62:9,                                                               72:22, 76:2
    door [1] - 81:7
                                                          exactly [6] - 33:12,                  F               few [4] - 10:25, 32:13,
                                63:22, 83:24               55:25, 70:4, 76:15,
    doors [1] - 31:2           employees [1] - 63:9        79:16, 83:21              face [10] - 74:6, 74:14,     44:25, 81:24
    doubt [1] - 48:20          employer [2] - 7:20,       examination [1] -            74:18, 75:9, 81:13,      fighting [1] - 40:13
    Douglas [1] - 1:15          62:10                      47:19                       81:16                    figure [6] - 57:7,
    down [2] - 70:19,          employment [4] -           EXAMINATION [2] -          face-to-face [4] - 74:6,     59:10, 59:12, 59:13
     84:21                      24:8, 63:15, 63:20,        47:21, 81:22                74:14, 74:18, 75:9       figures [3] - 8:20,
    download [1] - 10:1         66:17                     example [3] - 45:3,        fact [10] - 13:8, 27:12,     45:8, 46:5
    dredged [1] - 10:21        enable [1] - 65:7           54:11, 57:4                 51:1, 53:14, 61:9,       filed [2] - 12:3, 61:10
    drive [3] - 21:25,         enables [1] - 10:10        except [3] - 17:23,          66:3, 67:19, 75:14,      FILED [1] - 86:8
     22:14, 22:22              end [2] - 7:19, 40:21       25:19                       79:12, 81:10             files [4] - 38:3, 38:25,
    driver [2] - 57:2          ended [3] - 12:15,         exception [1] - 9:18       facts [1] - 79:6             64:23, 65:16
    during [27] - 6:18,         39:16, 74:22              exclusivity [1] - 11:8     failed [2] - 11:22,        finance [2] - 38:13,
     6:22, 7:11, 7:16, 9:2,    Energy [6] - 29:17,        excursion [1] - 82:9         46:11                      38:16
     14:25, 15:25, 16:6,        30:8, 30:22, 31:1,        excuse [1] - 73:12         fails [1] - 50:1           finances [1] - 32:10
     16:7, 17:24, 20:12,        33:19, 33:24              EXCUSED [1] - 84:22        failure [2] - 12:2,        financial [15] - 8:17,
     20:19, 23:6, 25:21,       engage [1] - 24:9          execute [5] - 62:16,         12:25                      9:4, 32:21, 35:18,
     27:7, 27:21, 32:7,        engaged [1] - 35:12         62:22, 63:4, 63:8,        familiar [3] - 56:18,        35:19, 36:3, 37:11,
     32:8, 58:1, 61:5,         English [1] - 83:18         63:12                       74:24, 75:15               38:10, 44:19, 45:1,
     69:20, 73:6, 73:12,       ensure [1] - 31:17                                    familiarity [1] - 36:18      45:13, 45:16, 55:18,
                                                          executive [4] - 8:1,
     73:14, 74:5, 74:21,       entail [1] - 32:5                                     family [10] - 7:4, 7:7,      65:5, 65:13
                                                           9:16, 62:2, 81:12
     80:5                      enter [4] - 23:24,                                      7:9, 7:13, 7:21, 8:3,    financials [1] - 84:13
                                                          executives [2] - 14:25,
                                26:12, 44:3, 65:7          15:12                       11:18, 15:16, 15:20,     fine [5] - 3:19, 28:15,
               E               entered [1] - 72:21        Exhibit [5] - 19:8,          17:14                      28:17, 47:3, 85:21
                               entertain [1] - 41:17       22:2, 37:18, 41:1,        family's [1] - 7:23        finish [2] - 76:24,
    e-mail [28] - 3:5, 8:10,                                                                                      85:16
                               entertainment [1] -         58:16                     far [4] - 50:18, 50:24,
     16:23, 19:21, 20:3,                                                                                        finished [3] - 3:13,
                                11:9                      exhibit [3] - 19:24,         51:8, 51:12
     20:8, 20:11, 20:15,                                                                                          7:14, 31:5
                               entitled [1] - 86:4         23:2, 40:1                Farrell [8] - 16:13,
     20:22, 22:24, 27:13,                                                                                       fire [1] - 63:22
                               entity [1] - 12:12         exhibits [3] - 18:19,        16:15, 16:23, 27:13,
     27:24, 38:8, 38:16,                                                                                        fired [3] - 63:16,
                               environment [1] - 9:20      39:24, 58:13                27:25, 78:12, 80:3,
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 92 of
                                      98                                    6


      63:19, 64:1              Freeport [5] - 10:10,       27:22, 30:15, 30:16,    guarantees [1] - 15:6      hopefully [1] - 3:22
    firmly [1] - 33:23           11:1, 12:20, 57:16,       34:15, 34:17, 42:5,     Guard [1] - 43:15          hoping [1] - 76:25
    first [19] - 2:25, 4:6,      57:20                     42:8, 42:13, 42:16,     guess [1] - 39:11          hotel [6] - 17:17, 20:4,
      5:14, 10:17, 19:24,      frequently [2] - 54:6,      42:20, 43:1, 43:22,     guidance [1] - 3:4          20:5, 20:6, 20:8,
      21:13, 22:10, 28:2,        54:14                     44:3, 44:7, 44:9,                                   20:18
      33:5, 50:16, 57:11,      Friday [1] - 85:11          44:10, 44:13, 46:10,               H               hotels [1] - 12:24
      66:14, 70:18, 76:11,     friend [2] - 30:10, 34:8    46:11, 46:23, 51:22,                               hours [2] - 17:23,
      80:1, 81:12, 82:10,      friendship [1] - 7:6        60:19, 61:6, 61:16,     half [1] - 8:22             25:19
      83:16, 84:5              front [2] - 49:13, 58:13    61:23, 69:21, 69:23,    halted [1] - 16:20         housekeeping [1] -
    five [8] - 39:25, 40:4,    FRS [11] - 72:21, 73:3,     70:19, 71:7, 71:11,     hand [2] - 18:21, 19:2      85:2
      73:3, 73:6, 73:12,         78:2, 79:18, 79:24,       72:1, 72:2, 72:11,      handle [1] - 84:23         housing [2] - 8:22,
      73:14, 74:5, 74:21         80:10, 80:22, 81:1,       72:13, 72:17, 72:21,    Hanlon [1] - 1:12           33:5
    five-month [5] - 73:6,       81:4, 83:22, 83:24        73:2, 73:3, 73:8,       hard [3] - 21:25,          hurt [1] - 19:18
      73:12, 73:14, 74:5,      FRS's [1] - 78:3            73:16, 74:7, 74:16,      22:14, 22:22
      74:21                                                74:20, 75:11, 75:16,
                               fruit [1] - 14:21
                                                           75:24, 76:7, 76:16,
                                                                                   hardly [2] - 39:10,                    I
    FL [3] - 1:13, 1:15,       fruition [2] - 38:21,                                79:14
      1:18                       38:23                     77:14, 77:18, 77:22,    Havana [1] - 25:18         IBM [1] - 9:20
    fletes [3] - 59:1, 59:4,   full [5] - 33:4, 33:19,     77:25, 78:4, 78:22,     headed [1] - 73:23         idea [1] - 3:13
      59:22                      33:24, 41:18, 81:13       79:12, 79:15, 79:17,    headway [1] - 7:17         identification [2] -
    flexible [1] - 32:2        full-time [2] - 33:19,      79:19, 79:24, 80:16,    hear [1] - 50:16             19:8, 36:16
    flight [1] - 76:8            33:24                     81:25, 82:10, 82:15,    heard [1] - 3:2            idle [1] - 53:8
    Florida [13] - 5:5,        fully [3] - 3:7, 10:15,     83:5, 83:7, 83:13,                                 image [2] - 81:10,
                                                                                   hearsay [1] - 68:10
      5:12, 8:15, 10:10,         36:12                     83:15                                                81:16
                                                                                   HELD [1] - 1:8
      10:17, 43:12, 43:14,     furnished [1] - 57:1       Genting's [4] - 16:19,                              imagine [1] - 68:13
                                                                                   held [3] - 11:10, 16:24,
      57:12, 57:13, 62:13,                                 42:18, 82:7, 82:20                                 imaging [1] - 22:23
                               fuse [1] - 41:23                                     30:10
      76:9, 78:3, 81:11                                   gentleman [2] - 38:9,                               immediately [3] -
                               future [6] - 12:9, 21:6,                            helped [3] - 7:2, 7:3
    FLORIDA [1] - 1:2                                      38:10                                                26:18, 70:15, 81:25
                                 30:24, 31:1, 41:6,                                hereby [1] - 86:3
    flow [1] - 45:8                                       gentlemen [2] - 27:21,                              impact [2] - 61:10,
                                 41:7                                              Hernan [10] - 1:6,
    fluid [1] - 29:23                                      74:1                                                 61:20
                                                                                    5:14, 16:23, 20:3,
    focused [1] - 27:1                                    geographic [1] - 5:3
                                          G               Gerardo [1] - 60:3
                                                                                    21:1, 37:11, 38:1,        impeach [1] - 39:8
    focusing [1] - 13:20                                                            80:1, 80:22, 81:5         importance [8] - 10:6,
    follow [2] - 14:15,        Gables [1] - 1:15          gerardo [1] - 11:18                                   13:4, 44:22, 45:2,
                                                                                   herrero [1] - 83:10
      82:20                    gained [1] - 53:1          Gibraltar [1] - 5:19                                  45:6, 45:19, 45:24,
                                                                                   Herrero [19] - 42:11,
    follow-up [1] - 14:15      game [1] - 81:3            given [9] - 19:22,                                    64:4
                                                                                    47:9, 61:7, 70:14,
    followed [2] - 8:11,       Garcia [4] - 68:7,          21:12, 26:12, 37:22,                               important [13] - 3:5,
                                                                                    70:18, 70:21, 71:5,
      13:12                     68:16, 68:25, 69:1         42:11, 54:14, 67:12,                                 10:7, 10:9, 25:25,
                                                                                    71:15, 71:19, 71:21,
    following [12] - 13:17,    gears [1] - 34:24           68:7, 68:16                                          26:3, 26:9, 30:4,
                                                                                    71:25, 72:10, 73:24,
      32:23, 67:1, 67:2,       general [9] - 5:18, 6:3,   global [1] - 61:16        75:2, 75:22, 81:25,         45:13, 45:15, 46:4,
      70:5, 70:6, 72:16,        27:18, 37:12, 38:1,       goal [1] - 10:14          82:14, 83:3, 83:8           78:8, 83:12
      73:10, 73:11, 79:22,      43:4, 75:19, 78:5,        Goetz [3] - 78:2,        high [1] - 55:22           impression [1] - 14:4
      80:24, 82:7               78:10                      83:21, 83:24            highest [1] - 36:9         improper [1] - 65:21
    FOR [2] - 1:11, 1:14       generally [4] - 7:11,      govern [1] - 63:23       himself [8] - 24:10,       improved [1] - 8:17
    forbidden [2] - 65:22,      47:13, 53:6, 75:23        Government [1] -          33:19, 33:23, 61:17,      IN [1] - 68:21
      66:7                     generate [1] - 21:2         26:24                    70:19, 71:15, 82:15,      inasmuch [1] - 45:15
    foregoing [1] - 86:3       generated [1] - 21:20      Government's [1] -        82:19                     inception [1] - 4:25
    format [2] - 58:24,        generating [1] - 29:22      26:23                   hinted [1] - 29:9          includes [1] - 56:22
      58:25                    generational [1] -         Gozo [1] - 6:21          hold [1] - 42:1            including [1] - 32:24
    formed [1] - 5:11           49:20                     great [4] - 29:14,       holder [1] - 5:2           inconceivable [1] -
    former [2] - 7:20,         Genting [103] - 11:12,      43:14, 76:16, 85:19     home [1] - 32:22             23:15
      62:10                     12:8, 12:11, 12:17,       greatly [2] - 29:9,      honor [2] - 11:22, 12:2    indicated [5] - 35:2,
    Fort [1] - 15:13            12:23, 12:25, 14:1,        30:21                   Honor [21] - 3:18, 4:2,      52:10, 59:16, 65:19,
    forward [2] - 34:14,        14:13, 14:15, 14:25,      gritty [1] - 53:5         4:8, 20:11, 22:4,           77:11
      65:20                     15:3, 15:6, 15:12,        grounds [3] - 19:15,      22:17, 23:4, 26:14,       indication [1] - 47:14
    forwarded [2] - 65:24,      15:17, 15:25, 16:6,        22:19, 35:21             34:22, 35:8, 36:1,        individual [1] - 33:2
      66:13                     16:10, 16:12, 16:14,      Group [4] - 11:16,        37:6, 38:24, 39:14,       individually [1] -
    founder [1] - 5:1           16:21, 17:13, 17:24,       12:1, 22:16, 58:22       39:23, 46:16, 47:12,        84:18
    four [5] - 17:22, 42:21,    17:25, 24:18, 24:21,      group [3] - 11:17,        54:18, 58:7, 80:17,       individuals [1] - 46:22
      57:21, 59:21, 81:2        24:24, 25:6, 25:21,        11:21, 77:14             84:20                     industry [2] - 31:10,
    frank [1] - 38:24           25:23, 26:11, 26:25,      grow [1] - 8:3           HONORABLE [1] - 1:8          33:7
    free [1] - 24:22            27:2, 27:8, 27:14,        guarantee [1] - 39:17    hoped [1] - 76:14          information [31] - 3:6,
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 93 of
                                      98                                    7


      23:14, 23:15, 23:23,    issues [4] - 7:3, 9:1,       66:21, 67:5, 67:18,        51:14                    manage [1] - 45:8
      31:18, 32:14, 32:18,      9:3, 35:22                 67:25, 68:17, 69:2       link [2] - 26:23, 50:10    management [1] - 9:5
      35:18, 36:4, 39:3,      item [3] - 3:1, 59:1,      large [2] - 11:7, 49:22    listen [1] - 67:15         manager [4] - 6:15,
      41:2, 41:5, 41:11,        59:18                    largely [1] - 15:17        live [2] - 6:6, 6:7         78:5, 78:10, 83:20
      41:16, 46:18, 64:16,    items [3] - 59:15,         largest [1] - 60:6         logic [1] - 54:25          manner [1] - 75:19
      64:21, 65:5, 65:6,        59:21, 68:16             last [10] - 17:6, 40:1,    London [1] - 30:10         March [9] - 13:23,
      65:13, 66:21, 67:5,     itself [2] - 56:21, 64:6     43:22, 45:22, 60:13,     long-term [1] - 54:4        14:1, 14:14, 14:18,
      67:18, 67:25, 69:7,                                  60:16, 66:17, 70:14,     look [9] - 6:11, 6:13,      14:20, 16:11, 48:14,
      79:6, 79:8, 79:9,                   J                74:9, 85:6                 36:16, 40:16, 58:16,      54:8, 66:24
      79:10, 81:6, 84:17                                 late [12] - 16:15, 27:6,     59:1, 82:22, 84:5,       march [1] - 70:19
    informed [3] - 67:12,     January [10] - 42:7,         44:1, 44:12, 48:13,        84:8                     Maritimas [4] - 4:20,
      74:2, 75:15               72:8, 72:12, 72:13,        57:14, 76:18, 77:10,     looked [1] - 7:18           5:9, 43:4, 53:18
    initial [1] - 6:1           73:1, 73:6, 73:15,         78:25, 79:3, 79:13,      looking [3] - 14:4,        Maritime [2] - 11:8,
    initiated [1] - 11:25       76:3, 82:13                81:3                       14:5, 17:20               24:4
    inspect [2] - 15:13,      job [3] - 6:15, 7:20,      Lauderdale [1] - 15:13     losing [1] - 13:18         marked [3] - 19:7,
      16:1                      68:24                    lawsuit [6] - 11:20,       loss [4] - 58:18, 58:19,    37:18, 64:8
    installed [1] - 66:7      Juan [1] - 50:14             11:24, 11:25, 12:3,        58:23, 59:16             market [10] - 6:12,
    instead [2] - 9:17,       JUDGE [1] - 1:9              61:10, 61:18             losses [1] - 29:22          10:5, 10:6, 13:15,
      54:5                    July [6] - 16:20, 25:16,   lawyer [1] - 70:23         lost [3] - 52:25, 53:7,     14:16, 43:11, 44:12,
    institutions [1] - 9:3      25:18, 26:1, 66:4        lay [4] - 18:22, 18:24,      81:2                      45:21, 46:5, 82:9
    instruction [1] - 83:3    June [6] - 66:4, 72:21,      80:22, 81:4              Lotus [3] - 65:1,          marking [1] - 64:5
    instructions [1] -          73:7, 73:15, 74:15,      leading [1] - 26:14          65:25, 66:11             Martinez [2] - 2:3,
      42:11                     74:25                    learn [7] - 16:4, 16:11,   Ltd [3] - 1:4, 5:7, 5:10    4:13
    insurance [4] - 56:23,                                 34:14, 42:5, 50:8,       lunch [5] - 3:11, 3:13,    master [1] - 22:23
      57:9, 59:20, 59:23                  K                50:20, 78:2                3:17, 3:19, 17:18        matter [9] - 13:7,
    intended [1] - 51:21                                 learned [13] - 16:7,                                   19:18, 27:12, 30:15,
    intending [1] - 51:18     Karavias [3] - 16:15,        16:9, 17:4, 17:12,                                   39:9, 82:20, 83:12,
                               27:17, 78:20
                                                                                               M
    intensive [1] - 8:13                                   23:8, 24:17, 42:7,                                   83:13, 86:4
    intent [1] - 23:23        KATHLEEN [1] - 1:8           43:25, 46:9, 50:9,       Mac [1] - 64:11            matters [5] - 17:7,
    intention [1] - 15:21     keen [1] - 29:13             67:10, 67:11, 77:4       Madrid [2] - 6:8, 28:7      23:11, 35:24, 83:11,
    interest [6] - 23:18,     keep [3] - 14:10,          least [3] - 48:13,         mail [28] - 3:5, 8:10,      85:13
      29:13, 30:11, 42:1,      49:23, 74:1                 48:18, 57:3               16:23, 19:21, 20:3,       mature [3] - 69:24,
      49:23, 75:24            kept [2] - 24:11, 61:6     leave [6] - 4:5, 31:6,      20:8, 20:11, 20:15,        70:2, 70:9
    interested [5] - 12:15,   key [2] - 80:21, 81:4        31:9, 31:12, 69:14,       20:22, 22:24, 27:13,      mean [3] - 31:24,
      12:16, 23:11, 44:10,    Key [1] - 32:22              69:15                     27:24, 38:8, 38:16,        33:10, 80:6
      60:18                   kiddingly [1] - 34:11      leaves [1] - 72:25          38:17, 40:9, 40:12,       meaning [2] - 49:9,
    interests [1] - 55:2      kind [2] - 31:3, 41:22     leaving [4] - 30:19,        64:25, 65:2, 65:5,         69:23
    internal [1] - 21:11      kinds [1] - 44:25            32:23, 33:7, 35:3         65:14, 65:17, 65:19,      means [1] - 59:4
    international [3] -       knowledge [16] - 17:2,     left [6] - 16:8, 33:14,     65:20, 67:13, 75:10,      meant [2] - 7:22, 32:3
      6:12, 6:25, 14:3         22:20, 24:23, 32:10,        66:22, 67:5, 67:17,       84:10                     Mediterranean [1] -
    INTERPRETER [1] -          36:10, 41:18, 42:15,        69:8                     mailed [2] - 33:21,         5:4
      35:2                     42:17, 53:2, 66:20,       legend [1] - 84:15          39:2                      meet [3] - 5:14, 5:20,
    interview [1] - 69:10      67:4, 67:8, 67:9,         Leiboviz [4] - 16:12,      mails [15] - 3:2, 18:14,    49:24
    introduced [1] - 3:15      69:6, 81:6                  16:13, 16:15, 78:17       18:15, 18:16, 18:17,      meeting [20] - 5:16,
    introducing [1] - 3:14    knowledgeable [1] -        lengthy [1] - 43:16         28:16, 28:18, 39:25,       16:25, 17:9, 17:19,
    investments [1] - 11:7     56:9                      letter [1] - 33:17          40:4, 65:20, 65:23,        27:15, 28:2, 28:8,
    investor [1] - 11:6       known [8] - 26:25,         licenses [2] - 26:1,        65:24, 66:9, 66:13,        28:9, 28:10, 29:2,
    invited [1] - 31:10        30:9, 33:6, 44:2,           26:24                     74:19                      30:12, 34:10, 46:19,
    invoke [1] - 4:2           44:13, 47:7, 54:2,        likely [1] - 31:13         main [2] - 6:9, 79:18       47:8, 48:10, 48:22,
    involved [3] - 30:21,      83:4                      Line [13] - 10:16,         maintain [3] - 37:22,       69:13, 69:20, 70:7,
      42:23, 81:1             knows [2] - 40:14,           11:14, 12:9, 12:14,       38:22, 63:12               77:25
    involvement [1] - 30:3     56:4                        12:22, 13:5, 26:12,      maintained [2] -           meetings [22] - 14:24,
    involves [2] - 19:16,                                  26:16, 26:17, 26:19,      21:21, 21:22               16:4, 26:10, 27:7,
      55:22                               L                26:21, 34:18, 82:15      maintenance [4] -           27:21, 43:1, 43:3,
    irrelevant [2] - 19:15,                              line [13] - 10:18,          56:23, 57:8, 59:18,        47:10, 48:1, 48:4,
                              land [1] - 60:6              10:19, 12:15, 17:7,       59:23                      48:13, 48:18, 49:8,
      35:21
                              language [1] - 67:21         19:14, 24:19, 25:4,      majority [1] - 5:1          49:14, 74:6, 74:8,
    Island [2] - 5:13, 6:22
                              laptop [13] - 64:11,         26:9, 35:21, 59:1,       Malayan [1] - 11:6          74:15, 74:19, 75:9,
    issue [3] - 19:17,
                                64:16, 64:20, 64:24,       59:18, 59:21, 67:3       Mama [1] - 16:17            83:14, 83:19
      49:21, 49:25
                                65:6, 65:12, 66:14,      lines [3] - 5:18, 6:12,    man [2] - 7:2, 81:13       mention [6] - 17:24,
    issued [1] - 67:20
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 94 of
                                      98                                    8


     17:25, 25:21, 27:7,      morning [6] - 3:2,                                    62:22, 81:15             occurred [1] - 16:5
                                                                   N
     27:22                     4:11, 18:12, 34:23,                                 non-compete [6] -         October [6] - 32:18,
    mentioned [5] - 11:15,     39:2, 40:13              name [4] - 4:12, 4:13,      34:2, 62:14, 62:16,       66:18, 70:14, 72:7,
     18:8, 28:3, 47:7,        motion [1] - 36:21         29:16, 68:6                62:20, 62:22, 81:15       72:11, 72:25
     56:16                    move [15] - 10:4,         national [1] - 12:23       non-competition [4] -     OF [1] - 1:2
    merchandise [2] -          44:18, 51:17, 55:4,      nature [4] - 4:21, 5:20,    34:3, 62:3, 62:5,        OFAC [1] - 26:1
     4:23, 24:5                55:17, 58:5, 58:9,        18:9, 46:13                62:8                     offer [9] - 33:13,
    merge [1] - 41:21          58:10, 60:1, 66:16,      NDA [3] - 36:21,           non-disclosure [5] -       35:19, 37:16, 41:17,
    met [5] - 7:8, 16:11,      68:10, 69:13, 71:1,       39:15, 39:18               36:4, 36:7, 36:11,        41:19, 41:21, 41:22,
     16:13, 28:7, 43:15        77:2, 80:17              necessarily [1] - 17:5      37:1, 40:19               43:7, 74:9
    mIAMI [1] - 1:2           moved [1] - 46:22         necessary [3] - 45:11,     non-public [1] - 23:14    offered [4] - 7:20,
    Miami [15] - 1:13,        movement [1] - 14:17       45:16, 63:14              none [1] - 7:17            7:25, 33:1, 33:8
     1:17, 1:18, 7:25,        moves [1] - 82:20         necessity [1] - 54:15      normally [2] - 46:14,     offers [3] - 19:12,
     10:18, 11:1, 11:2,       moving [3] - 24:17,       need [5] - 18:6, 37:4,      49:25                     43:8, 51:5
     11:9, 11:14, 12:13,       34:14, 55:19              41:18, 68:6, 68:19        north [2] - 11:7, 11:19   office [2] - 31:8, 38:10
     12:22, 13:16, 19:16,     MR [111] - 3:1, 3:4,      needed [2] - 20:9,         North [2] - 1:17, 5:4     officer [2] - 38:10,
     28:11, 72:22              3:12, 3:18, 3:22,         41:16                     notebook [2] - 58:14,      81:12
    Microsoft [1] - 9:20       3:25, 4:7, 4:10, 17:1,   needs [3] - 42:18,          83:25                    offices [1] - 70:19
    mid [8] - 27:5, 72:20,     17:6, 17:11, 18:4,        42:22, 45:9               Notes [3] - 65:1,         often [3] - 8:23, 13:20,
     73:6, 73:15, 77:4,        18:7, 18:15, 18:20,      negatively [1] - 61:20      65:25, 66:11              50:1
     81:1                      18:24, 19:3, 19:6,       negotiating [1] - 41:14    nothing [2] - 19:16,      old [1] - 19:1
    might [9] - 3:8, 19:4,     19:14, 19:23, 20:11,     negotiation [2] -           72:2                     once [2] - 10:16, 50:14
     24:12, 28:13, 51:5,       20:16, 20:18, 21:23,      21:21, 48:19              notice [1] - 31:3         one [42] - 3:1, 5:22,
     58:4, 71:7, 76:20,        22:4, 22:5, 22:15,       negotiations [30] -        November [4] - 33:17,      7:23, 10:11, 13:15,
     85:12                     22:17, 22:18, 22:19,      20:12, 20:19, 21:5,        64:11, 72:8, 72:11        18:12, 18:14, 18:15,
    million [3] - 8:22,        23:2, 23:5, 24:19,        26:11, 35:11, 35:16,      Number [1] - 1:3           18:16, 18:23, 21:13,
     57:5, 59:7                25:1, 25:9, 25:11,        35:25, 36:20, 36:24,      number [14] - 13:12,       21:14, 22:19, 29:23,
    millions [1] - 13:18       25:15, 26:6, 26:14,       38:13, 39:4, 39:16,        18:18, 22:19, 22:21,      30:3, 36:19, 40:8,
    mind [3] - 28:12, 30:5,    26:20, 28:12, 28:15,      40:21, 44:3, 61:5,         45:6, 45:12, 45:19,       41:20, 42:21, 46:14,
     53:20                     28:17, 28:24, 34:20,      73:7, 73:16, 73:24,        45:22, 45:24, 47:2,       48:2, 48:4, 48:6,
    minority [7] - 42:1,       35:8, 35:10, 35:20,       74:3, 74:12, 74:24,        54:5, 59:22, 74:5,        48:11, 48:13, 48:18,
     49:23, 60:7, 60:10,       36:1, 36:2, 36:19,        75:3, 77:12, 77:14,        74:18                     48:20, 50:2, 50:13,
     60:20, 61:19, 61:23       36:25, 37:2, 37:6,        77:18, 77:21, 78:23,      numbers [3] - 44:25,       52:25, 53:7, 53:8,
    minute [1] - 68:22         37:7, 37:17, 37:19,       78:25, 79:3, 79:13         45:23, 45:25              54:12, 57:22, 60:6,
    minutes [3] - 84:24,       38:7, 38:12, 38:24,      negotiator [1] - 38:15     numerous [2] - 13:7,       60:17, 63:2, 68:24,
     85:7, 85:14               39:5, 39:14, 39:23,      never [19] - 9:18, 10:3,    82:23                     79:12, 79:18, 81:5,
    mistake [1] - 13:19        40:1, 40:5, 40:8,         15:7, 15:11, 15:15,                                  81:6
                               40:12, 40:17, 43:21,                                                          one-day [1] - 13:15
    mixed [1] - 41:23
                               44:15, 44:17, 46:6,
                                                         22:21, 29:9, 34:5,                   O
    model [5] - 12:25,                                   34:8, 62:23, 63:1,                                  ongoing [3] - 14:9,
     13:1, 13:19, 13:25,       46:8, 46:15, 46:16,       63:2, 63:7, 63:10,        object [4] - 19:14,        73:7, 73:16
     82:11                     47:4, 47:12, 47:18,       63:14, 78:11, 78:15,       22:19, 24:19, 37:20      open [4] - 31:2, 85:8,
    moment [5] - 34:21,        47:20, 47:22, 49:16,      78:17, 79:14              objection [16] - 17:1,     85:10
     46:6, 46:24, 58:16,       54:18, 54:20, 55:7,      new [12] - 6:11, 6:12,      18:4, 19:20, 22:1,       opening [1] - 81:7
     80:13                     55:25, 56:3, 56:15,       16:13, 18:15, 18:16,       22:7, 25:14, 35:20,      operate [3] - 5:3, 11:3,
    moments [2] - 48:19,       58:7, 58:10, 58:12,       27:18, 32:19, 45:6,        35:24, 39:20, 44:15,      55:14
     81:24                     61:22, 62:1, 68:3,        45:14, 67:12, 82:19        46:15, 47:12, 54:18,     operated [2] - 10:25,
    monopoly [2] - 79:19,      68:10, 69:5, 71:4,       news [7] - 14:22,           54:20, 61:22, 81:18       53:24
     80:3                      72:9, 76:24, 77:3,        25:22, 25:23, 27:10,      obligation [1] - 38:2     operating [1] - 5:12
                               80:17, 80:20, 81:20,      27:11, 28:1, 50:16        obliged [1] - 32:1
    month [8] - 42:21,                                                                                       operation [4] - 10:22,
                               81:23, 84:2, 84:4,       next [4] - 7:15, 40:8,     obtain [3] - 23:23,
     45:11, 71:10, 73:6,                                                                                      41:23, 42:19, 72:14
                               84:19, 84:25, 85:2,                                  61:12, 81:15
     73:12, 73:14, 74:5,                                 45:12, 84:24                                        operational [1] - 58:2
                               85:15, 85:19, 85:21                                 obtained [1] - 53:1
     74:21                                              night [2] - 17:23,                                   operations [11] - 9:3,
                              mult [1] - 12:23                                     obvious [1] - 55:14
    monthly [3] - 33:1,                                  25:20                                                10:20, 11:13, 13:14,
                              mult-national [1] -                                  obviously [1] - 31:12
     33:9, 33:10                                        nitty [1] - 53:5                                      15:23, 32:11, 42:12,
                               12:23                                               occasion [4] - 5:22,
    months [11] - 10:25,                                nobody [1] - 39:12                                    57:11, 57:14, 82:8
                              multiple [1] - 74:15                                  7:12, 48:11, 50:13
     16:8, 17:9, 32:6,                                  non [16] - 23:14, 34:2,                              operator [5] - 23:16,
     32:7, 32:8, 32:23,       multiplied [1] - 10:12                               occasions [2] - 13:7,
                                                         34:3, 36:4, 36:7,                                    24:14, 42:18, 50:11,
     43:16, 54:12, 73:3,      must [2] - 62:14,          36:11, 37:1, 40:19,        74:15                     82:22
     81:2                      67:15                     62:3, 62:5, 62:8,         occur [2] - 48:19,        opinion [3] - 12:21,
    moreover [1] - 34:10                                 62:14, 62:16, 62:20,       65:24                     79:21, 80:9
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 95 of
                                      98                                    9


    opportunities [2] -        paper [1] - 19:2           74:21, 83:8                portion [1] - 82:9         printed [3] - 20:10,
     6:13                      parent [12] - 3:6, 5:9,   periods [3] - 54:5,         position [5] - 6:1, 6:2,    20:12, 20:19
    opportunity [13] - 3:9,     43:5, 53:14, 53:17,       54:14, 55:8                 7:15, 7:18, 26:12         private [3] - 7:1, 7:3,
     5:12, 7:21, 29:15,         53:20, 53:22, 53:25,     perks [1] - 68:24           positioned [1] - 43:13      24:14
     40:24, 44:2, 44:11,        54:23, 54:25, 56:11,     Permanent [1] - 74:1        possesses [1] - 81:6       problem [2] - 62:23,
     46:20, 55:21, 70:3,        57:6                     permanent [2] - 60:23,      possession [1] - 69:8       80:14
     70:9, 70:18, 71:12        part [15] - 18:5, 21:5,    60:24                      possibility [3] - 7:25,    problems [2] - 7:1,
    opposed [1] - 56:25         22:22, 24:14, 26:8,      permit [1] - 12:9            29:10, 72:17               31:1
    opposite [3] - 61:13,       32:15, 34:23, 36:20,     person [6] - 3:8,           possible [14] - 3:6,       procedural [2] - 28:8,
     61:14, 61:25               36:24, 37:24, 38:4,       25:17, 27:3, 50:3,          15:6, 48:5, 48:7,          28:9
    optimistic [2] - 76:21,     38:7, 38:13, 49:25,       68:5, 81:17                 48:8, 48:17, 48:23,       procedure [1] - 8:11
     85:15                      83:7                     personal [10] - 9:7,         49:7, 49:8, 49:9,         proceedings [5] -
    options [1] - 21:13        particular [3] - 21:23,    9:9, 9:11, 9:16, 9:23,      54:7, 57:13, 59:13,        16:8, 79:1, 79:7,
    order [15] - 10:17,         21:24, 36:8               9:25, 33:2, 65:16,          79:14                      79:11, 86:4
     19:13, 36:3, 41:16,       parties [1] - 3:21         65:20, 67:14               possibly [6] - 3:16,       process [2] - 13:9,
     41:18, 45:10, 45:16,      partner [3] - 11:6,       personally [4] - 64:15,      55:10, 56:6, 57:7,         43:16
     46:5, 52:8, 64:4,          11:15, 60:7               77:21, 78:3, 83:14          62:18, 66:1               procured [1] - 69:25
     67:19, 68:7, 68:16,       partnering [1] - 77:5     persuade [1] - 30:2         Post [10] - 1:14, 25:3,    produced [2] - 34:23,
     82:11, 83:11              party [1] - 51:13         persuaded [1] - 48:9         47:19, 55:23, 68:2,        58:25
    orders [1] - 67:12         pass [1] - 14:11          pertains [1] - 9:5           76:21, 80:11, 81:19,      profession [1] - 4:16
    ordinarily [1] - 58:22     passenger [1] - 45:18     phases [2] - 21:18           81:24, 85:20              professional [1] -
    ore [1] - 36:21            passengers [3] - 4:23,    phone [2] - 74:19,          POST [36] - 17:1, 18:4,     12:21
    originally [1] - 22:16      13:12, 24:4               75:10                       19:14, 22:17, 22:19,      profit [4] - 58:18,
    otherwise [3] - 16:10,     password [3] - 65:7,      physically [1] - 37:23       24:19, 26:14, 28:17,       58:19, 58:23, 59:15
     46:3, 66:2                 65:9, 65:15              piece [1] - 50:16            35:20, 36:1, 37:19,       profitability [2] -
    outset [2] - 12:16,        passwords [2] -           Pinar [17] - 10:23,          39:5, 44:15, 46:15,        10:12, 12:19
     12:24                      67:20, 67:23              15:9, 16:17, 16:18,         47:12, 47:20, 47:22,      profits [2] - 52:25,
    outside [4] - 7:10,        past [2] - 29:10, 29:19    18:1, 51:19, 52:7,          49:16, 55:7, 55:25,        53:7
     7:11, 10:2, 24:14         patch [1] - 49:5           52:15, 52:17, 53:11,        56:3, 56:15, 58:10,       project [12] - 8:2, 8:14,
    overrule [2] - 22:1,       path [1] - 31:14           53:17, 53:22, 53:24,        58:12, 62:1, 68:3,         25:24, 25:25, 26:8,
     39:20                     patriarch [1] - 11:18      57:11, 57:16, 57:19,        68:10, 69:5, 71:4,         29:13, 29:14, 29:15,
    overruled [4] - 19:19,     PATRICIA [2] - 1:16,       59:7                        72:9, 76:24, 77:3,         29:16, 30:3, 30:21,
     25:14, 46:17, 61:24        86:8                     pitch [2] - 78:3, 78:6       80:17, 80:20, 81:20,       61:20
    own [5] - 7:1, 10:1,       patricia_sanders@         place [12] - 11:4, 11:5,     85:21                     projection [1] - 52:25
     11:13, 12:17, 29:13        flsd.uscourts.gov         14:20, 24:21, 24:24,       potential [4] - 37:24,     projections [6] - 41:6,
    owned [4] - 53:11,          [1] - 1:19                28:13, 66:14, 74:8,         44:20, 71:16, 75:24        44:19, 44:22, 44:23,
     53:14, 53:22, 55:1        Patrick [1] - 1:12         74:25, 75:1, 75:4,         powers [1] - 81:13          45:1, 45:13
    owner [8] - 11:18,         pause [1] - 80:12          75:21                      practically [1] - 13:23    projects [2] - 7:17,
     49:21, 53:17, 60:10,      pay [5] - 32:22, 33:5,    PLAINTIFF [1] - 1:11        predicate [3] - 18:22,      13:18
     60:20, 61:19, 61:23,       33:9, 41:24, 57:5        plaintiff [2] - 5:7, 40:2    18:25, 19:21              promising [1] - 8:1
     83:23                     payment [2] - 33:1,       Plaintiff's [4] - 19:8,     preferred [2] - 8:3,       pronunciation [1] -
    owners [2] - 41:24,         49:23                     22:2, 37:18, 40:3           9:21                       53:19
     60:6                      peeled [1] - 14:10        plaintiffs [1] - 3:25       preliminary [2] -          proposal [7] - 8:3,
    owns [1] - 11:19           penalty [2] - 55:18,      plan [2] - 18:3, 46:2        36:14, 36:17               15:3, 34:17, 41:19,
                                55:24                    planning [1] - 49:4         prepare [2] - 27:17,        42:20, 43:23, 78:3
               P               pending [1] - 61:18       plans [1] - 71:6             27:19                     proposals [6] - 42:22,
                               people [5] - 16:25,       Plastic [6] - 29:16,        prepared [4] - 11:7,        42:23, 43:25, 75:16,
    P11 [3] - 18:20, 19:8,      50:5, 68:13, 77:22,       30:7, 30:22, 31:1,          52:2, 71:6, 71:16          75:23, 76:15
     20:14                      80:12                     33:19, 33:24               preparing [1] - 67:11      proposed [1] - 7:17
    P50 [2] - 18:20, 22:8      percent [1] - 55:1        plate [1] - 24:5            presence [1] - 43:14       propriety [1] - 64:20
    P81 [2] - 83:25, 84:1      percentages [1] - 45:3    platform [1] - 9:21         present [1] - 24:20        protocol [1] - 8:9
    P85 [1] - 36:16            perfectly [1] - 29:6      point [6] - 39:5, 49:3,     presenting [1] - 80:15     provide [9] - 12:12,
    package [1] - 8:19         perform [1] - 83:21        57:15, 65:12, 77:17,       president [9] - 4:17,       12:18, 35:17, 42:18,
    page [13] - 19:7,          perhaps [5] - 17:22,       82:21                       4:24, 4:25, 5:7,           44:8, 66:12, 72:22,
     19:24, 20:13, 40:3,        32:13, 35:6, 60:25,      points [2] - 49:7,           16:12, 16:14, 78:12,       73:3, 76:7
     54:10, 67:3, 70:7,         85:17                     59:20                       78:17                     provided [4] - 28:17,
     73:11, 73:13, 75:7,       period [12] - 9:9,        policy [2] - 64:5, 66:8     presume [1] - 70:17         36:20, 36:23, 46:23
     79:23, 80:25, 84:5         31:11, 31:20, 32:3,      poor [1] - 53:19            price [3] - 45:18,         provider [1] - 76:2
    paid [2] - 15:17, 33:8      54:11, 62:10, 73:6,      port [1] - 10:20             45:23, 46:1               provides [2] - 4:22,
    pallet [2] - 45:22, 46:1    73:12, 73:14, 74:5,      Port [2] - 12:20, 52:17     principal [1] - 11:17       41:8
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 96 of
                                      98                                   10


    providing [1] - 24:11      really [1] - 31:22         relate [1] - 84:12          9:14, 16:19, 28:7           50:12, 50:14
    public [2] - 23:14,        reason [13] - 23:9,        related [4] - 9:3,         requested [2] - 64:12,     rights [2] - 11:10,
     72:13                      29:11, 29:18, 30:18,       18:17, 32:21, 37:15        69:18                       11:11
    Puerto [17] - 17:16,        31:9, 39:14, 43:25,       relating [1] - 59:22       required [2] - 41:14,      Rio [17] - 10:23, 15:9,
     17:19, 20:4, 20:5,         49:20, 52:17, 52:19,      relation [1] - 37:13        51:22                       16:17, 16:18, 18:1,
     20:6, 20:9, 20:12,         69:17, 81:14              relations [1] - 74:22      requirements [1] -           51:19, 52:7, 52:15,
     35:24, 48:24, 48:25,      reasonable [5] -           relationship [19] - 5:6,    43:15                       52:17, 53:11, 53:17,
     49:3, 49:6, 49:12,         55:15, 57:7, 59:9,         5:21, 6:19, 6:20,         requires [1] - 55:20         53:22, 53:24, 57:11,
     49:15, 50:10, 50:12,       59:13, 66:1                6:22, 6:23, 7:5, 7:6,     rescheduled [1] -            57:16, 57:19, 59:7
     50:14                     reasons [4] - 29:11,        29:24, 31:25, 33:3,        85:11                     ripe [3] - 70:13, 70:17,
    pulled [2] - 11:13,         37:19, 49:12, 79:18        33:11, 34:7, 39:10,       reservations [1] -           71:12
     74:10                     receive [5] - 8:15,         50:5, 50:15, 63:20         32:25                     ripen [4] - 14:21,
    purchased [1] - 64:11       36:3, 37:10, 38:16,       relationships [1] -        reside [1] - 4:14            70:13, 72:3, 82:21
    pure [1] - 24:24            82:12                      49:15                     resignation [7] - 27:6,    river [1] - 24:5
    purpose [5] - 27:15,       received [7] - 8:21,       relative [2] - 45:1,        28:10, 29:4, 29:8,        Road [1] - 1:15
     28:6, 45:20, 46:4,         26:1, 27:13, 27:25,        45:18                      30:24, 32:20, 32:21       robert [1] - 1:14
     48:25                      38:7, 38:17, 40:19        relevance [6] - 22:2,      resigned [3] - 30:1,       role [4] - 6:4, 6:6, 8:7,
    purposes [1] - 15:20       receiving [2] - 79:6,       39:1, 39:6, 39:21,         30:13, 34:1                 83:21
    pursuant [2] - 40:15,       79:10                      45:6, 45:24               resigning [2] - 29:12,     rolling [1] - 4:23
     53:25                     recent [1] - 29:19         relevant [1] - 51:17        31:9                      route [16] - 10:6,
    pursue [2] - 44:24,        RECESS [2] - 28:21,        rely [1] - 44:19           resistance [1] - 26:23       10:11, 19:16, 34:15,
     47:9                       58:11                     remained [1] - 13:23       Resorts [8] - 15:9,          51:19, 53:1, 57:16,
    put [6] - 16:22, 18:10,    recipient [1] - 84:10      remains [1] - 14:23         15:17, 60:7, 60:10,         73:2, 73:8, 75:25,
     47:15, 58:14, 65:19,      recognize [6] - 19:9,      remember [14] - 8:18,       60:21, 61:19, 78:12,        76:2, 76:13, 77:6,
     66:3                       19:25, 22:10, 22:11,       28:4, 49:2, 49:9,          78:18                       77:19, 77:22, 78:23
    putting [1] - 26:13         22:12, 58:17               55:4, 58:21, 60:4,        resources [2] - 26:12,     RPR [2] - 1:16, 86:8
                               recollection [4] - 58:5,    66:6, 74:17, 75:21,        46:22                     rule [1] - 4:2
               Q                59:6, 59:12, 70:11         81:8, 82:2, 84:7          respects [1] - 17:4        rumors [1] - 14:2
                               recommence [1] -           remind [1] - 83:23         respond [2] - 31:21,       run [2] - 10:18, 16:17
    qualified [1] - 53:3        74:12                     remotely [2] - 68:13,       42:10                     rush [1] - 76:22
    quality [1] - 76:8         recommenced [1] -           68:17                     response [3] - 30:1,
    questioning [3] -           77:18                     renewable [2] - 54:6,       33:20, 65:18                          S
     19:14, 24:19, 25:4        reconfigure [2] -           54:14                     responsibilities [1] -
    QUESTIONING [1] -           64:12, 64:16              renewed [2] - 55:12,        6:9                       salary [1] - 8:21
     20:20                     record [3] - 39:20,         55:15                     responsibility [2] -       sample [1] - 52:8
    questions [13] - 10:5,      39:23, 59:21              renting [2] - 56:25         6:2, 6:11                 San [1] - 50:14
     34:20, 35:21, 36:14,      REDIRECT [2] - 2:2,        rep [1] - 58:7             responsible [3] -          SANDERS [3] - 1:16,
     36:15, 36:17, 42:2,        81:22                     repair [1] - 56:22          42:12, 57:8, 59:18         86:6, 86:8
     47:18, 60:2, 65:18,       redirect [2] - 70:24,      repairs [2] - 59:18,       responsive [1] - 77:1      Santo [1] - 50:14
     75:6, 81:20, 84:20         81:21                      59:23                     result [2] - 10:13, 12:1   saw [1] - 12:24
    quickly [1] - 42:11        reference [1] - 21:7       repeat [1] - 50:23         resume [3] - 12:9,         schedule [2] - 3:21,
    quite [5] - 13:12,         referring [2] - 41:3,      replace [1] - 14:5          16:24, 28:23               85:5
     13:15, 60:5, 61:13,        55:23                     replacement [3] -          resumed [1] - 74:10        scheduled [1] - 16:17
     61:25                     reflected [2] - 20:13,      32:9, 32:12, 32:16        retained [2] - 21:6,       school [1] - 19:1
                                41:10                     replacing [2] - 44:13,      21:24                     scope [1] - 17:1
               R               refresh [3] - 58:4,         57:21                     return [1] - 69:7          Sea [1] - 8:2
                                59:6, 70:11               report [5] - 6:4, 6:5,     revenue [2] - 45:20,       seal [2] - 36:22, 37:5
    raise [1] - 8:15           refreshed [1] - 59:11       8:7, 8:8, 52:2             46:2                      season [1] - 45:11
    Raquel [1] - 7:8           regard [4] - 35:24,        REPORTED [1] - 1:16        review [5] - 28:16,        seasonability [1] -
    rates [2] - 45:12, 45:13    45:9, 71:17, 82:18        Reporter [1] - 1:17         38:14, 38:18, 44:19,       45:3
    rather [1] - 8:4           regarding [1] - 3:1        representations [1] -       71:5                      seat [1] - 15:6
    reach [1] - 46:14          region [2] - 62:11,         25:6                      reviewed [2] - 20:25,      seated [1] - 28:22
    reached [2] - 12:7,         79:20                     representative [2] -        53:2                      second [3] - 19:7,
     49:18                     regions [1] - 5:3           16:21, 21:10              Rican [1] - 17:19           20:13, 80:2
    react [2] - 29:7, 42:10    regular [2] - 74:19,       representatives [3] -      Ricardo [1] - 37:11        secret [1] - 16:25
    read [7] - 3:7, 3:9,        75:10                      74:6, 74:20, 75:11        Rico [16] - 17:16, 20:4,   secretary [2] - 37:12,
     3:11, 79:4, 80:7,         regularly [3] - 74:2,      representing [1] -          20:5, 20:6, 20:9,          38:1
     84:15, 84:16               75:2, 75:15                29:15                      20:12, 35:24, 48:24,      secrets [1] - 23:20
    ready [1] - 46:12          regulations [1] - 63:23    Republic [1] - 50:11        48:25, 49:3, 49:6,        secure [2] - 72:18,
    realized [1] - 82:10       rejected [1] - 33:18       request [4] - 9:11,         49:12, 49:15, 50:10,       77:5
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 97 of
                                      98                                   11


    security [1] - 7:24         46:22, 51:23, 52:11,      sOUTHERN [1] - 1:2         step [1] - 84:21           surprised [2] - 29:9,
    see [19] - 5:22, 13:8,      52:14, 57:21, 76:12,      Spain [14] - 4:15, 5:4,    steps [1] - 31:17           33:20
     13:25, 14:1, 14:20,        76:17                      5:18, 5:19, 5:24, 6:7,    still [4] - 3:20, 42:15,   suspect [5] - 33:21,
     15:23, 15:24, 16:1,       short [5] - 54:5, 54:14,    6:24, 12:4, 27:16,         68:11, 85:15               51:1, 51:3, 51:5,
     28:19, 49:5, 56:1,         55:3, 55:8, 55:11          28:3, 60:13, 62:6,        stock [2] - 5:1, 41:25      77:7
     58:8, 58:23, 59:11,       short-term [1] - 55:11      63:21, 69:14              stop [1] - 26:2            suspicions [1] - 33:22
     71:1, 71:11, 71:12,       shorter [1] - 85:16        Spanish [2] - 63:22,       stopped [2] - 34:18,       suspicious [1] - 30:18
     83:18, 85:22              shortly [2] - 13:5, 13:7    63:24                      74:8                      sustain [1] - 81:18
    seeing [1] - 13:17         show [3] - 14:2, 34:23,    SPANISH [1] - 68:21        stopping [2] - 28:13,      Sustained [2] - 44:16,
    seek [2] - 14:4, 41:6       36:13                     SPEAK [1] - 68:21           42:9                       47:13
    seem [3] - 15:19, 48:8,    showing [2] - 19:7,        speaking [1] - 68:24       Straits [1] - 5:19         sustained [2] - 18:5,
     74:8                       36:16                     specializing [1] -         strategies [1] - 72:1       52:3
    segment [1] - 14:16        side [1] - 24:9             12:23                     strategy [12] - 9:4,       switch [1] - 34:24
    sell [1] - 14:5            sign [6] - 34:3, 36:4,     specific [2] - 44:25,       13:2, 13:8, 13:10,        switched [1] - 9:9
    sensitive [4] - 41:11,      62:19, 63:7, 63:10,        54:11                      13:11, 82:5, 82:23,       SWORN [1] - 4:9
     64:6, 64:20, 65:4          82:10                     specifically [5] -          83:1, 83:2, 83:4          system [5] - 9:25,
    sensitivity [1] - 64:5     signal [1] - 82:12          13:10, 14:12, 41:2,       street [1] - 70:19          10:2, 65:2, 65:8,
    sent [11] - 16:23, 20:3,   signed [3] - 36:7,          65:1, 69:17               stress [1] - 76:16          67:13
     20:12, 20:15, 20:17,       36:9, 36:11               specified [3] - 54:4,      strike [3] - 34:2,         systems [3] - 9:22,
     22:21, 33:17, 37:25,      significant [3] - 49:23,    62:10, 62:11               57:15, 68:10               65:16, 68:5
     38:13, 65:4, 65:14         55:19, 55:20              speculation [4] - 18:5,    structure [2] - 13:13,
    sentencing [1] - 85:7      signs [2] - 14:2, 14:8      24:25, 44:15, 46:15        41:13                                T
    separate [1] - 9:24        simple [1] - 51:8          sped [1] - 44:7            subject [4] - 14:23,
    separated [1] - 40:10      simply [2] - 18:10,        spend [4] - 7:9, 7:12,      22:7, 37:1, 60:1          tailor [1] - 42:22
    September [5] - 16:24,      76:7                       25:16, 27:3               submit [5] - 6:14,         TAKEN [2] - 28:21,
     46:9, 46:19, 47:8,        single [4] - 10:11,        spent [2] - 17:15,          41:16, 41:19, 42:20,        58:11
     72:7                       10:12, 52:15, 77:25        17:22                      43:6                      talks [1] - 26:10
    serious [1] - 44:13        sitting [2] - 51:8,        spoken [6] - 30:7,         submitted [6] - 27:5,      technical [2] - 16:16,
    service [12] - 4:22,        72:20                      78:11, 78:15, 78:17,       28:10, 42:21, 43:7,         64:12
     12:12, 12:18, 34:18,      situation [9] - 8:17,       78:20, 78:22               52:13, 52:22              ten [2] - 12:4, 61:17
     42:6, 42:9, 43:11,         14:11, 29:23, 30:15,      spy [3] - 15:21, 15:22,    submitting [1] - 15:2      tense [1] - 62:23
     60:20, 72:22, 73:4,        31:18, 42:17, 69:21,       15:23                     subsequent [1] -           tension [2] - 29:23,
     76:2, 76:8                 72:3, 83:7                staff [1] - 57:1            67:10                       48:19
    serviced [2] - 57:16,      six [4] - 6:16, 6:18,      stand [1] - 75:22          subsequently [1] -         tentative [1] - 85:4
     57:20                      7:16, 54:12               standby [1] - 13:24         22:12                     tenus [1] - 36:21
    servicing [1] - 12:16      small [2] - 7:22, 30:10    standby-by [1] - 13:24     subsidiaries [1] -         term [3] - 54:4, 54:13,
    serving [1] - 7:14         smaller [2] - 10:25,       standing [2] - 35:23,       58:23                       55:11
    set [2] - 8:9, 38:6         14:6                       50:15                     subsidiary [1] - 55:1      terms [18] - 15:5,
    several [6] - 8:24,        socially [1] - 7:12        start [9] - 6:12, 10:20,   substantially [1] -          19:21, 20:22, 20:25,
     48:3, 49:6, 49:12,        sold [1] - 42:5             12:8, 71:1, 80:12,         8:17                        21:1, 21:10, 30:25,
     59:15                     solicit [2] - 63:5, 63:9    84:25, 85:5, 85:17,       substantive [1] -            32:21, 39:18, 40:18,
    share [2] - 23:13,         solution [2] - 42:13,       85:18                      36:14                       54:22, 55:4, 55:5,
     32:14                      44:9                      starting [2] - 12:15,      successful [4] -             56:5, 56:10, 56:18,
    shared [4] - 10:14,        someone [6] - 21:22,        73:13                      39:16, 43:6, 43:8,          57:3
     13:3, 23:16, 55:2          47:9, 56:2, 65:4,         state [1] - 4:12            46:11                     Terricabras [3] -
    shareholder [1] -           68:12, 76:7               State [1] - 62:13          successfully [1] -           73:24, 75:2, 83:20
     29:14                     sometimes [3] - 7:9,       statement [2] - 58:18,      61:11                     test [3] - 15:8, 16:17,
    shares [1] - 41:25          8:24, 62:10                59:16                     sued [1] - 12:1              26:22
    ship [21] - 10:12,         son [1] - 49:22            statements [1] - 58:23     suggesting [1] - 20:23     testified [3] - 64:10,
     10:23, 10:25, 11:13,      sooner [1] - 13:1          STATES [2] - 1:1, 1:9      suitable [1] - 16:2          81:24, 82:14
     14:6, 16:2, 29:21,        sorry [7] - 14:5, 34:19,   States [3] - 1:17, 8:3,    Suite [1] - 1:17           testifies [1] - 56:13
     42:19, 51:18, 51:22,       74:11, 74:17, 76:1,        10:17                     suited [1] - 42:18         testify [3] - 23:1,
     52:6, 52:8, 52:15,         77:20, 81:9               status [1] - 74:3          summer [1] - 46:10           24:20, 40:10
     53:8, 55:12, 55:14,       sort [4] - 32:1, 48:5,     stay [4] - 31:6, 31:10,    SuperFast [13] - 12:8,     testifying [2] - 4:5,
     55:19, 55:20, 55:21,       52:8, 83:19                31:20, 69:18               12:18, 12:21, 14:5,         24:24
     57:9, 58:1                sources [1] - 79:10        stayed [3] - 17:17,         34:18, 42:6, 42:9,        testimony [5] - 35:11,
    shipping [2] - 4:17,       South [5] - 1:15,           20:5, 69:17                42:19, 44:14, 46:11,        35:14, 61:21, 67:11,
     6:12                       57:11, 76:9, 78:3,        staying [2] - 20:6,         46:12, 72:14, 82:1          74:25
    ships [11] - 15:13,         81:11                      20:19                     suppose [1] - 39:22        THE [119] - 1:8, 1:11,
     16:16, 43:14, 43:15,      Southern [1] - 6:7         steer [1] - 18:6           supposed [1] - 57:5          1:14, 2:25, 3:3, 3:11,
Case 1:16-cv-23300-KMW Document 125-1 Entered on FLSD Docket 11/02/2018 Page 98 of
                                      98                                   12


      3:14, 3:20, 3:24, 4:4,     67:8, 67:9, 67:11,        try [8] - 23:3, 35:8,      uploaded [1] - 9:22         85:8
      17:3, 17:8, 17:9,          72:20, 81:14                41:20, 42:13, 46:10,     Utor [31] - 2:3, 3:8,      week [5] - 3:21, 8:24,
      18:5, 18:14, 18:18,      together [11] - 6:20,         58:10, 61:15, 77:5        3:19, 4:1, 4:7, 4:11,      32:13, 34:25, 60:13
      18:21, 19:1, 19:5,         17:16, 17:18, 17:22,      trying [2] - 19:20,         4:13, 18:6, 18:21,        weeks [1] - 47:6
      19:19, 20:14, 20:17,       25:19, 41:23, 46:1,         42:22                     20:21, 23:6, 25:5,        welfare [1] - 7:24
      20:20, 21:19, 22:1,        47:15, 58:14, 83:9        turn [3] - 22:6, 22:7,      28:25, 34:25, 37:21,      whatsoever [1] - 39:1
      22:13, 22:16, 25:2,      tomorrow [6] - 35:3,          83:25                     39:22, 40:18, 47:1,       whereby [6] - 62:9,
      25:10, 25:13, 26:2,        35:7, 85:5, 85:16,        turned [1] - 29:3           47:23, 56:1, 58:13,        63:5, 63:9, 63:12,
      26:4, 26:5, 26:15,         85:18, 85:23              two [17] - 5:21, 7:22,      67:15, 67:22, 68:6,        63:18, 64:1
      26:16, 28:14, 28:16,     took [10] - 11:4, 11:5,       10:14, 15:13, 16:18,      68:12, 70:22, 80:15,      wherewithal [1] -
      28:19, 28:22, 34:25,       14:20, 24:21, 24:23,        22:21, 32:6, 32:7,        80:21, 81:20, 81:24,       45:10
      35:2, 35:4, 35:5,          54:8, 74:24, 75:1,          40:10, 46:24, 48:1,       84:21                     whole [2] - 11:19,
      35:6, 35:23, 36:23,        75:21, 82:1                 52:23, 53:6, 56:20,      utor [4] - 40:14, 43:17,    29:15
      37:1, 37:3, 37:21,       top [2] - 8:1, 76:8           74:1, 79:18, 79:20        68:15, 72:4               wife [1] - 7:8
      37:25, 38:4, 38:9,       topic [3] - 10:4, 13:21,    type [1] - 21:2            Utor's [2] - 3:6, 58:5     WILLIAMS [1] - 1:8
      38:19, 39:10, 39:19,       69:23                     types [1] - 63:13                                     wish [1] - 83:23
      39:24, 40:3, 40:7,       topics [1] - 9:1            typical [1] - 9:16                    V               withdraw [3] - 24:2,
      40:11, 40:14, 43:17,     total [4] - 8:18, 8:19,     typically [1] - 9:1                                    54:20, 67:20
      43:19, 43:20, 44:16,       8:20, 33:4                                           vacation [1] - 15:20       withdrawal [1] - 67:23
      46:7, 46:17, 46:18,      totaled [1] - 8:19                                     valuation [2] - 37:15,
      47:1, 47:13, 47:19,
                                                                      U                                          withdrew [1] - 42:19
                               touch [1] - 50:20                                       41:10                     WITNESS [23] - 4:9,
      49:9, 49:11, 54:19,      tourists [1] - 76:9         U.S [2] - 26:24, 63:23     value [2] - 41:7, 41:14     17:9, 26:4, 26:16,
      54:21, 54:24, 55:3,      traffic [2] - 11:8, 51:22   unaware [1] - 16:10        various [3] - 52:14,        35:5, 37:25, 43:19,
      55:5, 55:23, 56:1,       transcription [1] -         unclear [1] - 49:10         71:5, 75:16                46:18, 49:11, 54:24,
      56:14, 58:3, 61:24,        86:4                      uncontested [1] - 40:1     vehicles [2] - 8:22,        55:5, 61:25, 67:19,
      61:25, 67:15, 67:19,     transfer [2] - 32:9,        under [12] - 11:10,         24:5                       68:1, 68:7, 68:18,
      67:21, 68:1, 68:2,         32:18                      23:18, 24:8, 36:20,       Venezuela [1] - 6:21        68:21, 69:3, 71:3,
      68:6, 68:7, 68:11,                                    36:22, 37:5, 38:2,        verbally [1] - 8:10
                               transition [9] - 27:17,                                                            71:23, 71:25, 72:7,
      68:18, 68:19, 68:22,                                  39:15, 40:18, 57:4,       vessel [5] - 12:22,
                                 27:19, 31:7, 31:11,                                                              84:22
      69:3, 69:4, 70:22,                                    59:1, 63:21                51:21, 55:17, 56:21,
                                 31:20, 32:3, 32:9,                                                              witness [11] - 2:25,
      71:3, 71:20, 71:23,                                  understood [3] -            76:8
                                 32:15, 83:8                                                                      4:6, 22:20, 22:25,
      71:24, 71:25, 72:4,                                   38:12, 64:19, 82:16       via [1] - 65:5
                               transmitting [1] - 82:7                                                            24:20, 24:23, 34:24,
      72:7, 76:20, 77:2,                                   undertake [2] - 45:10,     viability [1] - 6:13
                               transportation [2] -                                                               35:2, 76:22, 76:25,
      80:11, 80:19, 81:18,                                                            Vicente [1] - 61:7
                                 4:22, 24:4                 45:17                                                 84:25
      81:21, 84:1, 84:3,                                                              Victor [2] - 27:17,
                               travel [2] - 11:14,         undertaking [2] - 46:3                                words [1] - 18:17
      84:21, 84:23, 85:1,
                                 50:13                     undertook [1] - 12:11       78:20                     World [8] - 15:9,
      85:4, 85:18, 85:20,
                               traveled [4] - 6:20,        unfurnished [1] -          villa [2] - 56:25, 57:1     15:17, 60:7, 60:11,
      85:22
                                 6:21, 49:6, 49:12          56:25                     vis [2] - 31:19             60:21, 61:19, 78:13,
    theme [1] - 68:23
                               traveling [2] - 65:25,      unhappy [1] - 29:19        vis-a-vis [1] - 31:19       78:18
    thereabouts [1] -
                                 66:4                      unilaterally [1] - 16:20   visit [3] - 15:12, 28:6,   world [1] - 66:9
      17:17
                               trial [5] - 17:25, 37:4,    unit [1] - 45:23            81:25                     worthy [1] - 7:2
    thereafter [1] - 13:7
                                 38:25, 60:13, 60:16       UNITED [1] - 1:1           visited [2] - 16:16,       writing [1] - 62:14
    therefore [3] - 22:25,
                               TRIAL [1] - 1:8             uNITED [1] - 1:9            17:14                     written [1] - 63:12
      24:24, 46:11
                               triangle [2] - 10:9,        United [3] - 1:17, 8:3,    visits [1] - 16:4
    thinking [3] - 19:1,
                                 12:20                      10:17                     voyages [1] - 13:16                   Y
      34:11, 42:4
                               tried [2] - 72:19, 76:16    unnecessary [1] -          vs [1] - 1:5
    thinks [1] - 47:15
                               trip [12] - 10:11, 14:16,    66:8                                                 year [8] - 13:20, 29:21,
    third [2] - 21:14, 51:13                                                                                      48:15, 54:12, 57:5,
    three [10] - 17:22,
                                 15:16, 15:20, 15:25,      unsuccessful [1] -                    W
                                 17:16, 17:21, 17:24,       43:7                                                  57:19, 58:2, 58:18
      19:12, 21:13, 32:6,                                                             wait [4] - 55:21, 68:22,   years [11] - 6:16, 6:18,
                                 25:21, 25:24, 26:3,       unsustainable [1] -
      32:7, 32:8, 32:23,                                                               68:23, 82:10               6:24, 7:16, 30:9,
                                 82:9                       13:19
      49:11, 76:22, 77:24                                                             waiting [4] - 3:16,         32:1, 46:12, 46:25,
                               tripper [1] - 13:15         unwilling [1] - 49:24
    three-witness [1] -                                                                13:25, 46:24, 72:2         49:11, 54:5, 75:5
                               trips [1] - 7:11            up [15] - 3:1, 11:11,
      76:22                                                                           waived [1] - 33:18
                               true [3] - 17:5, 50:7,       12:14, 12:15, 13:21,
    Thursday [4] - 3:22,                                                              walked [3] - 48:4,
                                 73:19                      14:15, 23:2, 34:5,
      85:10, 85:14, 85:16                                                              48:6, 48:22
                               trust [8] - 6:23, 7:6,       36:23, 44:7, 49:5,
    timeframe [1] - 72:24                                                             watching [1] - 14:17
                                 29:24, 30:20, 33:4,        83:11, 85:9, 85:10,
    TO [1] - 68:21                                                                    ways [1] - 50:10
                                 34:7, 79:20, 80:2          85:13
    today [10] - 35:1, 38:7,                                                          weakness [1] - 14:2
                               trusted [2] - 81:13,        up-to-date [1] - 83:11
      50:16, 51:8, 57:25,
                                 81:17                     updates [1] - 75:3         Wednesday [3] - 3:23,
